


Exhibit 10(z)

 

[EXECUTION COPY]

 

 

 

$3,000,000,000

 

FIVE-YEAR CREDIT AGREEMENT

 

among

 

VIACOM INC.,

 

VIACOM INTERNATIONAL INC.,

 

THE SUBSIDIARY BORROWERS PARTIES HERETO,

 

THE LENDERS NAMED HEREIN,

 

JPMORGAN CHASE BANK,
as Administrative Agent,

 

CITIBANK, N.A.,
as Syndication Agent

 

and

 

BANK OF AMERICA, N.A., DEUTSCHE BANK SECURITIES, INC., and

THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH,
as Co-Documentation Agents,

 

 

Dated as of February 19, 2004

 

 

 

JPMORGAN SECURITIES INC.

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers

 

JPMORGAN SECURITIES INC.,

as Sole Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

 

 

SECTION 1.1.

Defined Terms

1

 

 

 

 

 

 

SECTION 1.2.

Terms Generally

19

 

 

 

 

 

ARTICLE II

THE CREDITS

21

 

 

 

 

 

 

SECTION 2.1.

Commitments

21

 

 

 

 

 

 

SECTION 2.2.

Revolving Credit Loans; Competitive Loans

21

 

 

 

 

 

 

SECTION 2.3.

Competitive Bid Procedure

22

 

 

 

 

 

 

SECTION 2.4.

Revolving Credit Borrowing Procedure

24

 

 

 

 

 

 

SECTION 2.5.

Repayment of Loans

25

 

 

 

 

 

 

SECTION 2.6.

Swingline Loans

25

 

 

 

 

 

 

SECTION 2.7.

Letters of Credit

28

 

 

 

 

 

 

SECTION 2.8.

Conversion and Continuation Options

32

 

 

 

 

 

 

SECTION 2.9.

Fees

33

 

 

 

 

 

 

SECTION 2.10.

Interest on Loans; Eurocurrency Tranches; Etc

34

 

 

 

 

 

 

SECTION 2.11.

Default Interest

35

 

 

 

 

 

 

SECTION 2.12.

Alternate Rate of Interest

35

 

 

 

 

 

 

SECTION 2.13.

Termination and Reduction of Commitments

36

 

 

 

 

 

 

SECTION 2.14.

Optional Prepayments of Revolving Credit Loans

36

 

 

 

 

 

 

SECTION 2.15.

Reserve Requirements; Change in Circumstances

37

 

 

 

 

 

 

SECTION 2.16.

Indemnity

39

 

 

 

 

 

 

SECTION 2.17.

Pro Rata Treatment; Funding Matters; Evidence of Debt

39

 

 

 

 

 

 

SECTION 2.18.

Sharing of Setoffs

41

 

 

 

 

 

 

SECTION 2.19.

Payments

42

 

i

--------------------------------------------------------------------------------


 

 

SECTION 2.20.

Taxes

42

 

 

 

 

 

 

SECTION 2.21.

Termination or Assignment of Commitments Under Certain Circumstances

44

 

 

 

 

 

 

SECTION 2.22.

Currency Equivalents

45

 

 

 

 

 

 

SECTION 2.23.

Judgment Currency

46

 

 

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

47

 

 

 

 

 

 

SECTION 3.1.

Corporate Existence

47

 

 

 

 

 

 

SECTION 3.2.

Financial Condition

47

 

 

 

 

 

 

SECTION 3.3.

Litigation

47

 

 

 

 

 

 

SECTION 3.4.

No Breach, etc

48

 

 

 

 

 

 

SECTION 3.5.

Corporate Action

48

 

 

 

 

 

 

SECTION 3.6.

Approvals

48

 

 

 

 

 

 

SECTION 3.7.

ERISA

48

 

 

 

 

 

 

SECTION 3.8.

Taxes

48

 

 

 

 

 

 

SECTION 3.9.

Investment Company Act

49

 

 

 

 

 

 

SECTION 3.10.

Environmental

49

 

 

 

 

 

 

SECTION 3.11.

Material Subsidiaries

49

 

 

 

 

 

ARTICLE IV

CONDITIONS OF EFFECTIVENESS AND LENDING

49

 

 

 

 

 

 

SECTION 4.1.

Effectiveness

49

 

 

 

 

 

 

SECTION 4.2.

Initial Loans to Subsidiary Borrowers

49

 

 

 

 

 

 

SECTION 4.3.

All Credit Events

50

 

 

 

 

 

ARTICLE V

COVENANTS

50

 

 

 

 

 

 

SECTION 5.1.

Financial Statements

51

 

 

 

 

 

 

SECTION 5.2.

Corporate Existence, Etc

53

 

 

 

 

 

 

SECTION 5.3.

Insurance

53

 

 

 

 

 

 

SECTION 5.4.

Prohibition of Fundamental Changes

54

 

ii

--------------------------------------------------------------------------------


 

 

SECTION 5.5.

Limitation on Liens

55

 

 

 

 

 

 

SECTION 5.6.

Limitation on Subsidiary Indebtedness

55

 

 

 

 

 

 

SECTION 5.7.

Consolidated Coverage Ratio

56

 

 

 

 

 

 

SECTION 5.8.

Use of Proceeds

56

 

 

 

 

 

 

SECTION 5.9.

Transactions with Affiliates

57

 

 

 

 

 

ARTICLE VI

EVENTS OF DEFAULT

57

 

 

 

 

 

ARTICLE VII

THE AGENTS

59

 

 

 

 

 

ARTICLE VIII

GUARANTEES

61

 

 

 

 

 

 

SECTION 8.1.

Viacom Guarantee

61

 

 

 

 

 

 

SECTION 8.2.

Viacom International Guarantee

64

 

 

 

 

 

ARTICLE IX

MISCELLANEOUS

67

 

 

 

 

 

 

SECTION 9.1.

Notices

67

 

 

 

 

 

 

SECTION 9.2.

Survival of Agreement

68

 

 

 

 

 

 

SECTION 9.3.

Binding Effect

68

 

 

 

 

 

 

SECTION 9.4.

Successors and Assigns

68

 

 

 

 

 

 

SECTION 9.5.

Expenses; Indemnity

72

 

 

 

 

 

 

SECTION 9.6.

Right of Setoff

73

 

 

 

 

 

 

SECTION 9.7.

APPLICABLE LAW

73

 

 

 

 

 

 

SECTION 9.8.

Waivers; Amendment

73

 

 

 

 

 

 

SECTION 9.9.

Entire Agreement

74

 

 

 

 

 

 

SECTION 9.10.

Waiver of Jury Trial

74

 

 

 

 

 

 

SECTION 9.11.

Severability

74

 

 

 

 

 

 

SECTION 9.12.

Counterparts

74

 

 

 

 

 

 

SECTION 9.13.

Headings

74

 

 

 

 

 

 

SECTION 9.14.

Jurisdiction; Consent to Service of Process

75

 

iii

--------------------------------------------------------------------------------


 

 

SECTION 9.15.

Confidentiality

75

 

 

 

 

 

 

SECTION 9.16.

Waiver of Notice of Termination Period

76

 

 

 

 

 

 

SECTION 9.17.

Consent to Amendment to Existing $1.5 Billion Five-Year Credit Agreement

76

 

 

 

 

 

ANNEXES

 

 

Annex I

Pricing Grid

 

 

 

 

EXHIBITS

 

 

Exhibit A

Administrative Questionnaire

 

Exhibit B-1

Form of Competitive Bid Request

 

Exhibit B-2

Form of Notice of Competitive Bid Request

 

Exhibit B-3

Form of Competitive Bid

 

Exhibit B-4

Form of Revolving Credit Borrowing Request

 

Exhibit B-5

Form of Swingline Borrowing Request

 

Exhibit B-6

Form of Notice of Designated Letter of Credit

 

Exhibit B-7

Form of Subsidiary Borrower Designation

 

Exhibit B-8

Form of Subsidiary Borrower Request

 

Exhibit C

Form of Assignment and Acceptance

 

Exhibit D

Form of Confidentiality Agreement

 

Exhibit E

Form of Closing Certificate

 

Exhibit F

Form of Issuing Lender Agreement

 

Exhibit G

Form of Amendment No. 3 to Existing $1.5 Billion Five-Year Credit Agreement

 

 

 

 

SCHEDULES

 

 

Schedule 1.1

Commitments; Addresses for Notices

 

Schedule 1.1(a)

Guarantees

 

Schedule 5.6

Subsidiary Indebtedness

 

Schedule VI(h)

Judgments

 

 

iv

--------------------------------------------------------------------------------


 

FIVE-YEAR CREDIT AGREEMENT entered into as of February 19, 2004, among VIACOM
INC., a Delaware corporation (“Viacom”), VIACOM INTERNATIONAL INC. (“Viacom
International”), each Subsidiary Borrower (as herein defined); the lenders whose
names appear on Schedule 1.1 hereto or who subsequently become parties hereto as
provided herein (the “Lenders”); JPMORGAN CHASE BANK, a New York banking
corporation (“JPMorgan Chase”), as administrative agent for the Lenders;
CITIBANK, N.A., a national banking association, as syndication agent for the
Lenders (in such capacity, the “Syndication Agent”); and BANK OF AMERICA, N.A.,
DEUTSCHE BANK SECURITIES, INC. and THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK
BRANCH, as co-documentation agents for the Lenders (in such capacity, the
“Co-Documentation Agents”).

 

W I T N E S S E T H:

 

WHEREAS, Viacom has requested that the Lenders provide extensions of credit to
it and to certain Subsidiary Borrowers to be used for general corporate purposes
(including, without limitation, acquisitions and commercial paper backup), which
extensions of credit shall enable the Borrowers (as herein defined) to borrow
loans and cause the issuance of letters of credit in an aggregate amount not to
exceed $3.0 billion (except as reduced pursuant to Section 2.13) on a revolving
credit basis on and after the Closing Date (as herein defined) and prior to the
Revolving Credit Maturity Date (as herein defined); and

 

WHEREAS, Viacom has requested that the Lenders provide a multi-currency
borrowing option in an aggregate principal amount not to exceed $1.0 billion
(except as reduced pursuant to Section 2.13), which the Lenders will make
available to the Borrowers with sublimits as follows: (i) Euros (as defined
herein), $500 million, (ii) Sterling (as defined herein), $500 million and (iii)
Yen (as defined herein), $300 million; and

 

WHEREAS, the Lenders are willing to extend credit to the Borrowers on the terms
and subject to the conditions herein set forth;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1.                       Defined Terms.  As used in this Agreement,
the following terms shall have the meanings specified below:

 

“ABR Loan” shall mean (a) any Revolving Credit Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II and (b) any ABR Swingline Loan.

 

“ABR Revolving Credit Loan” shall mean any Revolving Credit Loan which is an ABR
Loan.

 

--------------------------------------------------------------------------------


 

2

 

 

“ABR Swingline Exposures” shall mean at any time the aggregate principal amount
at such time of the outstanding ABR Swingline Loans.  The ABR Swingline Exposure
of any Lender at any time shall mean its Revolving Credit Percentage of the
aggregate ABR Swingline Exposures at such time.

 

“ABR Swingline Loan” shall have the meaning assigned to such term in
Section 2.6(a).

 

“Absolute Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (expressed in the form of a decimal rounded to no more
than four decimal places) specified by the Lender making such Loan in its
Competitive Bid.

 

“Administrative Agent” shall mean JPMorgan Chase, together with its affiliates,
as an arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement, and any successor thereto pursuant to Article VII.

 

“Administrative Agent Fee Letter” shall mean the Fee Letter with respect to this
Agreement between Viacom and the Administrative Agent, as amended, supplemented
or otherwise modified from time to time.

 

“Administrative Agent’s Fees” shall have the meaning assigned to such term in
Section 2.9(c).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A hereto.

 

“Affiliate” shall mean, as to Viacom, any Person which directly or indirectly
controls, is under common control with or is controlled by Viacom.  As used in
this definition, “control” (including, with correlative meanings, “controlled
by” and “under common control with”) shall mean possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise); provided that, in any event, any Person
which owns directly or indirectly 10% or more of the securities having ordinary
voting power for the election of directors or other governing body of a
corporation or 10% or more of the partnership or other ownership interests of
any other Person (other than as a limited partner of such other Person) will be
deemed to control such corporation or other Person.  Notwithstanding the
foregoing, (a) no individual shall be deemed to be an Affiliate of Viacom solely
by reason of his or her being an officer, director or employee of Viacom or any
of its Subsidiaries and (b) Viacom International and Viacom and their
Subsidiaries shall not be deemed to be Affiliates of each other, unless
expressly stated to the contrary.

 

“Agents” shall mean the collective reference to the Administrative Agent, the
Joint Lead Arrangers, the Sole Bookrunner, the Co-Documentation Agents and the
Syndication Agent.

 

“Aggregate LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time and (b) the
aggregate amount which has been drawn under Letters of Credit but for which the
applicable Issuing Lender or the

 

--------------------------------------------------------------------------------


 

3

 

 

Lenders, as the case may be, have not been reimbursed by Viacom or the relevant
Subsidiary Borrower at such time.

 

“Agreement” shall mean this Five-Year Credit Agreement, as amended, supplemented
or otherwise modified from time to time.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%.  For purposes hereof, “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by the
Lender serving as the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective on the date such change is publicly announced as effective; and
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.  If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms thereof, the Alternate Base Rate shall be the Prime Rate until the
circumstances giving rise to such inability no longer exist.  Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Eurocurrency Margin” shall mean the “Applicable Eurocurrency Margin”
determined in accordance with the Pricing Grid set forth in Annex I hereto.

 

“Applicable Facility Fee Rate” shall mean the “Applicable Facility Fee Rate”
determined in accordance with the Pricing Grid set forth in Annex I hereto.

 

“Applicable LC Fee Rate” shall mean (a) with respect to Financial Letters of
Credit, the “Applicable Financial LC Fee Rate” determined in accordance with the
Pricing Grid set forth in Annex I hereto and (b) with respect to Non-Financial
Letters of Credit, the “Applicable Non-Financial LC Fee Rate” determined in
accordance with the Pricing Grid set forth in Annex I hereto.

 

“Applicable Utilization Fee Rate” shall mean the “Applicable Utilization Fee
Rate” determined in accordance with the Pricing Grid set forth in Annex I
hereto.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit C.

 

--------------------------------------------------------------------------------


 

4

 

 

“Blockbuster Event” means the sale or deconsolidation of Blockbuster Inc. from
Viacom (including, without limitation, by way of spin-off or split-off), which
sale or deconsolidation shall be substantially non-recourse to Viacom and Viacom
International.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Bonds” shall have the meaning assigned to such term in Section 8.2(g).

 

“Borrower” shall mean, as applicable, Viacom or the relevant Subsidiary
Borrower.

 

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurocurrency Loan (including a Eurocurrency Loan denominated in Sterling), the
term “Business Day” shall also exclude any day on which banks are not open for
international business (including dealings in Dollar deposits) in the London
interbank market.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property (other than satellite
transponders), or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“Closing Certificate” shall mean a certificate, substantially in the form of
Exhibit E.

 

“Closing Date” shall mean February 19, 2004.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

“Co-Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Credit Loans pursuant to Section 2.1, to make or refund
ABR Swingline Loans pursuant to Section 2.6 and to issue or participate in
Letters of Credit pursuant to Section 2.7, as set forth on Schedule 1.1, as such
Lender’s Commitment may be permanently

 

--------------------------------------------------------------------------------


 

5

 

 

terminated or reduced from time to time pursuant to Section 2.13 or changed
pursuant to Section 9.4.

 

“Commitment Utilization Percentage” shall mean on any day the percentage
equivalent to a fraction (a) the numerator of which is the sum of (i) the
aggregate outstanding principal amount of Revolving Credit Loans, including the
aggregate outstanding principal amount of Letters of Credit, Swingline Loans and
Competitive Loans, plus (ii) the Five-Year Facility Exposure, and (b) the
denominator of which is the sum of (i) the Total Commitment (or, on any day
after termination of the Commitments, the Total Commitment in effect immediately
preceding such termination) plus (ii) the Five-Year Facility Total Commitment.

 

“Competitive Bid” shall mean an offer to make a Competitive Loan pursuant to
Section 2.3.

 

“Competitive Bid Rate” shall mean, as to any Competitive Bid made pursuant to
Section 2.3(b), (a) in the case of a Eurocurrency Competitive Loan, the Margin,
and (b) in the case of an Absolute Rate Loan, the fixed rate of interest offered
by the Lender making such Competitive Bid.

 

“Competitive Bid Request” shall mean a request made pursuant to Section 2.3 in
the form of Exhibit B-1.

 

“Competitive Loan” shall mean a Loan from a Lender to a Borrower pursuant to the
bidding procedure described in Section 2.3.  Each Competitive Loan shall be a
Eurocurrency Competitive Loan or an Absolute Rate Loan and, subject to
Section 2.3(a), may be denominated in Dollars or a Foreign Currency.

 

“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.1.

 

“Confidential Information” shall have the meaning assigned to such term in
Section 9.15(a).

 

“Confidentiality Agreement” shall mean a confidentiality agreement substantially
in the form of Exhibit D, with such changes as Viacom may approve.

 

“Consolidated Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated EBITDA” shall mean, with respect to Viacom and its Consolidated
Subsidiaries for any period, operating profit (loss) (excluding that related to
Discontinued Operations), plus other income (loss), plus interest income, plus
depreciation and amortization (excluding amortization related to programming
rights, prepublication costs and videocassettes), excluding (a) gains (losses)
on sales of assets (except (I) gains (losses) on sales of inventory sold in the
ordinary course of business and (II) gains (losses) on sales of other assets if
such gains (losses) are less than $10,000,000 individually and less than
$50,000,000 in the aggregate during such period), (b) other non-cash items
(including (i) provisions for losses and additions to valuation allowances, (ii)
provisions for restructuring, litigation and environmental reserves and

 

--------------------------------------------------------------------------------


 

6

 

 

losses on the Disposition of businesses and (iii) pension settlement charges),
and (c) nonrecurring expenses incurred during such period in connection with the
merger of CBS and Viacom pursuant to the Agreement and Plan of Merger entered
into by CBS, Viacom and Viacom/CBS LLC dated as of September 6, 1999, as
amended, amended and restated, supplemented and otherwise modified from time to
time, minus cash payments made during such period in respect of non-cash charges
taken during any previous period (excluding cash payments in respect of non-cash
charges taken prior to December 31, 1999).

 

“Consolidated Interest Expense” shall mean for any period the gross cash
interest expense of Viacom and its Consolidated Subsidiaries on Indebtedness for
such period plus cash dividends paid on preferred stock to Persons other than
Viacom and its Wholly Owned Subsidiaries for such period, but excluding the
gross cash interest expense of the Discontinued Operations for such period.

 

“Consolidated Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be consolidated with the financial statements of such
Person in accordance with GAAP.

 

“Consolidated Tangible Assets” shall mean at any date the assets of Viacom and
its Subsidiaries determined on such date on a consolidated basis, less goodwill
and other intangible assets.

 

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit hereunder (including the designation of a Designated Letter of Credit
as a “Letter of Credit” hereunder).  It is understood that conversions and
continuations pursuant to Section 2.8 do not constitute “Credit Events”.

 

“Debt Rating” shall mean the rating applicable to Viacom’s senior, unsecured,
non-credit-enhanced long-term indebtedness for borrowed money, as assigned by
either Rating Agency.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Designated Letters of Credit” shall mean each letter of credit issued by an
Issuing Lender that (a) is not a Letter of Credit hereunder at the time of its
issuance and (b) is designated on or after the Closing Date by Viacom or any
Subsidiary Borrower, with the consent of such Issuing Lender, as a “Letter of
Credit” hereunder by written notice to the Administrative Agent in the form of
Exhibit B-6.

 

“Discontinued Operations” shall mean the operations classified as “discontinued
operations” pursuant to Accounting Principles Board Opinion No. 30 as presented
in the quarterly report of CBS on Form 10-Q for the quarter ended September 30,
1997 and filed with the SEC on December 14, 1997.

 

“Disposition” shall mean, with respect to any Property, any sale, lease,
assignment, conveyance, transfer or other disposition thereof; and the terms
“Dispose” and “Disposed of” shall have correlative meanings.

 

--------------------------------------------------------------------------------


 

7

 

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Environmental Laws” shall mean any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment, including, without limitation, ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean, with respect to Viacom, any trade or business
(whether or not incorporated) that is a member of a group of which Viacom is a
member and which is treated as a single employer under Section 414 of the Code.

 

“Eurocurrency Competitive Loan” shall mean any Competitive Loan which is a
Eurocurrency Loan.

 

“Eurocurrency Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” shall mean, with respect to an Interest Period (a)
pertaining to any Eurocurrency Loan (except any Eurocurrency Loan denominated in
Sterling), the rate of interest determined on the basis of the rate for deposits
in Dollars or the relevant Foreign Currency, as the case may be, for a period
equal to such Interest Period commencing on the first day of such Interest
Period appearing on Page 3750 (or, in the case of any Foreign Currency, the
applicable page) of the Telerate Screen as of 11:00 a.m., London time, two
Business Days prior to the beginning of such Interest Period and (b) pertaining
to any Eurocurrency Loan denominated in Sterling, the rate of interest
determined by the Administrative Agent to be the average of the rates quoted by
the Reference Banks at approximately 11:00 a.m., London time (or as soon
thereafter as practicable), on the day two Business Days prior to the first day
of the Interest Period for such Loans for the offering by the Reference Banks to
leading banks in the London interbank market of deposits in Sterling having a
term comparable to such Interest Period and in an amount comparable to the
principal amount of the respective Eurocurrency Loans of the Reference Banks to
which such Interest Period relates.  With respect to clause (a) of the preceding
sentence, in the event that such rate does not appear on such page of the
Telerate Screen (or otherwise on the Telerate Service), the “Eurocurrency Rate”
shall instead be the interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the average of the rates at which deposits in
Dollars or the relevant Foreign Currency, as the case may be, approximately
equal in principal amount to (i) in the case of a Eurocurrency Tranche, the
portion of such Eurocurrency Tranche of the Lender serving as Administrative
Agent and (ii) in the case of a Eurocurrency Competitive Loan, a principal
amount that would have been the portion of such Loan of the Lender serving as
the Administrative Agent had such Loan been a

 

--------------------------------------------------------------------------------


 

8

 

 

Eurocurrency Revolving Credit Loan, and for a maturity comparable to such
Interest Period, are offered by the principal London offices of the Reference
Banks (or, if any Reference Bank does not at the time maintain a London office,
the principal London office of any affiliate of such Reference Bank) for
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Eurocurrency Revolving Credit Loan” shall mean any Revolving Credit Loan which
is a Eurocurrency Loan.  Subject to the limitations contained herein, a
Eurocurrency Revolving Credit Loan may be a Multi-Currency Revolving Loan.

 

“Eurocurrency Tranche” shall mean the collective reference to Eurocurrency Loans
denominated in the same currency made by the Lenders, the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Eurocurrency Loans shall originally have been
made on the same day).

 

“Euros” shall mean the single currency of participating member states of the
European Monetary Union.

 

“Event of Default” shall have the meaning assigned to such term in Article VI;
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

 

“Excess Utilization Day” shall mean each day on which the Commitment Utilization
Percentage exceeds 50%.

 

“Exchange Act Report” shall have the meaning assigned to such term in
Section 3.3.

 

“Existing $1.45 Billion Five-Year Credit Agreement” shall mean the
$1,450,000,000 Amended and Restated Five-Year Credit Agreement, dated as of May
3, 2000, as amended and restated as of March 7, 2001, and as amended by
Amendment No. 1 thereto, dated as of February 28, 2003, among Viacom, Viacom
International, the subsidiary borrowers parties thereto, the lenders named
therein, JPMorgan Chase Bank (as successor to The Chase Manhattan Bank), as
administrative agent, Fleet National Bank and Bank of America, N.A., as
co-syndication agents, and Bank of New York, as documentation agent.

 

“Existing $1.5 Billion Five-Year Credit Agreement” shall mean the Five-Year
Credit Agreement, dated as of March 7, 2001, as amended by Amendment No. 1
thereto, dated as of March 5, 2002, Amendment No. 2 thereto, dated as of
February 28, 2003, and Amendment No. 3 thereto, dated as of February 19, 2004,
among Viacom, Viacom International, each subsidiary borrower party thereto, the
lenders named therein, JPMorgan Chase Bank (as successor to The Chase Manhattan
Bank), as administrative agent, Salomon Smith Barney Inc., as syndication agent,
and Bank of America, N.A. and Fleet National Bank, as co-documentation agents,
as the same may be further amended, supplemented, restated or otherwise modified
from time to time.

 

--------------------------------------------------------------------------------


 

9

 

 

“Existing Credit Agreements” shall mean (a) the Existing $1.45 Billion Five-Year
Credit Agreement, and (b) the $1,700,000,000 364-Day Credit Agreement, dated as
of February 28, 2003, among Viacom, Viacom International, each subsidiary
borrower party thereto, the lenders party thereto, JPMorgan Chase Bank, as
administrative agent, Salomon Smith Barney Inc., as syndication agent, and Bank
of America, N.A., Deutsche Bank Securities, Inc. and The Bank of
Tokyo-Mitsubishi, Ltd., New York Branch, as co-documentation agents.

 

“Facility Exposure” shall mean, with respect to any Lender, the sum of (a) the
Outstanding Revolving Extensions of Credit of such Lender, (b) the aggregate
outstanding principal amount of any Competitive Loans made by such Lender and
(c) in the case of a Swingline Lender, the aggregate outstanding principal
amount of any Quoted Swingline Loans made by such Swingline Lender.

 

“Facility Fees” shall mean all fees payable pursuant to Section 2.9(a).

 

“Federal Funds Effective Rate” shall have the meaning assigned to such term in
the definition of “Alternate Base Rate”.

 

“Fees” shall mean the Facility Fees, the Administrative Agent’s Fees, the
Issuing Lender Fees, the LC Fees and the Utilization Fees.

 

“Financial Covenant” shall mean the financial covenant contained in Section 5.7.

 

“Financial Letter of Credit” shall mean any Letter of Credit that, as determined
by the Administrative Agent acting in good faith, (a) supports a financial
obligation and (b) qualifies for the 100% credit conversion factor under the
applicable Bank for International Settlements guidelines.

 

“Financial Officer” of any corporation shall mean its Chief Financial Officer,
its Vice President and Treasurer or its Vice President and Chief Accounting
Officer or, in each case, any comparable officer or any Person designated by any
such officer.

 

“Five-Year Facility Exposure”shall mean on any day the sum of (i) the Total
Revolving Facility Exposure (as defined in the Existing $1.5 Billion Five-Year
Credit Agreement), including the aggregate outstanding principal amount of
Letters of Credit, Swingline Loans and Competitive Loans (as such terms are
defined in the Existing $1.5 Billion Five-Year Credit Agreement), plus (ii) the
Total Canadian Facility Exposure (as defined in the Existing $1.5 Billion
Five-Year Credit Agreement), in each case under the Existing $1.5 Billion
Five-Year Credit Agreement on such day.

 

“Five-Year Facility Total Commitment” shall mean on any day the sum of the Total
Revolving Commitment and the Total Canadian Commitment (as such terms are
defined in the Existing $1.5 Billion Five-Year Credit Agreement) (or, on any day
after termination of the Commitments (as defined in the Existing $1.5 Billion
Five-Year Credit Agreement), the Total Revolving Commitment and the Total
Canadian Commitment in effect immediately preceding such termination), in each
case under the Existing $1.5 Billion Five-Year Credit Agreement on such day.

 

--------------------------------------------------------------------------------


 

10

 

 

“Foreign Currency” shall mean any currency (including, without limitation, any
Multi-Currency, but excluding Dollars) which is readily transferable and readily
convertible by the relevant Lender or Issuing Lender, as the case may be, into
Dollars in the London interbank market.

 

“Foreign Exchange Rate” shall mean, with respect to any Foreign Currency on a
particular date, the rate at which such Foreign Currency may be exchanged into
Dollars, as set forth at approximately 11:00 a.m., London time, on such date on
the Reuters World Currency Page for such Foreign Currency.  In the event that
such rate does not, or ceases to, so appear on any Reuters World Currency Page,
the “Foreign Exchange Rate” with respect to such Foreign Currency shall be
determined by reference to such other publicly available source for determining
exchange rates as may be agreed upon by the Administrative Agent and Viacom or,
in the absence of such agreement, such “Foreign Exchange Rate” shall instead be
the arithmetic average of the spot rates of exchange of the Administrative Agent
in the market where its foreign currency exchange operations in respect of such
Foreign Currency are then being conducted, at or about 11:00 a.m., local time,
on such date for the purchase of Dollars with such Foreign Currency for delivery
two Business Days later.

 

“GAAP” shall mean generally accepted accounting principles.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Granting Bank” shall have the meaning specified in Section 9.4(i).

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or entered into with the purpose of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase Property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term “Guarantee”
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.

 

“Indebtedness” of any Person shall mean at any date, without duplication, (i)
all obligations of such Person for borrowed money (including, without
limitation, in the case of any Borrower, the obligations of such Borrower for
borrowed money under this Agreement), (ii) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, (iii) all
obligations of such Person to pay the deferred purchase price of Property or
services, except as provided below, (iv) all obligations of such Person as
lessee under Capital Lease Obligations, (v) all Indebtedness of others secured
by a Lien on any Property of such Person, whether or not such Indebtedness is
assumed by such Person, (vi) all Indebtedness of others directly or indirectly
guaranteed or otherwise assumed by such Person, including any obligations

 

--------------------------------------------------------------------------------


 

11

 

 

of others endorsed (otherwise than for collection or deposit in the ordinary
course of business) or discounted or sold with recourse by such Person, or in
respect of which such Person is otherwise directly or indirectly liable,
including, without limitation, any Indebtedness in effect guaranteed by such
Person through any agreement (contingent or otherwise) to purchase, repurchase
or otherwise acquire such obligation or any security therefor, or to provide
funds for the payment or discharge of such obligation, or to maintain the
solvency or any balance sheet or other financial condition of the obligor of
such obligation, provided that Indebtedness of Viacom and its Subsidiaries shall
not include (a) guarantees in existence on the date hereof of Indebtedness of
Discontinued Operations and (b) guarantees of Indebtedness that are identified
on Schedule 1.1(a) hereto, (vii) all obligations of such Person as issuer,
customer or account party under letters of credit or bankers’ acceptances that
are either drawn or that back financial obligations that would otherwise be
Indebtedness; provided, however, that in each of the foregoing clauses (i)
through (vii), Indebtedness shall not include obligations (other than under this
Agreement) specifically with respect to the production, distribution and
acquisition of motion pictures or other programming rights, talent or publishing
rights.

 

“Indemnified Person” shall have the meaning assigned to such term in
Section 9.5(b).

 

“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan or
Absolute Rate Loan, the last day of the Interest Period applicable thereto and,
in the case of a Eurocurrency Loan with an Interest Period of more than three
months’ duration or an Absolute Rate Loan with an Interest Period of more than
90 days’ duration, each day that would have been an Interest Payment Date for
such Loan had successive Interest Periods of three months’ duration or 90 days’
duration, as the case may be, been applicable to such Loan and, in addition, the
date of any conversion of any Eurocurrency Revolving Credit Loan to an ABR Loan,
the date of repayment or prepayment of any Eurocurrency Loan and the applicable
Maturity Date; (b) with respect to any ABR Loan (other than an ABR Swingline
Loan which is not an Unrefunded Swingline Loan), the last day of each March,
June, September and December and the applicable Maturity Date; (c) with respect
to any ABR Swingline Loan (other than an Unrefunded Swingline Loan), the earlier
of (i) the day that is five Business Days after such Loan is made and (ii) the
Revolving Credit Maturity Date and (d) with respect to any Quoted Swingline
Loan, the date established as such by the relevant Swingline Borrower and the
relevant Swingline Lender prior to the making thereof (but in any event no later
than the Revolving Credit Maturity Date).

 

“Interest Period” shall mean (a) as to any Eurocurrency Loan, the period
commencing on the borrowing date or conversion date of such Loan, or on the last
day of the immediately preceding Interest Period applicable to such Loan, as the
case may be, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 7
days (subject to the prior consent of each Lender) or 1, 2, 3 or 6 months or
(subject to the prior consent of each Lender) 9 or 12 months thereafter, as the
relevant Borrower may elect, and (b) as to any Absolute Rate Loan, the period
commencing on the date of such Loan and ending on the date specified in the
Competitive Bids in which the offer to make such Absolute Rate Loan was
extended; provided, however, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of Eurocurrency Loans only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest

 

--------------------------------------------------------------------------------


 

12

 

 

Period shall end on the next preceding Business Day and (ii) notwithstanding
anything to the contrary herein, no Borrower may select an Interest Period which
would end after the Maturity Date applicable to the relevant Loan.  Interest
shall accrue from and including that first day of an Interest Period to but
excluding the last day of such Interest Period.

 

“Issuing Lender” shall mean any Lender designated as an Issuing Lender in an
Issuing Lender Agreement executed by such Lender, Viacom and the Administrative
Agent; provided, that the Issuing Lender may, in its discretion, arrange for one
or more Letters of Credit to be issued by any of its Lender Affiliates (in which
case the term “Issuing Lender” shall include such Lender Affiliate with respect
to Letters of Credit issued by such Lender Affiliate); provided, further, with
respect to any Designated Letter of Credit, the term “Issuing Lender” shall
include the Lender or Lender Affiliate of such Lender which issued such
Designated Letter of Credit.

 

“Issuing Lender Agreement” shall mean an agreement, substantially in the form of
Exhibit F, executed by a Lender, Viacom and the Administrative Agent pursuant to
which such Lender agrees to become an Issuing Lender hereunder.

 

“Issuing Lender Fees” shall mean, as to any Issuing Lender, the fees set forth
in the applicable Issuing Lender Agreement.

 

“Joint Lead Arrangers” shall mean JPMorgan Securities Inc., a New York
corporation, and Citigroup Global Markets Inc., a New York corporation.

 

“JPMorgan Chase” shall have the meaning assigned to such term in the preamble to
this Agreement.

 

“LC Disbursement” shall mean any payment or disbursement made by an Issuing
Lender under or pursuant to a Letter of Credit.

 

“LC Exposure” shall mean, as to each Lender, such Lender’s Revolving Credit
Percentage of the Aggregate LC Exposure.

 

“LC Fee” shall have the meaning assigned to such term in Section 2.9(b).

 

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an affiliate of such investment advisor.

 

“Lenders” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

--------------------------------------------------------------------------------


 

13

 

 

“Letters of Credit” shall mean letters of credit or bank guarantees issued by an
Issuing Lender for the account of Viacom or any Subsidiary Borrower pursuant to
Section 2.7 (including any Designated Letters of Credit).

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement.

 

“Loan” shall mean any loan made by a Lender hereunder.

 

“Loan Documents” shall mean this Agreement and the Administrative Agent Fee
Letter.

 

“Losses” shall have the meaning assigned to such term in Section 9.5(b).

 

“Margin” shall mean, as to any Eurocurrency Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal rounded to no
more than four places) to be added to or subtracted from the Eurocurrency Rate
in order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

 

“Material Acquisition” shall mean any acquisition of Property or series of
related acquisitions of Property (including by way of merger) which (a)
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock of a Person
and (b) involves the payment of consideration by Viacom and its Subsidiaries
(valued at the initial principal amount thereof in the case of non-cash
consideration consisting of notes or other debt securities and valued at fair
market value in the case of other non-cash consideration) in excess of
$100,000,000.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
Property, business, results of operations or financial condition of Viacom and
its Subsidiaries taken as a whole or (b) material impairment of the ability of
Viacom to perform any of its obligations under this Agreement, excluding any
effects which may result from non-cash charges arising from SFAS No. 142 and/or
SFAS No. 144, as applicable, issued by the Financial Accounting Standards Board.

 

“Material Disposition” shall mean any Disposition of Property or series of
related Dispositions of Property which yields gross proceeds to Viacom or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$100,000,000.

 

“Material Subsidiary” shall mean any “significant subsidiary” of Viacom as
defined in Regulation S-X of the SEC; provided, that each Subsidiary Borrower
shall in any event constitute a Material Subsidiary.

 

“Maturity Date” shall mean (a) in the case of the Revolving Credit Loans and the
ABR Swingline Loans, the Revolving Credit Maturity Date, (b) in the case of the
Quoted

 

--------------------------------------------------------------------------------


 

14

 

 

Swingline Loans, the date established as such by the relevant Swingline Borrower
and the relevant Swingline Lender prior to the making thereof (but in any event
no later than the Revolving Credit Maturity Date) and (c) in the case of
Competitive Loans, the last day of the Interest Period applicable thereto, as
specified in the related Competitive Bid Request.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

 

“Multi-Currency” shall mean Euros, Sterling and Yen.

 

“Multi-Currency Revolving Loans” shall mean each Eurocurrency Revolving Credit
Loan denominated in any Multi-Currency.

 

“Multi-Currency Sublimit” shall mean with respect to (i) Euros, $500,000,000,
(ii) Sterling, $500,000,000 and (iii) Yen, $300,000,000, as the sublimit may be
decreased from time to time in accordance with Section 2.13.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
of ERISA to which contributions have been made by Viacom or any ERISA Affiliate
of Viacom and which is covered by Title IV of ERISA.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.21(b).

 

“Non-Financial Letter of Credit” shall mean any Letter of Credit that is not a
Financial Letter of Credit.

 

“Non-U.S. Person” shall have the meaning assigned to such term in
Section 2.20(f).

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Outstanding Revolving Extensions of Credit” shall mean, as to any Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
LC Exposure at such time and (c) such Lender’s ABR Swingline Exposure at such
time.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or other
entity, or any government or any agency or political subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA or

 

--------------------------------------------------------------------------------


 

15

 

 

Section 412 of the Code and which is maintained for employees of Viacom or any
ERISA Affiliate.

 

“Prime Rate” shall have the meaning assigned to such term in the definition of
“Alternate Base Rate”.

 

“Pro Forma Period” shall have the meaning assigned to such term in
Section 1.2(c).

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

 

“Quoted Swingline Loans” shall have the meaning assigned to such term in
Section 2.6(a).

 

“Quoted Swingline Rate” shall have the meaning assigned to such term in
Section 2.6(a).

 

“Rating Agencies” shall mean S&P and Moody’s.

 

“Reference Banks” shall mean JPMorgan Chase, Citibank N.A. and Bank of America,
N.A.

 

“Register” shall have the meaning assigned to such term in Section 9.4(d).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Required Lenders” shall mean, at any time, Lenders whose respective Total
Facility Percentages aggregate more than 50%.

 

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement (or, in the case of matters relating to
ERISA, any officer responsible for the administration of the pension funds of
such corporation).

 

“Revolving Credit Borrowing Request” shall mean a request made pursuant to
Section 2.4 in the form of Exhibit B-4.

 

“Revolving Credit Loans” shall mean the revolving loans made by the Lenders to
any Borrower pursuant to Section 2.4.  Each Revolving Credit Loan shall be a
Eurocurrency Loan or an ABR Loan.

 

--------------------------------------------------------------------------------


 

16

 

 

“Revolving Credit Maturity Date” shall mean February 19, 2009.

 

“Revolving Credit Percentage” of any Lender at any time shall mean the
percentage of the aggregate Commitments (or, following any termination of all
the Commitments, the Commitments most recently in effect) represented by such
Lender’s Commitment (or, following any such termination, the Commitment of such
Lender most recently in effect).

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Sole Bookrunner” shall mean JPMorgan Securities Inc., a New York corporation.

 

“SPC” shall have the meaning specified in Section 9.4(i).

 

“Specified Currency Availability” shall mean the Multi-Currency Sublimit with
respect to the relevant Multi-Currency less the Dollar equivalent of the
aggregate principal amount of all Multi-Currency Revolving Loans denominated in
such Multi-Currency outstanding on the date of borrowing.

 

“Spot Rate” shall mean, at any date, the Administrative Agent’s or applicable
Lender’s, as the case may be (or, for purposes of determinations in respect of
the Aggregate LC Exposure related to Letters of Credit issued in a Foreign
Currency, the Issuing Lender’s or Issuing Lenders’, as the case may be), spot
buying rate for the relevant Foreign Currency against Dollars as of
approximately 11:00 a.m. (London time) on such date for settlement on the second
Business Day.

 

“Sterling” shall mean British Pounds Sterling, the lawful currency of the United
Kingdom on the date hereof.

 

“Subsidiary” shall mean, for any Person (the “Parent”), any corporation,
partnership or other entity of which shares of Voting Capital Stock sufficient
to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or might have voting power by reason of the happening of any contingency)
are at the time directly or indirectly owned or controlled by the Parent or one
or more of its Subsidiaries or by the Parent and one or more of its
Subsidiaries.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of Viacom.

 

“Subsidiary Borrower” shall mean any Subsidiary of Viacom (a) which is
designated as a Subsidiary Borrower by Viacom pursuant to a Subsidiary Borrower
Designation, (b) which has delivered to the Administrative Agent a Subsidiary
Borrower Request and (c) whose designation as a Subsidiary Borrower has not been
terminated pursuant to Section 4.2.

 

--------------------------------------------------------------------------------


 

17

 

 

No Subsidiary of Viacom incorporated in Canada or any province or territory
thereof may be a Subsidiary Borrower hereunder.

 

“Subsidiary Borrower Designation” shall mean a designation, substantially in the
form of Exhibit B-7, which may be delivered by Viacom and approved by Viacom and
shall be accompanied by a Subsidiary Borrower Request.

 

“Subsidiary Borrower Obligations” shall mean, with respect to each Subsidiary
Borrower, the unpaid principal of and interest on the Loans made to such
Subsidiary Borrower (including, without limitation, interest accruing after the
maturity of the Loans made to such Subsidiary Borrower and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Subsidiary
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) and all other obligations and liabilities of such
Subsidiary Borrower to the Administrative Agent or to any Lender, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement.

 

“Subsidiary Borrower Request” shall mean a request, substantially in the form of
Exhibit B-8, which is received by the Administrative Agent in connection with a
Subsidiary Borrower Designation.

 

“Swingline Borrower” shall mean Viacom and any Subsidiary Borrower designated as
a “Swingline Borrower” by Viacom in a written notice to the Administrative
Agent; provided, that, unless otherwise agreed by the Administrative Agent, no
more than one Subsidiary Borrower may be a Swingline Borrower at any one time. 
Only a Subsidiary Borrower which is a U.S. Person may be a Swingline Borrower.

 

“Swingline Commitment” shall mean, (i) with respect to any Swingline Lender, the
Commitment of such Lender to make ABR Swingline Loans pursuant to Section 2.6,
as designated in accordance with Section 2.6(g) and as set forth on
Schedule 1.1, and (ii) in the aggregate, $300,000,000.

 

“Swingline Lender” shall mean any Lender designated from time to time by Viacom,
and approved by such Lender, as a “Swingline Lender” pursuant to Section 2.6(g).

 

“Swingline Loans” shall mean the collective reference to the ABR Swingline Loans
and the Quoted Swingline Loans.

 

“Swingline Percentage” of any Swingline Lender at any time shall mean the
percentage of the aggregate Swingline Commitments represented by such Swingline
Lender’s Swingline Commitment.

 

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

 

“Test Period” shall have the meaning assigned to such term in Section 1.2(c).

 

--------------------------------------------------------------------------------


 

18

 

 

“Total Commitment” shall mean at any time the aggregate amount of the
Commitments in effect at such time.

 

“Total Facility Exposure” shall mean at any time the aggregate amount of the
Facility Exposures at such time.

 

“Total Facility Percentage” shall mean, as to any Lender at any time, the
quotient (expressed as a percentage) of (a) such Lender’s Commitment (or (x) for
the purposes of acceleration of the Loans pursuant to clause (II) of Article VI
or (y) if the Commitments have terminated, such Lender’s Facility Exposure) and
(b) the aggregate of all Lenders’ Commitments (or (x) for the purposes of
acceleration of the Loans pursuant to clause (II) of Article VI or (y) if the
Commitments have terminated, the Total Facility Exposure).

 

“Total Multi-Currency Sublimit” shall mean $1,000,000,000, as such sublimit may
be decreased from time to time in accordance with Section 2.13.

 

“Total Specified Currency Availability” shall mean with respect to
Multi-Currency Revolving Loans, $1,000,000,000 (as decreased from time to time
pursuant to Section 2.13) less the Dollar equivalent of the aggregate principal
amount of all Multi-Currency Revolving Loans then outstanding.

 

“Transferee” shall mean any assignee or participant described in Section 9.4(b)
or (f).

 

“Type” when used in respect of any Loan, shall refer to the Rate by reference to
which interest on such Loan is determined.  For purposes hereof, “Rate” shall
mean the Eurocurrency Rate, the Alternate Base Rate, the Quoted Swingline Rate
and the rate paid on Absolute Rate Loans.

 

“Unrefunded Swingline Loans” shall have the meaning assigned to such term in
Section 2.6(d).

 

“U.S. Person” shall mean a citizen, national or resident of the United States of
America, or an entity organized in or under the laws of the United States of
America.

 

“Utilization Fee” shall have the meaning assigned to such term in
Section 2.9(e).

 

“Viacom” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

“Viacom International” shall have the meaning assigned to such term in the
preamble to this Agreement.

 

“Viacom Obligations” shall mean, with respect to Viacom, the unpaid principal of
and interest on the Loans made to Viacom (including, without limitation,
interest accruing after the maturity of the Loans made to Viacom and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to Viacom, whether
or not a claim for post-filing or post-petition interest is allowed in such

 

--------------------------------------------------------------------------------


 

19

 

 

proceeding) and all other obligations, including its Guarantee obligations
hereunder, and liabilities of Viacom to the Administrative Agent or to any
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement.

 

“Voting Capital Stock” shall mean securities or other ownership interests of a
corporation, partnership or other entity having by the terms thereof ordinary
voting power to vote in the election of the board of directors or other Persons
performing similar functions of such corporation, partnership or other entity
(without regard to the occurrence of any contingency).

 

“Wholly Owned Subsidiary” shall mean any Subsidiary of which all shares of
Voting Capital Stock (other than, in the case of a corporation, directors’
qualifying shares) are owned directly or indirectly by the Parent (as defined in
the definition of “Subsidiary”).

 

“Yen” shall mean the lawful currency of Japan.

 

SECTION 1.2.                       Terms Generally.  (a)  The definitions in
Section 1.1 shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall, except where the context otherwise requires,
be deemed to be followed by the phrase “without limitation”.  All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require.

 

(b)                                 Except as otherwise expressly provided
herein, all terms of an accounting nature shall be construed in accordance with
GAAP in effect from time to time.  The parties hereto agree, however, that in
the event that any change in accounting principles from those used in the
preparation of the financial statements referred to in Section 3.2 is, after
March 7, 2001, occasioned by the promulgation of rules, regulations,
pronouncements, opinions and statements by or required by the Financial
Accounting Standards Board or Accounting Principles Board or the American
Institute of Certified Public Accountants (or successors thereto or agencies
with similar functions) and such change materially affects the calculation of
any component of the Financial Covenant or any standard or term contained in
this Agreement, the Administrative Agent and Viacom shall negotiate in good
faith to amend such Financial Covenant, standards or terms found in this
Agreement (other than in respect of financial statements to be delivered
hereunder) so that, upon adoption of such changes, the criteria for evaluation
of Viacom’s and its Subsidiaries’ financial condition shall be the same after
such change as if such change had not been made; provided, however, that (i) any
such amendments shall not become effective for purposes of this Agreement unless
approved by the Required Lenders and (ii) if Viacom and the Required Lenders
cannot agree on such an amendment, then the calculations under such Financial
Covenant, standards or terms shall continue to be computed without giving effect
to such change in accounting principles; provided further, however, that the
parties hereto agree that Viacom and its Subsidiaries have adopted Statement of
Position 00-2, “Accounting by Producers or Distributors of Films” effective as
from January 1, 2000; Statement of Financial Accounting Standards (“SFAS”) No.
142, “Goodwill and Other Intangible Assets” effective as from January 1, 2002;
SFAS No. 143, “Accounting for Asset Retirement Obligations” effective as from
January 1, 2003;  SFAS No. 144, “Accounting for the Impairment or Disposal of
Long-

 

--------------------------------------------------------------------------------


 

20

 

 

Lived Assets” effective as from January 1, 2002;  and SFAS No. 145, “Rescission
of FASB Statements No. 4, 44 and 64, Amendments to FASB Statement No. 13 and
Technical Corrections” effective as from January 1, 2003.

 

(c)                                  For the purposes of calculating
Consolidated EBITDA and Consolidated Interest Expense for any period (a “Test
Period”), (i) if at any time from the period (a “Pro Forma Period”) commencing
on the second day of such Test Period and ending on the date which is ten days
prior to the date of delivery of the Compliance Certificate in respect of such
Test Period (or, in the case of any pro forma calculation made pursuant hereto
in respect of a particular transaction, ending on the date such transaction is
consummated after giving effect thereto), Viacom or any Subsidiary shall have
made any Material Disposition, the Consolidated EBITDA for such Test Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the Property which is the subject of such Material Disposition
for such Test Period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such Test Period, and Consolidated
Interest Expense for such Test Period shall be reduced by an amount equal to the
Consolidated Interest Expense for such Test Period attributable to any
Indebtedness of Viacom or any Subsidiary repaid, repurchased, defeased or
otherwise discharged with respect to Viacom and its Subsidiaries in connection
with such Material Disposition (or, if the Capital Stock of any Subsidiary is
sold, the Consolidated Interest Expense for such Test Period directly
attributable to the Indebtedness of such Subsidiary to the extent Viacom and its
continuing Subsidiaries are no longer liable for such Indebtedness after such
Disposition); (ii) if during such Pro Forma Period Viacom or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA and Consolidated
Interest Expense for such Test Period shall be calculated after giving pro forma
effect thereto (including the incurrence or assumption of any Indebtedness in
connection therewith) as if such Material Acquisition (and the incurrence or
assumption of any such Indebtedness) occurred on the first day of such Test
Period; and (iii) if during such Pro Forma Period any Person that subsequently
became a Subsidiary or was merged with or into Viacom or any Subsidiary since
the beginning of such Pro Forma Period shall have entered into any disposition
or acquisition transaction that would have required an adjustment pursuant to
clause (i) or (ii) above if made by Viacom or a Subsidiary during such Pro Forma
Period, Consolidated EBITDA and Consolidated Interest Expense for such Test
Period shall be calculated after giving pro forma effect thereto as if such
transaction occurred on the first day of such Test Period.  For the purposes of
this paragraph, whenever pro forma effect is to be given to a Material
Disposition or Material Acquisition, the amount of income or earnings relating
thereto and the amount of Consolidated Interest Expense associated with any
Indebtedness discharged or incurred in connection therewith, the pro forma
calculations shall be determined in good faith by a Financial Officer of
Viacom.  If any Indebtedness bears a floating rate of interest and the
incurrence or assumption thereof is being given pro forma effect, the interest
expense on such Indebtedness shall be calculated as if the rate in effect on the
last day of the relevant Pro Forma Period had been the applicable rate for the
entire relevant Test Period (taking into account any interest rate protection
agreement applicable to such Indebtedness if such interest rate protection
agreement has a remaining term in excess of 12 months).  Comparable adjustments
shall be made in connection with any determination of Consolidated EBITDA.

 

(d)                                 For purposes of the Financial Covenant, (i)
the Discontinued Operations shall be disregarded and (ii) the businesses
classified as Discontinued Operations shall be limited

 

--------------------------------------------------------------------------------


 

21

 

 

to those businesses treated as such in the financial statements of Viacom
referred to in the definition of “Discontinued Operations” and the accounting
treatment of Discontinued Operations shall be consistent with the accounting
treatment thereof in such financial statements.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.1.                       Commitments.  Subject to the terms and
conditions hereof and relying upon the representations and warranties herein set
forth, each Lender agrees, severally and not jointly, to make Revolving Credit
Loans to Viacom or any Subsidiary Borrower, at any time and from time to time on
and after the Closing Date and until the earlier of (a) the Business Day
immediately preceding the Revolving Credit Maturity Date and (b) the termination
of the Commitment of such Lender, in an aggregate principal amount at any time
outstanding not to exceed such Lender’s Commitment.  Each Borrower may borrow,
prepay and reborrow Revolving Credit Loans on and after the Closing Date and
prior to the Revolving Credit Maturity Date, subject to the terms, conditions
and limitations set forth herein.

 

SECTION 2.2.                       Revolving Credit Loans; Competitive Loans. 
(a)  Each Revolving Credit Loan shall be made to the relevant Borrower by the
Lenders ratably in accordance with their respective Commitments, in accordance
with the procedures set forth in Section 2.4.  Each Competitive Loan shall be
made to the relevant Borrower by the Lender whose Competitive Bid therefor is
accepted, and in the amount so accepted, in accordance with the procedures set
forth in Section 2.3.  The Revolving Credit Loans or Competitive Loans shall be
made in minimum amounts equal to (i) in the case of Competitive Loans,
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, (ii) in the
case of Eurocurrency Revolving Credit Loans denominated in Dollars, $50,000,000
or an integral multiple of $5,000,000 in excess thereof, (iii) in the case of
Multi-Currency Revolving Loans, the Dollar equivalent of $25,000,000 or an
integral multiple of $5,000,000 in excess thereof and (iv) in the case of ABR
Revolving Credit Loans, $25,000,000 or an integral multiple of $5,000,000 in
excess thereof (or (A) in the case of Revolving Credit Loans, an aggregate
principal amount equal to the remaining balance of the available Total
Commitment or, if less, (B) with respect to Multi-Currency Revolving Loans, the
lesser of (1) the Specified Currency Availability with respect to such currency
and (2) the Total Specified Currency Availability).

 

(b)                                 Each Lender shall make each Loan (other than
a Swingline Loan, as to which this Section 2.2 shall not apply, and a
Multi-Currency Revolving Loan) to be made by it on the proposed date thereof by
wire transfer of immediately available funds to the Administrative Agent in New
York, New York, not later than 12:00 noon, New York City time (or, in connection
with an ABR Loan to be made on the same day on which a notice is submitted,
12:30 p.m., New York City time) and the Administrative Agent shall by 3:00 p.m.,
New York City time, credit the amounts so received to the general deposit
account of the relevant Borrower with the Administrative Agent.  Each Lender
shall make each Multi-Currency Revolving Loan to be made by it on the proposed
date thereof by wire transfer of immediately available funds to the
Administrative Agent at its offices at J.P. Morgan Europe Limited, 125 London
Wall, London, England EC2Y 5AJ, United Kingdom, not later than (i) in the case
of any Multi-Currency Revolving Loan denominated in Euros or Sterling, 3:00
p.m., London time, or (ii) in the case of

 

--------------------------------------------------------------------------------


 

22

 

 

any Multi-Currency Revolving Loan denominated in Yen, 3:00 p.m., Tokyo time, and
the Administrative Agent shall by 3:00 p.m., New York City time, credit the
amounts so received to the general deposit account of the relevant Borrower with
the Administrative Agent.

 

SECTION 2.3.                       Competitive Bid Procedure.  (a)  In order to
request Competitive Bids, the relevant Borrower shall hand deliver or telecopy
to the Administrative Agent a duly completed Competitive Bid Request in the form
of Exhibit B-1, to be received by the Administrative Agent (i) in the case of a
Eurocurrency Competitive Loan in Dollars, not later than 10:00 a.m., New York
City time, four Business Days before a proposed Competitive Loan, (ii) in the
case of a Eurocurrency Competitive Loan in a Foreign Currency, not later than
10:00 a.m., New York City time, five Business Days before a proposed Competitive
Loan, (iii) in the case of an Absolute Rate Loan in Dollars, not later than
10:00 a.m., New York City time, one Business Day before a proposed Competitive
Loan and (iv) in the case of an Absolute Rate Loan in a Foreign Currency, not
later than 10:00 a.m., New York City time, three Business Day before a proposed
Competitive Loan.  A Competitive Bid Request (A) that does not conform
substantially to the format of Exhibit B-1 may be rejected in the Administrative
Agent’s discretion (exercised in good faith), and (B) for a Competitive Loan
denominated in a Foreign Currency will be rejected by the Administrative Agent
if, after giving effect thereto, the Dollar equivalent of the aggregate face
amount of all Competitive Loans denominated in Foreign Currencies then
outstanding would exceed $150,000,000, as determined by the Administrative
Agent, and, in each case, the Administrative Agent shall promptly notify the
relevant Borrower of such rejection by telephone, confirmed by telecopier.  Such
request shall in each case refer to this Agreement and specify (w) whether the
Competitive Loan then being requested is to be a Eurocurrency Competitive Loan
or an Absolute Rate Loan, (x) the currency, (y) the date of such Loan (which
shall be a Business Day) and the aggregate principal amount thereof which shall
be in a minimum principal amount of the equivalent of $5,000,000 and, in the
case of a Competitive Bid for a Competitive Loan in Dollars, in an integral
multiple of $1,000,000, and (z) the Interest Period with respect thereto (which
may not end after the Revolving Credit Maturity Date).  Promptly after its
receipt of a Competitive Bid Request that is not rejected as aforesaid (and in
any event by 5:00 p.m., New York City time, on the date of such receipt if such
receipt occurs by the time specified in the first sentence of this paragraph),
the Administrative Agent shall invite by telecopier (in the form set forth in
Exhibit B-2) the Lenders to bid, on the terms and conditions of this Agreement,
to make Competitive Loans pursuant to such Competitive Bid Request.

 

(b)                                 Each Lender may, in its sole discretion,
make one or more Competitive Bids to the relevant Borrower responsive to a
Competitive Bid Request.  Each Competitive Bid must be received by the
Administrative Agent by telecopier, in the form of Exhibit B-3, (i) in the case
of a Eurocurrency Competitive Loan in Dollars, not later than 9:30 a.m., New
York City time, three Business Days before a proposed Competitive Loan, (ii) in
the case of a Eurocurrency Competitive Loan in a Foreign Currency, not later
than 9:30 a.m., New York City time, four Business Days before a proposed
Competitive Loan, (iii) in the case of an Absolute Rate Loan in Dollars, not
later than 9:30 a.m., New York City time, on the day of a proposed Competitive
Loan, and (iv) in the case of an Absolute Rate Loan in a Foreign Currency, not
later than 9:30 a.m., New York City time, two Business Days before a proposed
Competitive Loan.  Multiple Competitive Bids will be accepted by the
Administrative Agent.  Competitive Bids that do not conform substantially to the
format of Exhibit B-3 may be rejected by the Administrative Agent

 

--------------------------------------------------------------------------------


 

23

 

 

after conferring with, and upon the instruction of, the relevant Borrower, and
the Administrative Agent shall notify the Lender making such nonconforming
Competitive Bid of such rejection as soon as practicable.  Each Competitive Bid
shall refer to this Agreement and specify (x) the principal amount in the
relevant currency (which shall be in a minimum principal amount of the
equivalent of $5,000,000 and, in the case of a Competitive Bid for a Competitive
Loan in Dollars, in an integral multiple of $1,000,000 and which may equal the
entire principal amount of the Competitive Loan requested by the relevant
Borrower) of the Competitive Loan or Loans that the applicable Lender is willing
to make to the relevant Borrower, (y) the Competitive Bid Rate or Rates at which
such Lender is prepared to make the Competitive Loan or Loans and (z) the
Interest Period and the last day thereof.  A Competitive Bid submitted pursuant
to this paragraph (b) shall be irrevocable (subject to the satisfaction of the
conditions to borrowing set forth in Article IV).

 

(c)                                  The Administrative Agent shall promptly
(and in any event by 10:15 a.m., New York City time, on the date on which such
Competitive Bids shall have been made) notify the relevant Borrower by
telecopier of all the Competitive Bids made, the Competitive Bid Rate and the
principal amount in the relevant currency of each Competitive Loan in respect of
which a Competitive Bid was made and the identity of the Lender that made each
Competitive Bid.  The Administrative Agent shall send a copy of all Competitive
Bids to the relevant Borrower for its records as soon as practicable after
completion of the bidding process set forth in this Section 2.3.

 

(d)                                 The relevant Borrower may in its sole and
absolute discretion, subject only to the provisions of this paragraph (d),
accept or reject any Competitive Bid referred to in paragraph (c) above.  The
relevant Borrower shall notify the Administrative Agent by telephone, confirmed
by telecopier in such form as may be agreed upon by such Borrower and the
Administrative Agent, whether and to what extent it has decided to accept or
reject any of or all the Competitive Bids referred to in paragraph (c) above,
(i) in the case of a Eurocurrency Competitive Loan in Dollars, not later than
11:00 a.m., New York City time, three Business Days before a proposed
Competitive Loan, (ii) in the case of a Eurocurrency Competitive Loan in a
Foreign Currency, not later than 11:00 a.m., New York City time, four Business
Days before a proposed Competitive Loan, (iii) in the case of an Absolute Rate
Loan in Dollars, not later than 11:00 a.m., New York City time, on the day of a
proposed Competitive Loan, and (iv) in the case of an Absolute Rate Loan in a
Foreign Currency, not later than 11:00 a.m., New York City time, on the Business
Day before a proposed Competitive Loan; provided, however, that (A) the failure
by such Borrower to give such notice shall be deemed to be a rejection of all
the Competitive Bids referred to in paragraph (c) above, (B) such Borrower shall
not accept a Competitive Bid made at a particular Competitive Bid Rate if it has
decided to reject a Competitive Bid made at a lower Competitive Bid Rate, (C)
the aggregate amount of the Competitive Bids accepted by such Borrower shall not
exceed the principal amount specified in the Competitive Bid Request (but may be
less than that requested), (D) if such Borrower shall accept a Competitive Bid
or Competitive Bids made at a particular Competitive Bid Rate but the amount of
such Competitive Bid or Competitive Bids shall cause the total amount of
Competitive Bids to be accepted by it to exceed the amount specified in the
Competitive Bid Request, then such Borrower shall accept a portion of such
Competitive Bid or Competitive Bids in an amount equal to the amount specified
in the Competitive Bid Request less the amount of all other Competitive Bids
accepted with respect to such Competitive Bid Request, which

 

--------------------------------------------------------------------------------


 

24

 

 

acceptance, in the case of multiple Competitive Bids at such Competitive Bid
Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid at such Competitive Bid Rate, and (E) except pursuant to clause
(D) above no Competitive Bid shall be accepted for a Competitive Loan unless
such Competitive Loan is in a minimum principal amount of the equivalent of
$5,000,000 and, in the case of a Competitive Bid for a Competitive Loan in
Dollars, an integral multiple of $1,000,000; provided, further, however, that if
a Competitive Loan must be in an amount less than the equivalent of $5,000,000
because of the provisions of clause (D) above, such Competitive Loan may be for
a minimum of, in the case of a Competitive Bid for a Competitive Loan in
Dollars, $1,000,000 or any integral multiple thereof, and in calculating the pro
rata allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (D) above the amounts shall
be rounded to integral multiples of the equivalent of $1,000,000 (or, in the
case of a Competitive Bid for a Competitive Loan in a Foreign Currency, a
multiple selected by the Administrative Agent) in a manner which shall be in the
discretion of such Borrower.  A notice given by any Borrower pursuant to this
paragraph (d) shall be irrevocable.

 

(e)                                  The Administrative Agent shall promptly
notify each bidding Lender whether or not its Competitive Bid has been accepted
(and if so, in what amount and at what Competitive Bid Rate) by telecopy sent by
the Administrative Agent, and each successful bidder will thereupon become
bound, subject to the other applicable conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

 

(f)                                    On the date the Competitive Loan is to be
made, each Lender participating therein shall (i) if such Competitive Loan is to
be made in Dollars, make available its share of such Competitive Loan in Dollars
not later than 2:00 p.m. New York City time, in immediately available funds, in
New York to the Administrative Agent as notified by the Administrative Agent by
two Business Days notice and (ii) if such Competitive Loan is to be made in a
Foreign Currency, make available its share of such Competitive Loan in such
Foreign Currency not later than 11:00 a.m. London time, in immediately available
funds, in London to the Administrative Agent as notified by the Administrative
Agent by one Business Day’s notice.

 

(g)                                 If the Lender which is the Administrative
Agent shall elect to submit a Competitive Bid in its capacity as a Lender, it
shall submit such Competitive Bid directly to the relevant Borrower at least one
quarter of an hour earlier than the latest time at which the other Lenders are
required to submit their Competitive Bids to the Administrative Agent pursuant
to paragraph (b) above.

 

(h)                                 All notices required by this Section 2.3
shall be given in accordance with Section 9.1.

 

(i)                                     No Borrower shall have the right to
prepay any Competitive Loan without the consent of the Lender or Lenders making
such Competitive Loan.

 

SECTION 2.4.                       Revolving Credit Borrowing Procedure.  In
order to request a Revolving Credit Loan, the relevant Borrower shall hand
deliver or telecopy to the Administrative Agent a Revolving Credit Borrowing
Request in the form of Exhibit B-4 (a) in the case of a Eurocurrency Revolving
Credit Loan denominated in Dollars, not later than 11:00

 

--------------------------------------------------------------------------------


 

25

 

 

a.m., New York City time, three Business Days before a proposed borrowing, (b)
in the case of a Multi-Currency Revolving Loan, 8:00 a.m., New York City time,
three Business Days before a proposed borrowing and (c) in the case of an ABR
Revolving Credit Loan, not later than 11:00 a.m., New York City time, on the day
of a proposed borrowing.  Such notice shall be irrevocable and shall in each
case specify (i) whether the Revolving Credit Loan then being requested is to be
a Eurocurrency Revolving Credit Loan or an ABR Revolving Credit Loan, (ii) the
date of such Revolving Credit Loan (which shall be a Business Day) and the
amount thereof; (iii) in the case of a Eurocurrency Revolving Credit Loan, the
Interest Period with respect thereto; and (iv) in the case of a Multi-Currency
Revolving Loan, the currency in which such Loan shall be denominated.  The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.4 and of each Lender’s portion of the requested Loan.

 

SECTION 2.5.                       Repayment of Loans.  Each Borrower shall
repay all outstanding Revolving Credit Loans and ABR Swingline Loans made to it,
in each case on the Revolving Credit Maturity Date (or such earlier date on
which the Commitments shall terminate in accordance herewith).  Each Borrower
shall repay Quoted Swingline Loans and Competitive Loans made to it, in each
case on the Maturity Date applicable thereto.  Each Loan shall bear interest
from and including the date thereof on the outstanding principal balance thereof
as set forth in Section 2.10.

 

SECTION 2.6.                       Swingline Loans.  (a)  Subject to the terms
and conditions hereof and relying upon the representations and warranties herein
set forth, each Swingline Lender agrees, severally and not jointly, at any time
and from time to time on and after the Closing Date and until the earlier of the
Business Day immediately preceding the Revolving Credit Maturity Date and the
termination of the Swingline Commitment of such Swingline Lender, (i) to make
available to any Swingline Borrower Swingline Loans (“Quoted Swingline Loans”)
on the basis of quoted interest rates (each, a “Quoted Swingline Rate”)
furnished by such Swingline Lender from time to time in its discretion to such
Swingline Borrower (through the Administrative Agent) and accepted by such
Swingline Borrower in its discretion and (ii) to make Swingline Loans (“ABR
Swingline Loans”) to any Swingline Borrower bearing interest at a rate equal to
the Alternate Base Rate in an aggregate principal amount (in the case of this
clause (ii)) not to exceed such Swingline Lender’s Swingline Commitment;
provided, that after giving effect to each Swingline Loan, the Total Facility
Exposure shall not exceed the Total Commitment then in effect.  The aggregate
outstanding principal amount of the Quoted Swingline Loans of any Swingline
Lender, when added to the aggregate outstanding principal amount of the ABR
Swingline Loans of such Swingline Lender, may exceed such Swingline Lender’s
Swingline Commitment; provided, that in no event shall the aggregate outstanding
principal amount of the Swingline Loans exceed the aggregate Swingline
Commitments then in effect.  Each Quoted Swingline Loan shall be made only by
the Swingline Lender furnishing the relevant Quoted Swingline Rate.  Each ABR
Swingline Loan shall be made by the Swingline Lenders ratably in accordance with
their respective Swingline Percentages.  The Swingline Loans shall be made in a
minimum aggregate principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof (or an aggregate principal amount equal to the
remaining balance of the available Swingline Commitments).  Each Swingline
Lender shall make the portion of each Swingline Loan to be made by it available
to any Swingline Borrower by means of a credit to the general deposit account of
such Swingline Borrower with the Administrative Agent or a wire transfer, at the
expense of such Swingline Borrower, to an

 

--------------------------------------------------------------------------------


 

26

 

 

account designated in writing by such Swingline Borrower, in each case by 3:30
p.m., New York City time, on the date such Swingline Loan is requested to be
made pursuant to paragraph (b) below, in immediately available funds.  Each
Swingline Borrower may borrow, prepay and reborrow Swingline Loans on or after
the Closing Date and prior to the Revolving Credit Maturity Date (or such
earlier date on which the Commitments shall terminate in accordance herewith) on
the terms and subject to the conditions and limitations set forth herein.

 

(b)                                 The relevant Swingline Borrower shall give
the Administrative Agent telephonic, written or telecopy notice substantially in
the form of Exhibit B-5 (in the case of telephonic notice, such notice shall be
promptly confirmed by telecopy) no later than 2:30 p.m., New York City time (or,
in the case of a proposed Quoted Swingline Loan, 12:00 noon, New York City
time), on the day of a proposed Swingline Loan.  Such notice shall be delivered
on a Business Day, shall be irrevocable (subject, in the case of Quoted
Swingline Loans, to receipt by the relevant Swingline Borrower of Quoted
Swingline Rates acceptable to it) and shall refer to this Agreement and shall
specify the requested date (which shall be a Business Day) and amount of such
Swingline Loan.  The Administrative Agent shall promptly advise the Swingline
Lenders of any notice received from any Swingline Borrower pursuant to this
paragraph (b).  In the event that a Swingline Borrower accepts a Quoted
Swingline Rate in respect of a proposed Quoted Swingline Loan, it shall notify
the Administrative Agent (which shall in turn notify the relevant Swingline
Lender) of such acceptance no later than 2:30 p.m., New York City time, on the
relevant borrowing date.

 

(c)                                  In the event that any ABR Swingline Loan
shall be outstanding for more than five Business Days, the Administrative Agent
shall, on behalf of the relevant Swingline Borrower (which hereby irrevocably
directs and authorizes the Administrative Agent to act on its behalf), request
each Lender, including the Swingline Lenders, to make an ABR Revolving Credit
Loan in an amount equal to such Lender’s Revolving Credit Percentage of the
principal amount of such ABR Swingline Loan.  Unless an event described in
Article VI, paragraph (f) or (g), has occurred and is continuing, each Lender
will make the proceeds of its Revolving Credit Loan available to the
Administrative Agent for the account of the Swingline Lenders at the office of
the Administrative Agent prior to 12:00 noon, New York City time, in funds
immediately available on the Business Day next succeeding the date such notice
is given.  The proceeds of such Revolving Credit Loans shall be immediately
applied to repay the ABR Swingline Loans.

 

(d)                                 A Swingline Lender that has made an ABR
Swingline Loan to a Borrower may at any time and for any reason, so long as
Revolving Credit Loans have not been made pursuant to Section 2.6(c) to repay
such ABR Swingline Loan as required by said Section, by written notice given to
the Administrative Agent not later than 12:00 noon New York City time on any
Business Day, require the Lenders to acquire participations on such Business Day
in all or a portion of such unrefunded ABR Swingline Loans (the “Unrefunded
Swingline Loans”), and each Lender severally, unconditionally and irrevocably
agrees that it shall purchase an undivided participating interest in such ABR
Swingline Loan in an amount equal to the amount of the Revolving Credit Loan
which otherwise would have been made by such Lender pursuant to Section 2.6(c),
which purchase shall be funded by the time such Revolving Credit Loan would have
been required to be made pursuant to Section 2.6(c).  In the event that the
Lenders purchase undivided participating interests pursuant to the first
sentence of this paragraph (d), each Lender shall immediately transfer to the
Administrative Agent, for the account of such Swingline

 

--------------------------------------------------------------------------------


 

27

 

 

Lender, in immediately available funds, the amount of its participation.  Any
Lender holding a participation in an Unrefunded Swingline Loan may exercise any
and all rights of banker’s lien, setoff or counterclaim with respect to any and
all moneys owing by the relevant Swingline Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to such Swingline
Borrower in the amount of such participation.

 

(e)                                  Whenever, at any time after any Swingline
Lender has received from any Lender such Lender’s participating interest in an
ABR Swingline Loan, such Swingline Lender receives any payment on account
thereof, such Swingline Lender will promptly distribute to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by such Swingline Lender is required to be
returned, such Lender will return to such Swingline Lender any portion thereof
previously distributed by such Swingline Lender to it.

 

(f)                                    Notwithstanding anything to the contrary
in this Agreement, each Lender’s obligation to make the Revolving Credit Loans
referred to in Section 2.6(c) and to purchase and fund participating interests
pursuant to Section 2.6(d) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender or any
Swingline Borrower may have against any Swingline Lender, any Swingline Borrower
or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default (other than an Event of Default
described in Article VI, paragraph (f) or (g), in the case of each Lender’s
obligation to make Revolving Credit Loans pursuant to Section 2.6(c)) or the
failure to satisfy any of the conditions specified in Article IV; (iii) any
adverse change in the condition (financial or otherwise) of Viacom or any of its
Subsidiaries; (iv) any breach of this Agreement by any Borrower or any Lender;
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

(g)                                 Upon written or telecopy notice to the
Swingline Lenders and to the Administrative Agent, Viacom may at any time
terminate, from time to time in part reduce, or from time to time (with the
approval of the relevant Swingline Lender) increase, the Swingline Commitment of
any Swingline Lender.  At any time when there shall be fewer than ten Swingline
Lenders, Viacom may appoint from among the Lenders a new Swingline Lender,
subject to the prior consent of such new Swingline Lender and prior notice to
the Administrative Agent, so long as at no time shall there be more than ten
Swingline Lenders.  Notwithstanding anything to the contrary in this Agreement,
(i) if any ABR Swingline Loans shall be outstanding at the time of any
termination, reduction, increase or appointment pursuant to the preceding two
sentences, the Swingline Borrowers shall on the date thereof prepay or borrow
ABR Swingline Loans to the extent necessary to ensure that at all times the
outstanding ABR Swingline Loans held by the Swingline Lenders shall be pro rata
according to the respective Swingline Commitments of the Swingline Lenders and
(ii) in no event may the aggregate Swingline Commitments exceed $300,000,000. 
On the date of any termination or reduction of the Swingline Commitments
pursuant to this paragraph (g), the Swingline Borrowers shall pay or prepay so
much of the Swingline Loans as shall be necessary in order that, after giving
effect to such termination or reduction, (i) the aggregate outstanding principal
amount of the ABR Swingline Loans of any Swingline Lender will not exceed the
Swingline Commitment of such

 

--------------------------------------------------------------------------------


 

28

 

 

Swingline Lender and (ii) the aggregate outstanding principal amount of all
Swingline Loans will not exceed the aggregate Swingline Commitments.

 

(h)                                 Each Swingline Borrower may prepay any
Swingline Loan in whole or in part at any time without premium or penalty;
provided, that such Swingline Borrower shall have given the Administrative Agent
written or telecopy notice (or telephone notice promptly confirmed in writing or
by telecopy) of such prepayment not later than 10:30 a.m., New York City time,
on the Business Day designated by such Swingline Borrower for such prepayment;
and provided, further, that each partial payment shall be in an amount that is
an integral multiple of $1,000,000.  Each notice of prepayment under this
paragraph (h) shall specify the prepayment date and the principal amount of each
Swingline Loan (or portion thereof) to be prepaid, shall be irrevocable and
shall commit such Swingline Borrower to prepay such Swingline Loan (or portion
thereof) in the amount stated therein on the date stated therein.  All
prepayments under this paragraph (h) shall be accompanied by accrued interest on
the principal amount being prepaid to the date of payment.  Each payment of
principal of or interest on ABR Swingline Loans shall be allocated, as between
the Swingline Lenders, pro rata in accordance with their respective Swingline
Percentages.

 

SECTION 2.7.                       Letters of Credit.  (a)  Subject to the terms
and conditions hereof and relying upon the representations and warranties herein
set forth, each Issuing Lender agrees, at any time and from time to time on or
after the Closing Date until the earlier of (i) the fifth Business Day preceding
the Revolving Credit Maturity Date and (ii) the termination of the Commitments
in accordance with the terms hereof, to issue and deliver or to extend the
expiry of Letters of Credit for the account of any Borrower in an aggregate
outstanding undrawn amount which does not exceed the maximum amount specified in
the applicable Issuing Lender Agreement; provided, that (A) in no event shall
the Aggregate LC Exposure exceed $750,000,000 at any time and (B) after giving
effect to each issuance of a Letter of Credit, the Total Facility Exposure shall
not exceed the Total Commitment then in effect.  Each Letter of Credit (i) shall
be in a form approved in writing by the applicable Borrower and the applicable
Issuing Lender and (ii) shall permit drawings upon the presentation of such
documents as shall be specified by such Borrower in the applicable notice
delivered pursuant to paragraph (c) below.  The Lenders agree that, subject to
compliance with the conditions precedent set forth in Section 4.3, any
Designated Letter of Credit may be designated as a Letter of Credit hereunder
from time to time on or after the Closing Date pursuant to the procedures
specified in the definition of “Designated Letters of Credit”.

 

(b)                                 Each Letter of Credit shall by its terms
expire not later than the fifth Business Day preceding the Revolving Credit
Maturity Date.  Any Letter of Credit may provide for the renewal thereof for
additional periods (which shall in no event extend beyond the date referred to
in the preceding sentence).  Each Letter of Credit shall by its terms provide
for payment of drawings in Dollars or in a Foreign Currency; provided, that a
Letter of Credit denominated in a Foreign Currency may not be issued if, after
giving effect thereto, the Dollar equivalent (calculated on the basis of the
applicable Foreign Exchange Rate) of the aggregate face amount of all Letters of
Credit denominated in Foreign Currencies then outstanding would exceed
$150,000,000, as determined by the Administrative Agent acting in good faith.

 

--------------------------------------------------------------------------------


 

29

 

 

(c)                                  The applicable Borrower shall give the
applicable Issuing Lender and the Administrative Agent written or telecopy
notice not later than 10:00 a.m., New York City time, three Business Days (or
such shorter period as shall be acceptable to such Issuing Lender) prior to any
proposed issuance of a Letter of Credit.  Each such notice shall refer to this
Agreement and shall specify (i) the date on which such Letter of Credit is to be
issued (which shall be a Business Day) and the face amount of such Letter of
Credit, (ii) the name and address of the beneficiary, (iii) whether such Letter
of Credit is a Financial Letter of Credit or a Non-Financial Letter of Credit
(subject to confirmation of such status by the Administrative Agent), (iv)
whether such Letter of Credit shall permit a single drawing or multiple
drawings, (v) the form of the documents required to be presented at the time of
any drawing (together with the exact wording of such documents or copies
thereof), (vi) the expiry date of such Letter of Credit (which shall conform to
the provisions of paragraph (b) above) and (vii) if such Letter of Credit is to
be in a Foreign Currency, the relevant Foreign Currency.  The Administrative
Agent shall give to each Lender prompt written or telecopy advice of the
issuance of any Letter of Credit.  Each determination by the Administrative
Agent as to whether or not a Letter of Credit constitutes a Financial Letter of
Credit shall be conclusive and binding upon the applicable Borrower and the
Lenders.

 

(d)                                 By the issuance of a Letter of Credit and
without any further action on the part of the applicable Issuing Lender or the
Lenders in respect thereof, the applicable Issuing Lender hereby grants to each
Lender, and each Lender hereby acquires from such Issuing Lender, a
participation in such Letter of Credit equal to such Lender’s Revolving Credit
Percentage at the time of any drawing thereunder of the stated amount of such
Letter of Credit, effective upon the issuance of such Letter of Credit.  In
addition, the applicable Issuing Lender hereby grants to each Lender, and each
Lender hereby acquires from such Issuing Lender, a participation in each
Designated Letter of Credit equal to such Lender’s Revolving Credit Percentage
at the time of any drawing thereunder of the stated amount of such Designated
Letter of Credit, effective on the date such Designated Letter of Credit is
designated as a Letter of Credit hereunder.  In consideration and in furtherance
of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of each Issuing Lender, in
accordance with paragraph (f) below, such Lender’s Revolving Credit Percentage
of each unreimbursed LC Disbursement made by such Issuing Lender; provided,
however, that the Lenders shall not be obligated to make any such payment with
respect to any payment or disbursement made under any Letter of Credit to the
extent resulting from the gross negligence or willful misconduct of such Issuing
Lender.

 

(e)                                  Each Lender acknowledges and agrees that
its acquisition of participations pursuant to paragraph (d) above in respect of
Letters of Credit shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender or the
applicable Borrower may have against any Issuing Lender, any Borrower or any
other Person, for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the conditions
specified in Article IV; (iii) any adverse change in the condition (financial or
otherwise) of the applicable Borrower; (iv) any breach of this Agreement by any
Borrower or any Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

--------------------------------------------------------------------------------


 

30

 

 

(f)                                    On the date on which it shall have
ascertained that any documents presented under a Letter of Credit appear to be
in conformity with the terms and conditions of such Letter of Credit, the
applicable Issuing Lender shall give written or telecopy notice to the
applicable Borrower and the Administrative Agent of the amount of the drawing
and the date on which payment thereon has been or will be made.  If the
applicable Issuing Lender shall not have received from the applicable Borrower
the payment required pursuant to paragraph (g) below by 12:00 noon, New York
City time, two Business Days after the date on which payment of a draft
presented under any Letter of Credit has been made, such Issuing Lender shall so
notify the Administrative Agent, which shall in turn promptly notify each
Lender, specifying in the notice to each Lender such Lender’s Revolving Credit
Percentage of such LC Disbursement.  Each Lender shall pay to the Administrative
Agent, not later than 2:00 p.m., New York City time, on such second Business
Day, such Lender’s Revolving Credit Percentage of such LC Disbursement (which
obligation shall be expressed in Dollars only), which the Administrative Agent
shall promptly pay to the applicable Issuing Lender.  The Administrative Agent
will promptly remit to each Lender such Lender’s Revolving Credit Percentage of
any amounts subsequently received by the Administrative Agent from the
applicable Borrower in respect of such LC Disbursement; provided, that (i)
amounts so received for the account of any Lender prior to payment by such
Lender of amounts required to be paid by it hereunder in respect of any LC
Disbursement and (ii) amounts representing interest at the rate provided in
paragraph (g) below on any LC Disbursement for the period prior to the payment
by such Lender of such amounts shall in each case be remitted to the applicable
Issuing Lender.

 

(g)                                 If an Issuing Lender shall pay any draft
presented under a Letter of Credit, the applicable Borrower shall pay to such
Issuing Lender an amount equal to the amount of such draft before 12:00 noon,
New York City time, on the second Business Day immediately following the date of
payment of such draft, together with interest (if any) on such amount at a rate
per annum equal to the interest rate in effect for ABR Loans (or, in the case of
Foreign Currency denominated Letters of Credit, the rate which would reasonably
and customarily be charged by such Issuing Lender on outstanding loans
denominated in the relevant Foreign Currency) from (and including) the date of
payment of such draft to (but excluding) the date on which such Borrower shall
have repaid, or the Lenders shall have refunded, such draft in full (which
interest shall be payable on such second Business Day and from time to time
thereafter on demand until such Borrower shall have repaid, or the Lenders shall
have refunded, such draft in full).  In the event that such drawing shall be
refunded by the Lenders as provided in Section 2.7(f), the applicable Borrower
shall pay to the Administrative Agent, for the account of the Lenders, quarterly
on the last day of each March, June, September and December, interest on the
amount so refunded at a rate per annum equal to the interest rate in effect for
ABR Loans from (and including) the date of such refunding to (but excluding) the
date on which the amount so refunded by the Lenders shall have been paid in full
in Dollars by such Borrower.  Each payment made to an Issuing Lender by the
applicable Borrower pursuant to this paragraph shall be made at such Issuing
Lender’s address for notices specified herein in lawful money of (x) the United
States of America (in the case of payments made on Dollar-denominated Letters of
Credit) or (y) the applicable foreign jurisdiction (in the case of payments on
Foreign Currency-denominated Letters of Credit) and in immediately available
funds.  The obligation of the applicable Borrower to pay the amounts referred to
above in this paragraph (g) (and the obligations of the Lenders under paragraphs
(d) and (f) above) shall be absolute, unconditional and irrevocable and shall be
satisfied strictly in accordance with their terms irrespective of:

 

--------------------------------------------------------------------------------


 

31

 

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit or any Issuing Lender Agreement or of the obligations of
any Borrower under this Agreement or any Issuing Lender Agreement;

 

(ii)                                  the existence of any claim, setoff,
defense or other right which any Borrower or any other Person may at any time
have against the beneficiary under any Letter of Credit, the Agents, any Issuing
Lender or any Lender (other than the defense of payment in accordance with the
terms of this Agreement or a defense based on the gross negligence or willful
misconduct of the applicable Issuing Lender) or any other Person in connection
with this Agreement or any other transaction;

 

(iii)                               any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect; provided, that
payment by the applicable Issuing Lender under such Letter of Credit against
presentation of such draft or document shall not have constituted gross
negligence or willful misconduct;

 

(iv)                              payment by the applicable Issuing Lender under
a Letter of Credit against presentation of a draft or other document which does
not comply in any immaterial respect with the terms of such Letter of Credit;
provided, that such payment shall not have constituted gross negligence or
willful misconduct; or

 

(v)                                 any other circumstance or event whatsoever,
whether or not similar to any of the foregoing; provided, that such other
circumstance or event shall not have been the result of gross negligence or
willful misconduct of the applicable Issuing Lender.

 

It is understood that in making any payment under a Letter of Credit (x) such
Issuing Lender’s exclusive reliance on the documents presented to it under such
Letter of Credit as to any and all matters set forth therein, including reliance
on the amount of any draft presented under such Letter of Credit, whether or not
the amount due to the beneficiary thereof equals the amount of such draft and
whether or not any document presented pursuant to such Letter of Credit proves
to be forged, fraudulent or invalid in any respect, if such document on its face
appears to be in order, and whether or not any other statement or any other
document presented pursuant to such Letter of Credit proves to be forged or
invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and (y) any noncompliance in any immaterial respect of the
documents presented under a Letter of Credit with the terms thereof shall, in
either case, not, in and of itself, be deemed willful misconduct or gross
negligence of such Issuing Lender.

 

(h)                                 (i) Notwithstanding anything to the contrary
contained in this Agreement, for purposes of calculating any LC Fee payable in
respect of any Business Day, the Administrative Agent shall convert the amount
available to be drawn under any Letter of Credit denominated in a Foreign
Currency into an amount of Dollars based upon the relevant Foreign Exchange Rate
in effect for such day.  If on any date the Administrative Agent shall notify
the applicable Borrower that, by virtue of any change in the Foreign Exchange
Rate of any Foreign Currency in which a Letter of Credit is denominated, the
Total Facility Exposure shall exceed the Total Commitment then in effect, then,
within three Business Days after the date of such notice,

 

--------------------------------------------------------------------------------


 

32

 

 

such Borrower shall prepay the Revolving Credit Loans and/or the Swingline Loans
to the extent necessary to eliminate such excess.  Each Issuing Lender which has
issued a Letter of Credit denominated in a Foreign Currency agrees to notify the
Administrative Agent of the average daily outstanding amount thereof for any
period in respect of which LC Fees are payable and, upon request by the
Administrative Agent, for any other date or period.  For all purposes of this
Agreement (except as otherwise set forth in Section 2.22), determinations by the
Administrative Agent of the Dollar equivalent of any amount expressed in a
Foreign Currency shall be made on the basis of Foreign Exchange Rates reset
monthly (or on such other periodic basis as shall be selected by the
Administrative Agent in its sole discretion) and shall in each case be
conclusive absent manifest error.

 

(ii)                                  Notwithstanding anything to the contrary
contained in this Section 2.7, prior to demanding any reimbursement from the
Lenders pursuant to Section 2.7(f) in respect of any Letter of Credit
denominated in a Foreign Currency, the relevant Issuing Lender shall convert the
obligation of the applicable Borrower under Section 2.7(g) to reimburse such
Issuing Lender in such Foreign Currency into an obligation to reimburse such
Issuing Lender (and, in turn, the Lenders) in Dollars.  The amount of any such
converted obligation shall be computed based upon the relevant Foreign Exchange
Rate (as quoted by the Administrative Agent to such Issuing Lender) in effect
for the day on which such conversion occurs.

 

SECTION 2.8.                       Conversion and Continuation Options.  (a) 
The relevant Borrower may elect from time to time to convert Eurocurrency
Revolving Credit Loans denominated in Dollars (or, subject to Section 2.10(f), a
portion thereof) to ABR Revolving Credit Loans on the last day of an Interest
Period with respect thereto by giving the Administrative Agent prior irrevocable
notice of such election.  The relevant Borrower may elect from time to time to
convert ABR Revolving Credit Loans (subject to Section 2.10(f)) to Eurocurrency
Revolving Credit Loans denominated in Dollars by giving the Administrative Agent
at least three Business Days’ prior irrevocable notice of such election.  Any
such notice of conversion to Eurocurrency Revolving Credit Loans shall specify
the length of the initial Interest Period therefor.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each Lender thereof.  All
or any part of outstanding Eurocurrency Revolving Credit Loans and ABR Revolving
Credit Loans may be converted as provided herein; provided, that no Revolving
Credit Loan may be converted into a Eurocurrency Revolving Credit Loan when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Required Lenders have determined in its or their sole discretion not to
permit such a conversion.

 

(b)                                 Any Eurocurrency Revolving Credit Loans (or,
subject to Section 2.10(f), a portion thereof) may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
relevant Borrower giving irrevocable notice to the Administrative Agent, not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto, of the length of the next Interest Period to be
applicable to such Revolving Credit Loans; provided, that no Eurocurrency
Revolving Credit Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such a
continuation; and provided, further, that if the relevant Borrower shall fail to
give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such
Eurocurrency Revolving Credit Loans shall be

 

--------------------------------------------------------------------------------


 

33

 

 

automatically converted to ABR Revolving Credit Loans on the last day of such
then expiring Interest Period (in the case of Multi-Currency Revolving Loans,
such Loans shall be converted to Dollars at the Foreign Exchange Rate on such
date before being converted to ABR Revolving Credit Loans).  Upon receipt of any
notice from a Borrower pursuant to this Section 2.8(b), the Administrative Agent
shall promptly notify each Lender thereof.  The Administrative Agent shall
promptly notify the applicable Borrower upon the determination in accordance
with this Section 2.8(b), by it or the Required Lenders, not to permit such a
continuation.

 

SECTION 2.9.                       Fees.  (a)  Viacom agrees to pay to the
Administrative Agent for the account of each Lender a Facility Fee for the
period from and including the Closing Date to the Revolving Credit Maturity Date
(or such earlier date on which the Commitments shall terminate in accordance
herewith), computed at a per annum rate equal to the Applicable Facility Fee
Rate on such Lender’s Commitment (whether used or unused); provided that, if
such Lender continues to have any Facility Exposure after its Commitment
terminates, then such Facility Fee shall continue to accrue on the daily amount
of such Lender’s Facility Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Facility Exposure.  All Facility Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days and shall be payable
quarterly in arrears on the last day of each March, June, September and
December, on the Revolving Credit Maturity Date or such earlier date on which
the Commitments shall be terminated, commencing on the first of such dates to
occur after the Closing Date, and on the date (after termination of the
Commitments) on which each Lender ceases to have any Facility Exposure.

 

(b)                                 Viacom agrees to pay each Lender, through
the Administrative Agent, on the 15th day of each April, July, October and
January and on the Revolving Credit Maturity Date or the date on which the
Commitment of such Lender shall be terminated as provided herein and all Letters
of Credit issued hereunder shall have expired, a letter of credit fee (an “LC
Fee”) computed at a per annum rate equal to the Applicable LC Fee Rate on such
Lender’s Revolving Credit Percentage of the average daily undrawn amount of the
Financial Letters of Credit or Non-Financial Letters of Credit, as the case may
be, outstanding during the preceding fiscal quarter (or shorter period
commencing with the Closing Date or ending with the Revolving Credit Maturity
Date or the date on which the Commitment of such Lender shall have been
terminated and all Letters of Credit issued hereunder shall have expired).  All
LC Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days.

 

(c)                                  Viacom agrees to pay to the Administrative
Agent, for its own account, the administrative agent’s fees (“Administrative
Agent’s Fees”) provided for in the Administrative Agent Fee Letter at the times
provided therein.

 

(d)                                 Each Borrower agrees to pay to each Issuing
Lender, through the Administrative Agent, for its own account, the applicable
Issuing Lender Fees, including, without limitation, a fronting fee at a rate to
be determined by the relevant Borrower and the relevant Issuing Lender with
respect to each Letter of Credit issued by such Issuing Lender payable on the
15th day of each April, July, October and January to such Issuing Lender for the
period from and including the date of issuance of such Letter of Credit to, but
not including, the termination date of such Letter of Credit.

 

--------------------------------------------------------------------------------


 

34

 

 

(e)                                  Viacom agrees to pay to each Lender,
through the Administrative Agent, on each Interest Payment Date for ABR Loans, a
utilization fee (a “Utilization Fee”) at a rate per annum equal to the
Applicable Utilization Fee Rate for each Excess Utilization Day during the
period covered by such Interest Payment Date on the Facility Exposure of such
Lender on such Excess Utilization Day.  All Utilization Fees shall be computed
on the basis of the actual number of days elapsed in a year of 360 days and
shall be payable in arrears.

 

(f)                                    All Fees shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the relevant Lenders or to the Issuing Lenders.  Once
paid, none of the Fees shall be refundable under any circumstances (other than
corrections of errors in payment).

 

SECTION 2.10.                 Interest on Loans; Eurocurrency Tranches; Etc. 
(a)  Subject to the provisions of Section 2.11, Eurocurrency Loans shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to (i) in the case of each Eurocurrency
Revolving Credit Loan, the Eurocurrency Rate for the Interest Period in effect
for such Loan plus the Applicable Eurocurrency Margin and (ii) in the case of
each Eurocurrency Competitive Loan, the Eurocurrency Rate for the Interest
Period in effect for such Loan plus or minus (as the case may be) the Margin
offered by the Lender making such Loan and accepted by the relevant Borrower
pursuant to Section 2.3.  The Eurocurrency Rate for each Interest Period shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.  The Administrative Agent shall promptly
advise the relevant Borrower and each Lender of such determination.

 

(b)                                 Subject to the provisions of Section 2.11,
ABR Loans shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when determined
by reference to the Prime Rate and over a year of 360 days at all other times)
at a rate per annum equal to the Alternate Base Rate.  The Alternate Base Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

(c)                                  Subject to the provisions of Section 2.11,
Quoted Swingline Loans shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
relevant Quoted Swingline Rate.

 

(d)                                 Subject to the provisions of Section 2.11,
each Absolute Rate Loan shall bear interest at a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 360 days) equal to the
fixed rate of interest offered by the Lender making such Loan and accepted by
the relevant Borrower pursuant to Section 2.3.

 

(e)                                  Interest on each Loan shall be payable on
each applicable Interest Payment Date.

 

(f)                                    Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions, continuations, repayments and
prepayments of Eurocurrency Revolving Credit Loans hereunder and all selections
of Interest Periods hereunder in respect of Eurocurrency Revolving Credit Loans
shall be in such amounts and shall be made pursuant to

 

--------------------------------------------------------------------------------


 

35

 

 

such elections so that, after giving effect thereto, the aggregate principal
amount of the Eurocurrency Revolving Credit Loans comprising each Eurocurrency
Tranche shall be equal to $50,000,000 (or the Dollar equivalent thereof) or a
whole multiple of $5,000,000 (or the Dollar equivalent thereof) in excess
thereof.  Unless otherwise agreed by the Administrative Agent, in no event shall
there be more than 25 Eurocurrency Tranches outstanding at any time.

 

(g)                                 If no election as to the Type of Revolving
Credit Loan is specified in any notice of borrowing with respect thereto, then
the requested Loan shall be an ABR Loan, unless such request is for a Revolving
Credit Loan denominated in a Multi-Currency.  If no Interest Period with respect
to a Eurocurrency Revolving Credit Loan is specified in any notice of borrowing,
conversion or continuation, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  The Interest Period with
respect to a Eurocurrency Competitive Loan shall in no case be less than one
month’s duration.

 

SECTION 2.11.                 Default Interest.  (a)  If all or a portion of the
principal amount of any Loan shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans (whether or not
overdue) shall bear interest at a rate per annum which is equal to the rate that
would otherwise be applicable thereto pursuant to the provisions of Section 2.10
plus 2% and (b) if all or a portion of any LC Disbursement, any interest payable
on any Loan or LC Disbursement or any Fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate otherwise applicable to ABR Loans pursuant to Section 2.10(b) plus 2%,
in each case, with respect to clauses (a) and (b) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

 

SECTION 2.12.                 Alternate Rate of Interest.  In the event, and on
each occasion, that on the day two Business Days prior to the commencement of
any Interest Period for a Eurocurrency Loan (i) the Administrative Agent shall
have determined (which determination shall be conclusive and binding upon each
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for such Interest Period, or (ii) the Required Lenders shall have
determined and shall have notified the Administrative Agent that the
Eurocurrency Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining Eurocurrency Loans during
such Interest Period, the Administrative Agent shall, as soon as practicable
thereafter, give written or telecopy notice of such determination to the
Borrowers and the Lenders.  In the event of any such determination, until the
Administrative Agent shall have advised the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any request by a
Borrower for a Eurocurrency Competitive Loan pursuant to Section 2.3 to be made
after such determination shall be of no force and effect and shall be denied by
the Administrative Agent, (ii) any request by a Borrower for a Eurocurrency
Revolving Credit Loan denominated in Dollars pursuant to Section 2.4 to be made
after such determination shall be deemed to be a request for an ABR Loan, (iii)
any request by a Borrower for a Multi-Currency Revolving Loan to be made after
such determination shall be deemed to be a request for an ABR Loan in an
aggregate principal amount equal to the Dollar equivalent (as determined by the
Foreign Exchange Rate on such date) of the relevant Multi-Currency and (iv) any
request by a Borrower for conversion into or a continuation of a Eurocurrency
Revolving Credit Loan pursuant to Section 2.8 to be made

 

--------------------------------------------------------------------------------


 

36

 

 

after such determination shall have no force and effect (in the case of a
requested conversion) or shall be deemed to be a request for a conversion into
an ABR Loan (in the case of a requested continuation); provided, that any
request for a conversion of a Multi-Currency Revolving Loan shall be deemed to
be a request for a conversion into an ABR Loan in an aggregate principal amount
equal to the Dollar equivalent (as determined by the Foreign Exchange Rate on
such date) of the relevant Multi-Currency.  Also, in the event of any such
determination, the relevant Borrower shall be entitled, in its sole discretion,
if the requested Competitive Loan has not been made, to cancel its acceptance of
the Competitive Bids or to cancel its Competitive Bid Request relating thereto. 
Each determination by the Administrative Agent or the Required Lenders hereunder
shall be conclusive absent manifest error.

 

SECTION 2.13.                 Termination and Reduction of Commitments.  (a) 
Upon at least three Business Days’ prior irrevocable written or telecopy notice
to the Administrative Agent, Viacom may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments;
provided, however, that (i) each partial reduction of the Commitments shall be
in a minimum principal amount of $10,000,000 and in integral multiples of
$1,000,000 in excess thereof and (ii) no such termination or reduction shall be
made if, after giving effect thereto and to any prepayments of the Loans made on
the effective date thereof, (x) the Outstanding Revolving Extensions of Credit
of any Lender would exceed such Lender’s Commitment then in effect or (y) the
Total Facility Exposure would exceed the Total Commitment then in effect.  The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.13(a).

 

(b)                                 Except as otherwise provided in
Section 2.21, each reduction in the Commitments hereunder shall be made ratably
among the Lenders in accordance with their respective Commitments.  Viacom
agrees to pay to the Administrative Agent for the account of the Lenders, on the
date of termination or reduction of the Commitments, the Facility Fees on the
amount of the Commitments so terminated or reduced accrued through the date of
such termination or reduction.

 

(c)                                  Upon a decrease, pursuant to
Section 2.13(a) or (b), in the Commitments, Viacom may decrease the Total
Multi-Currency Sublimit and/or the Multi-Currency Sublimit with respect to any
or all Multi-Currencies, in each case in a minimum principal amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof.  No such
termination or reduction shall be made if, after giving effect thereto and to
any prepayments of the Loans made on the effective date thereof, (i) the
Multi-Currency Sublimit with respect to each applicable Multi-Currency would be
less than the Multi-Currency Revolving Loans outstanding in such Multi-Currency
at such time or (ii) the Total Multi-Currency Sublimit would be less than the
outstanding principal amount of Multi-Currency Revolving Loans at such time.

 

SECTION 2.14.                 Optional Prepayments of Revolving Credit Loans. 
The relevant Borrower may at any time and from time to time prepay the Revolving
Credit Loans, in whole or in part, without premium or penalty, upon giving
irrevocable written or telecopy notice (or telephone notice promptly confirmed
by written or telecopy notice) to the Administrative Agent:  (i) before 10:00
a.m., New York City time, three Business Days prior to prepayment, in the case
of Eurocurrency Revolving Credit Loans, and (ii) before 10:00 a.m., New York
City time, one Business Day prior to prepayment, in the case of ABR Revolving
Credit Loans.  Such

 

--------------------------------------------------------------------------------


 

37

 

 

notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurocurrency Revolving Credit Loans, ABR Revolving Credit Loans
or a combination thereof, and, if of a combination thereof, the amount allocable
to each.  If a Eurocurrency Revolving Credit Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the relevant
Borrower shall also pay any amounts owing pursuant to Section 2.16.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
Lender thereof.  If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with
(except in the case of ABR Revolving Credit Loans) accrued interest to such date
on the amount prepaid.  Partial prepayments of Revolving Credit Loans shall be
in an aggregate principal amount of $10,000,000 or a whole multiple of
$1,000,000 in excess thereof.

 

SECTION 2.15.                 Reserve Requirements; Change in Circumstances. 
(a)  Notwithstanding any other provision herein, if after the Closing Date any
change in applicable law or regulation (including any change in the reserve
percentages provided for in Regulation D) or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof shall change the basis of taxation of
payments to any Lender of the principal of or interest on any Eurocurrency Loan
or Absolute Rate Loan made by such Lender (other than changes in respect of
taxes imposed on the overall net income of such Lender by the jurisdiction in
which such Lender has its principal office (or in which it holds any
Eurocurrency Loan or Absolute Rate Loan) or by any political subdivision or
taxing authority therein and other than taxes that would not have been imposed
but for the failure of such Lender to comply with applicable certification,
information, documentation or other reporting requirements), or shall impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of or deposits with or for the account of such Lender, or shall
impose on such Lender or the London interbank market any other condition
affecting this Agreement or any Eurocurrency Loan or Absolute Rate Loan made by
such Lender, and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining any Eurocurrency Loan or Absolute
Rate Loan or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise) in respect of any
Eurocurrency Loan or Absolute Rate Loan by an amount deemed by such Lender to be
material, then the relevant Borrower agrees to pay to such Lender as provided in
paragraph (c) below such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered. Notwithstanding
the foregoing, no Lender shall be entitled to request compensation under this
paragraph with respect to any Competitive Loan if the change giving rise to such
request shall, or in good faith should, have been taken into account in
formulating the Competitive Bid pursuant to which such Competitive Loan shall
have been made.

 

(b)                                 If any Lender or any Issuing Lender shall
have determined that the adoption after the Closing Date hereof of any law,
rule, regulation or guideline regarding capital adequacy, or any change in any
law, rule, regulation or guideline regarding capital adequacy or in the
interpretation or administration of any of the foregoing by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any lending office of
such Lender) or Issuing Lender or any Lender’s or Issuing Lender’s holding
company with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or

 

--------------------------------------------------------------------------------


 

38

 

 

comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Lender’s capital or on the capital of such Lender’s
or Issuing Lender’s holding company, if any, as a consequence of this Agreement
or the Loans made by such Lender or the LC Exposure of such Lender or Letters of
Credit issued by such Issuing Lender pursuant hereto to a level below that which
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company could have achieved but for such applicability, adoption, change or
compliance (taking into consideration such Lender’s or Issuing Lender’s policies
and the policies of such Lender’s or Issuing Lender’s holding company with
respect to capital adequacy) by an amount deemed by such Lender or Issuing
Lender to be material, then from time to time the relevant Borrower agrees to
pay to such Lender or Issuing Lender as provided in paragraph (c) below such
additional amount or amounts as will compensate such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company for any such reduction
suffered.

 

(c)                                  A certificate of each Lender or Issuing
Lender setting forth such amount or amounts as shall be necessary to compensate
such Lender or Issuing Lender as specified in paragraph (a) or (b) above, as the
case may be, and the basis therefor in reasonable detail shall be delivered to
the relevant Borrower and shall be conclusive absent manifest error.  The
relevant Borrower shall pay each Lender or Issuing Lender the amount shown as
due on any such certificate within 30 days after its receipt of the same.  Upon
the receipt of any such certificate, the relevant Borrower shall be entitled, in
its sole discretion, if any requested Loan has not been made, to cancel its
acceptance of the relevant Competitive Bids or to cancel the Competitive Bid
Request relating thereto, subject to Section 2.16.

 

(d)                                 Except as provided in this paragraph,
failure on the part of any Lender or Issuing Lender to demand compensation for
any increased costs or reduction in amounts received or receivable or reduction
in return on capital with respect to any period shall not constitute a waiver of
such Lender’s or Issuing Lender’s right to demand compensation with respect to
any other period.  The protection of this Section 2.15 shall be available to
each Lender and Issuing Lender regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed so long as it
shall be customary for Lenders or Issuing Lenders affected thereby to comply
therewith.  No Lender or Issuing Lender shall be entitled to compensation under
this Section 2.15 for any costs incurred or reductions suffered with respect to
any date unless it shall have notified the relevant Borrower that it will demand
compensation for such costs or reductions under paragraph (c) above not more
than 90 days after the later of (i) such date and (ii) the date on which it
shall have become aware of such costs or reductions.  Notwithstanding any other
provision of this Section 2.15, no Lender or Issuing Lender shall demand
compensation for any increased cost or reduction referred to above if it shall
not at the time be the general policy or practice of such Lender or Issuing
Lender (as the case may be) to demand such compensation in similar circumstances
under comparable provisions of other credit agreements, if any.  In the event
any Borrower shall reimburse any Lender or Issuing Lender pursuant to this
Section 2.15 for any cost and such Lender or Issuing Lender (as the case may be)
shall subsequently receive a refund in respect thereof, such Lender or Issuing
Lender (as the case may be) shall so notify such Borrower and, upon its request,
will pay to such Borrower the portion of such refund which such Lender or
Issuing Lender (as the case may be) shall determine in good faith to be
allocable to the cost so reimbursed.  The covenants contained in this Section

 

--------------------------------------------------------------------------------


 

39

 

 

2.15 shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

SECTION 2.16.                 Indemnity.  Each Borrower agrees to indemnify each
Lender against any loss or expense described below which such Lender may sustain
or incur as a consequence of (a) any failure by such Borrower to fulfill on the
date of any borrowing hereunder the applicable conditions set forth in
Article IV, (b) any failure by such Borrower to borrow, continue or convert any
Loan hereunder after irrevocable notice of such borrowing, continuation or
conversion has been given or deemed given or Competitive Bids have been accepted
pursuant to Article II, (c) any payment, prepayment or conversion of a
Eurocurrency Loan or Absolute Rate Loan made to such Borrower required by any
other provision of this Agreement or otherwise made or deemed made, whatever the
circumstances may be that give rise to such payment, prepayment or conversion,
or any transfer of any such Loan pursuant to Section 2.21 or 9.4(b), on a date
other than the last day of the Interest Period applicable thereto, or (d) if any
breakage is incurred, any failure by a Borrower to prepay a Eurocurrency Loan on
the date specified in a notice of prepayment; provided, that any request for
indemnification made by any Lender to any Borrower pursuant hereto shall be
accompanied by such Lender’s calculation of such amount to be indemnified.  The
loss or expense for which such Lender shall be indemnified under this
Section 2.16 shall be equal to the excess, if any, as reasonably determined by
such Lender, of (i) its cost of obtaining the funds for the Loan being paid,
prepaid, converted or not borrowed, continued, prepaid or converted (assumed to
be the Eurocurrency Rate in the case of Eurocurrency Loans) for the period from
the date of such payment, prepayment, conversion or failure to borrow, continue,
prepay or convert to the last day of the Interest Period for such Loan (or, in
the case of a failure to borrow, continue, prepay or convert, the Interest
Period for such Loan which would have commenced on the date of such failure)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would be realized by such Lender in reemploying the funds so paid, prepaid,
converted or not borrowed, continued, prepaid or converted for such period or
Interest Period, as the case may be; provided, however, that such amount shall
not include any loss of a Lender’s margin or spread over its cost of obtaining
funds as described above.  A certificate of any Lender setting forth any amount
or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 (with calculations in reasonable detail) shall be delivered to the
relevant Borrower and shall be conclusive absent manifest error.  This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

SECTION 2.17.                 Pro Rata Treatment; Funding Matters; Evidence of
Debt.  (a)  Except as required under Section 2.21, each payment or prepayment of
principal of any Revolving Credit Loan, each payment of interest on the
Revolving Credit Loans, each payment of LC Fees, each payment of the Facility
Fees, and each reduction of the Commitments, shall be allocated pro rata among
the Lenders in accordance with their respective Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Revolving Credit Loans).  Each
Lender agrees that in computing such Lender’s portion of any Loan to be made
hereunder, the Administrative Agent may, in its discretion, round such Lender’s
percentage of such Loan to the next higher or lower whole Dollar amount.

 

--------------------------------------------------------------------------------


 

40

 

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the relevant borrowing date that such
Lender will not make available to the Administrative Agent such Lender’s portion
of a borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such borrowing
in accordance with this Agreement and the Administrative Agent may, in reliance
upon such assumption, make available to the relevant Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have made
such portion available to the Administrative Agent, each of such Lender and the
relevant Borrower agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of such
Borrower, the interest rate applicable at the time to the relevant Loan and (ii)
in the case of such Lender, the Federal Funds Effective Rate.  If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such borrowing for the purposes
of this Agreement; provided, that such repayment shall not release such Lender
from any liability it may have to such Borrower for the failure to make such
Loan at the time required herein.

 

(c)                                  The failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender).

 

(d)                                 Each Lender may at its option make any
Eurocurrency Loan by causing any domestic or foreign branch or Lender Affiliate
of such Lender to make such Loan; provided, that any exercise of such option
shall not affect the obligation of the relevant Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(e)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness to
such Lender resulting from each Loan made by it from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.  The Administrative Agent shall maintain accounts in
which it will record (i) the amount of each Loan made hereunder, the Borrower
with respect to each Loan, the Type of each Loan and each Interest Period, if
any, applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from any Borrower and each Lender’s share thereof.  The entries made in the
accounts maintained pursuant to this paragraph (e) shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of any Borrower to repay
the Loans in accordance with their terms.

 

(f)                                    In order to expedite the transactions
contemplated by this Agreement, each Subsidiary Borrower shall be deemed, by its
execution and delivery of a Subsidiary Borrower Request, to have appointed
Viacom to act as agent on behalf of such Subsidiary Borrower for the purpose of
(i) giving any notices contemplated to be given by such Subsidiary Borrower
pursuant

 

--------------------------------------------------------------------------------


 

41

 

 

to this Agreement, including, without limitation, borrowing notices, prepayment
notices, continuation notices, conversion notices, competitive bid requests and
competitive bid acceptances or rejections and (ii) paying on behalf of such
Subsidiary Borrower any Subsidiary Borrower Obligations owing by such Subsidiary
Borrower; provided, that each Subsidiary Borrower shall retain the right, in its
discretion, to directly give any or all of such notices or make any or all of
such payments.

 

(g)                                 The Administrative Agent shall promptly
notify the Lenders upon receipt of any Subsidiary Borrower Designation and
Subsidiary Borrower Request.  The Administrative Agent shall promptly notify the
Swingline Lenders upon receipt of any designation of a Subsidiary Borrower as a
Swingline Borrower.

 

SECTION 2.18.                 Sharing of Setoffs.  Except to the extent that
this Agreement provides for payments to be allocated to Revolving Credit Loans,
Swingline Loans or Competitive Loans, as the case may be, each Lender agrees
that if it shall, through the exercise of a right of banker’s lien, setoff or
counterclaim against any Borrower, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means (other than pursuant to any provision of this Agreement), obtain
payment (voluntary or involuntary) in respect of any category of its Loans or
such Lender’s Revolving Credit Percentage of any LC Disbursement as a result of
which the unpaid principal portion of such Loans or the unpaid portion of such
Lender’s Revolving Credit Percentage of the LC Disbursements shall be
proportionately less than the unpaid principal portion of such Loans or the
unpaid portion of the Revolving Credit Percentage of the LC Disbursements of any
other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in such Loans or the Revolving Credit
Percentage of the LC Disbursements of such other Lender, so that the aggregate
unpaid principal amount of such Loans and participations in such Loans held by
each Lender or the Revolving Credit Percentage of LC Disbursements and
participations in LC Disbursements held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all such Loans or LC
Disbursements then outstanding as the principal amount of such Loans or the
Revolving Credit Percentage of LC Disbursements of each Lender prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all such Loans or LC Disbursements outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that, if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest, unless the Lender from which such payment
is recovered is required to pay interest thereon, in which case each Lender
returning funds to such Lender shall pay its pro rata share of such interest. 
Any Lender holding a participation in a Loan or LC Disbursement deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by any Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
such Borrower or issued a Letter of Credit for the account of such Borrower in
the amount of such participation.

 

--------------------------------------------------------------------------------


 

42

 

 

SECTION 2.19.                 Payments.  (a)  Except as otherwise expressly
provided herein, each Borrower shall make each payment (including principal of
or interest on any Loan or any Fees or other amounts) hereunder without setoff
or counterclaim and shall make each such payment not later than 12:00 noon, New
York City time, on the date when due in Dollars to the Administrative Agent at
its offices at JPMorgan Chase Bank, 270 Park Avenue, New York, New York 10017,
in immediately available funds.  Notwithstanding the foregoing, each Borrower
shall make each payment with respect to any Loan denominated in any Foreign
Currency (including principal of or interest on any such Loan or other amounts)
hereunder without setoff or counterclaim and shall make each such payment not
later than 12:00 noon, London time, on the date when due in the relevant Foreign
Currency to the Administrative Agent at its offices at J.P. Morgan Europe
Limited, 125 London Wall, London, England EC2Y 5AJ, United Kingdom, in
immediately available funds.

 

(b)                                 Whenever any payment (including principal of
or interest on any Loan or any Fees or other amounts) hereunder shall become
due, or otherwise would occur, on a day that is not a Business Day, such payment
may be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of interest or Fees, if
applicable.

 

SECTION 2.20.                 Taxes.  (a)  Any and all payments by each Borrower
hereunder shall be made, in accordance with Section 2.19, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
duties, charges, fees, deductions, charges or withholdings, and all liabilities
with respect thereto imposed by or on behalf of any Governmental Authority,
excluding net income taxes and franchise taxes (imposed in lieu of net income
taxes) imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent’s or such Lender’s
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document) (all such
nonexcluded taxes, levies, imposts, duties, charges, fees, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”).  If any
Borrower shall be required by law to deduct any Taxes or Other Taxes from or in
respect of any sum payable to any Agent or any Lender hereunder, (i) the sum
payable shall be increased by the amount necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.20) such Agent or such Lender shall receive an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing authority or other Governmental Authority
in accordance with applicable law.

 

(b)                                 The relevant Borrower agrees to pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  The relevant Borrower will indemnify each
Lender (or Transferee) and the Administrative Agent for the full amount of Taxes
and Other Taxes (including any Taxes or Other Taxes imposed by the applicable
jurisdiction on amounts payable under this Section 2.20) paid by such Lender (or
Transferee) or the Administrative Agent, as the case may be, and any

 

--------------------------------------------------------------------------------


 

43

 

 

liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant taxing authority or other Governmental
Authority.  Such indemnification shall be made within 30 days after the date
such Lender (or Transferee) or the Administrative Agent, as the case may be,
makes written demand therefor.

 

(d)                                 Whenever any Taxes or Other Taxes are
payable by any Borrower, within 30 days thereafter such Borrower shall send to
the Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an official receipt received by
such Borrower showing payment thereof (or other evidence of such payment
reasonably satisfactory to the Administrative Agent).

 

(e)                                  Without prejudice to the survival of any
other agreement contained herein, the agreements and obligations contained in
this Section 2.20 shall survive the payment in full of the principal of and
interest on all Loans made hereunder and of all other amounts payable hereunder.

 

(f)                                    Each Lender (or Transferee) that is not a
“United States Person” as defined in Section 7701(a)(30) of the Code (such
Lender (or Transferee), a “Non-U.S. Person”) shall deliver to Viacom and the
Administrative Agent (or, in the case of a participant, to the Lender from which
the related participation shall have been purchased) two copies of either U.S.
Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Person claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a Form W-8BEN, or any subsequent versions thereof or successors
thereto (and, if such Non-U.S. Person, claiming an exemption with respect to
payments of “portfolio interest”, delivers a Form W-8BEN, an annual certificate
representing that such Non-U.S. Person is not a “bank” for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of Viacom and is not a controlled foreign
corporation related to Viacom (within the meaning of Section 864(d)(4) of the
Code)), properly completed and duly executed by such Non-U.S. Person claiming
complete exemption from U.S. federal withholding tax on all payments by any
Borrower under this Agreement.  Such forms shall be delivered by each Non-U.S.
Person promptly after it becomes a party to this Agreement (or, in the case of
any participant, promptly after the date such participant purchases the related
participation).  In addition, each Non-U.S. Person shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Person.  Each Non-U.S. Person shall promptly notify Viacom at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to Viacom (or any other form of certification adopted by
the U.S. taxing authorities for such purpose).  Unless Viacom and the
Administrative Agent (or, in the case of a participant, the Lender from which
the related participation shall have been purchased) have received forms or
other documents satisfactory to them indicating that payments hereunder are not
subject to United States withholding tax, the relevant Borrower or the
Administrative Agent shall withhold taxes from such payments at the applicable
statutory rate in the case of payments of interest to or for any Lender (or
Transferee) that is a Non-U.S. Person.  Notwithstanding any other provision of
this Section 2.20(f), a Non-U.S. Person shall not be required to deliver any
form pursuant to this Section 2.20(f) that such Non-U.S. Person is not legally
able to deliver by reason of the adoption of any law, rule or regulation, or any
change in any law, rule or regulation

 

--------------------------------------------------------------------------------


 

44

 

 

or in the interpretation thereof, in each case occurring after the date such
Non-U.S. Person becomes a Lender (or Transferee).

 

(g)                                 A Lender that is entitled to an exemption
from or reduction of any non-U.S. withholding tax under the law of the
jurisdiction in which a Borrower is located, or under any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to such Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by such Borrower,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate, provided that such Lender is legally entitled to complete, execute and
deliver such documentation and in such Lender’s reasonable judgment such
completion, execution or submission would not materially prejudice the legal
position of such Lender.

 

(h)                                 No Borrower shall be required to pay any
additional amounts to any Agent or Lender pursuant to paragraph (a) above (i) if
the obligation to pay such additional amounts would not have arisen but for a
failure by such Agent or Lender to comply with the provisions of paragraph (f)
or (g) above or (ii) in the case of a Transferee, to the extent such additional
amounts exceed the additional amounts that would have been payable had no
transfer or assignment to such Transferee occurred; provided, however, that each
Borrower shall be required to pay those amounts to any Agent or Lender (or
Transferee) that it was required to pay hereunder prior to the failure of such
Agent or Lender (or Transferee) to comply with the provisions of such paragraph
(f) or (g).

 

SECTION 2.21.                 Termination or Assignment of Commitments Under
Certain Circumstances.  (a)  Any Lender (or Transferee) claiming any additional
amounts payable pursuant to Section 2.15 or Section 2.20 shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document requested by any Borrower or to change the jurisdiction
of its applicable lending office if the making of such a filing or change would
avoid the need for or reduce the amount of any such additional amounts which may
thereafter accrue and would not, in the sole determination of such Lender (or
Transferee), be otherwise disadvantageous to such Lender (or Transferee).

 

(b)                                 In the event that (x) any Lender shall have
delivered a notice or certificate pursuant to Section 2.15, (y) any Borrower
shall be required to make additional payments to any Lender under Section 2.20,
or (z) any Lender (a “Non-Consenting Lender”) shall withhold its consent to any
amendment described in clause (i) or (ii) of Section 9.8(b) as to which consents
have been obtained from Lenders having Total Facility Percentages aggregating at
least 90%, Viacom shall have the right, at its own expense, upon notice to such
Lender (or Lenders) and the Administrative Agent, (i) to terminate the
Commitments of such Lender (except in the case of clause (z) above) or (ii) to
require such Lender (or, in the case of clause (z) above, each Non-Consenting
Lender) to transfer and assign without recourse (in accordance with and subject
to the restrictions contained in Section 9.4) all its interests, rights and
obligations under this Agreement to one or more other financial institutions
acceptable to Viacom (unless an Event of Default has occurred and is continuing)
and the Administrative Agent, which approval in each case shall not be
unreasonably withheld, which shall assume such obligations; provided, that (w)
in the case of any replacement of Non-Consenting Lenders, each assignee shall
have consented

 

--------------------------------------------------------------------------------


 

45

 

 

to the relevant amendment, (x) no such termination or assignment shall conflict
with any law, rule or regulation or order of any Governmental Authority, (y) the
Borrowers or the assignee (or assignees), as the case may be, shall pay to each
affected Lender in immediately available funds on the date of such termination
or assignment the principal of and interest accrued to the date of payment on
the Loans made by it hereunder and all other amounts accrued for its account or
owed to it hereunder and (z) Viacom may not terminate Commitments representing
more than 10% of the original aggregate Commitments pursuant to this paragraph
(b).

 

SECTION 2.22.                 Currency Equivalents.  (a)  The Administrative
Agent shall determine the Dollar equivalent of each Competitive Bid Loan in a
Foreign Currency and each Multi-Currency Revolving Loan as of the first day of
each Interest Period applicable thereto and, in the case of any such Interest
Period of more than three months, at three-month intervals after the first day
thereof.  The Administrative Agent shall promptly notify the applicable
Borrowers and the Lenders of the Dollar equivalent so determined by it.  Each
such determination shall be based on the Spot Rate (i) (A) on the date of the
related Competitive Bid Request, for purposes of the initial determination of
such Competitive Bid Loan, and (B) on the date of the related Revolving Credit
Borrowing Request, for purposes of the initial determination of such
Multi-Currency Revolving Loan, and (ii) on the fourth Business Day prior to the
date on which such Dollar equivalent is to be determined, for purposes of
subsequent determinations.

 

(b)                                 The Administrative Agent shall determine the
Dollar equivalent of the Aggregate LC Exposure related to each Letter of Credit
issued in a Foreign Currency as of the date of the issuance thereof, at
three-month intervals after the date of issuance thereof and as of the date of
each drawing thereunder.  Each such determination shall be based on the Spot
Rate (i) on the date of the related notice of any proposed issuance of a Letter
of Credit pursuant to Section 2.7(c), in the case of the initial determination
of such Letter of Credit, (ii) on the second Business Day prior to the date as
of which such Dollar equivalent is to be determined, in the case of any
subsequent determination with respect to an outstanding Letter of Credit and
(iii) on the second Business Day prior to the related drawing thereunder, in the
case of any determination as to a drawing thereunder.

 

(c)                                  If after giving effect to any such
determination of a Dollar equivalent with respect to Competitive Bid Loans or
Letters of Credit, the Dollar equivalent thereof exceeds $150,000,000, Viacom
shall, or shall cause the applicable Subsidiary Borrowers to, within five
Business Days, (i) in the case of an excess with respect to Competitive Bid
Loans, prepay outstanding Competitive Bid Loans in Foreign Currencies to
eliminate such excess, (ii) in the case of an excess with respect to Letters of
Credit, cause to be reduced (or, at the relevant Borrower’s option, cash
collateralize) outstanding Letters of Credit in Foreign Currencies to eliminate
such excess, or (iii) in each case, take such other action to the extent
necessary to eliminate any such excess.  If after giving effect to any such
determination of a Dollar equivalent with respect to Multi-Currency Revolving
Loans, the Dollar equivalent thereof exceeds (A) the Multi-Currency Sublimit for
any currency or (B) the Total Multi-Currency Sublimit, Viacom shall, or shall
cause the relevant Subsidiary Borrowers to, within five Business Days, prepay
outstanding Multi-Currency Revolving Loans so that the Specified Currency
Availability for each currency is greater than or equal to zero and so that the
Total Specified Currency Availability is greater than or equal to zero or take
such other action to the extent necessary to eliminate any such excess.

 

--------------------------------------------------------------------------------


 

46

 

 

(d)                                 Notwithstanding the foregoing, if at any
time (i) the Commitment Utilization Percentage (calculated without giving effect
to clauses (a)(ii) and (b)(ii) contained in the definition thereof in
Section 1.1) is greater than 110%, Viacom shall, or shall cause the relevant
Subsidiary Borrowers to, within five Business Days prepay outstanding
Competitive Bid Loans in Foreign Currencies, prepay outstanding Multi-Currency
Revolving Loans, cause to be reduced (or, at the relevant Borrower’s option,
cash collateralize) outstanding Letters of Credit in Foreign Currencies or take
such other action to the extent necessary to eliminate any such excess, or (ii)
the Dollar equivalent of the outstanding Multi-Currency Revolving Loans is
greater than 110% of (A) the Multi-Currency Sublimit for any currency or (B) the
Total Multi-Currency Sublimit, Viacom shall, or shall cause the relevant
Subsidiary Borrowers to, within five Business Days, prepay outstanding
Multi-Currency Revolving Loans so that the Specified Currency Availability for
each currency is greater than or equal to zero and so that the Total Specified
Currency Availability is greater than or equal to zero or take such other action
to the extent necessary to eliminate any such excess.

 

(e)                                  If any prepayment of a Competitive Bid Loan
or a Multi-Currency Revolving Loan occurs pursuant to this Section 2.22 on a day
which is not the last day of the then current Interest Period with respect
thereto, Viacom shall, or shall cause the applicable Subsidiary Borrowers to,
pay to the Lenders such amounts, if any, as may be required pursuant to
Section 2.16.

 

SECTION 2.23.                 Judgment Currency.  If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum due from any
Borrower hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s London office on any Business Day
preceding that on which the final judgment is given.  The obligations of each
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent, as the case may
be, of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent, as the case may be, may in accordance with normal banking
procedures purchase the specified currency with such other currency.  If the
amount of the specified currency so purchased is less than the sum originally
due to such Lender or the Administrative Agent, as the case may be, in the
specified currency, the applicable Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (i) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (ii) any amounts shared with
other Lenders as a result of allocations of such excess as a disproportionate
payment to such Lender as compared to such Lender’s Total Facility Percentage,
such Lender or the Administrative Agent, as the case may be, agrees to remit
such excess to the applicable Borrower.

 

--------------------------------------------------------------------------------


 

47

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Viacom hereby represents and warrants, and each Subsidiary Borrower by its
execution and delivery of a Subsidiary Borrower Request represents and warrants
(to the extent specifically applicable to such Subsidiary Borrower), to each of
the Lenders that:

 

SECTION 3.1.                       Corporate Existence.  Each of Viacom and each
Material Subsidiary: (a) is a corporation, partnership or other entity duly
organized and validly existing under the laws of the jurisdiction of its
organization; (b) has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents and approvals,
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the failure to have any of the foregoing
would not result in a Material Adverse Effect; and (c) is qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify would
result in a Material Adverse Effect.

 

SECTION 3.2.                       Financial Condition.  The consolidated
balance sheet of Viacom and its Consolidated Subsidiaries as at December 31,
2002, and the related consolidated statements of income and cash flows of Viacom
and its Consolidated Subsidiaries for the fiscal year ended on such date, with
the opinion thereon of PricewaterhouseCoopers LLC, heretofore furnished to each
of the Lenders, fairly present the consolidated financial condition of Viacom
and its Consolidated Subsidiaries as at such date and the consolidated results
of their operations for the fiscal year ended on such date in accordance with
GAAP.  Neither Viacom nor any of its Material Subsidiaries had on such date any
known material contingent liability, except as referred to or reflected or
provided for in the Exchange Act Report or in such balance sheets (or the notes
thereto) as at such date.

 

SECTION 3.3.                       Litigation.  Except as disclosed to the
Lenders in the Exchange Act Report filed prior to the Closing Date or otherwise
disclosed in writing to the Lenders prior to the Closing Date, there are no
legal or arbitral proceedings, or any proceedings by or before any Governmental
Authority, pending or (to the knowledge of Viacom) threatened against Viacom or
any of its Material Subsidiaries which have resulted in a Material Adverse
Effect (it being agreed that any legal or arbitral proceedings which have been
disclosed in the Exchange Act Report, whether threatened, pending, resulting in
a judgment or otherwise, prior to the time a final judgment for the payment of
money shall have been recorded against Viacom or any Material Subsidiary by any
Governmental Authority having jurisdiction, and the judgment is non-appealable
(or the time for appeal has expired) and all stays of execution have expired or
been lifted shall not, in and of itself, be deemed to result in a Material
Adverse Effect).  The “Exchange Act Report” shall mean, collectively, the Annual
Report of Viacom on Form 10-K for the year ended December 31, 2002 and Quarterly
Reports on Form 10-Q and Reports on Form 8-K of Viacom filed with or furnished
to the SEC subsequent to December 31, 2002, but on or before February 5, 2004,
in each case, as amended or supplemented on or before February 5, 2004.

 

--------------------------------------------------------------------------------


 

48

 

 

SECTION 3.4.                       No Breach, etc.  None of the execution and
delivery of this Agreement, the consummation of the transactions herein
contemplated and compliance with the terms and provisions hereof will conflict
with or result in a breach of, or require any consent under, the charter or
By-laws (or other equivalent organizational documents) of any Borrower, or any
applicable law or regulation, or any order, writ, injunction or decree of any
Governmental Authority, or any material agreement or instrument to which Viacom
or any of its Material Subsidiaries is a party or by which any of them is bound
or to which any of them is subject, or constitute a default under any such
agreement or instrument, or result in the creation or imposition of any Lien
upon any of the revenues or assets of Viacom or any of its Material Subsidiaries
pursuant to the terms of any such agreement or instrument.  Neither Viacom nor
any of its Material Subsidiaries is in default under or with respect to any of
its material contractual obligations in any respect which would have a Material
Adverse Effect.

 

SECTION 3.5.                       Corporate Action.  Each Borrower has all
necessary corporate power and authority to execute, deliver and perform its
obligations under this Agreement; the execution and delivery by each Borrower of
this Agreement (or, in the case of each Subsidiary Borrower, the relevant
Subsidiary Borrower Request), and the performance by each Borrower of this
Agreement, have been duly authorized by all necessary corporate action on such
Borrower’s part; this Agreement (or, in the case of each Subsidiary Borrower,
the relevant Subsidiary Borrower Request) has been duly and validly executed and
delivered by each Borrower; and this Agreement constitutes a legal, valid and
binding obligation of each Borrower, enforceable in accordance with its terms
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar laws of general
applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

SECTION 3.6.                       Approvals.  No authorizations, approvals or
consents of, and no filings or registrations with, any Governmental Authority
are necessary for the execution, delivery or performance by each Borrower of
this Agreement or for the validity or enforceability hereof.

 

SECTION 3.7.                       ERISA.  Viacom and, to the best of its
knowledge, its ERISA Affiliates have fulfilled their respective obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and are in compliance in all material respects with the currently
applicable provisions of ERISA and the Code except where any failure or
non-compliance would not result in a Material Adverse Effect.

 

SECTION 3.8.                       Taxes.  Viacom and its Material Subsidiaries,
to the knowledge of Viacom, have filed all United States Federal income tax
returns and all other material tax returns which are required to be filed by or
in respect of them and have paid or caused to be paid all taxes shown as due on
such returns or pursuant to any assessment received by Viacom or any of its
Material Subsidiaries, except those being contested and reserved against in
accordance with Section 5.2.

 

--------------------------------------------------------------------------------


 

49

 

 

SECTION 3.9.                       Investment Company Act.  No Borrower is an
“investment company”, or a company “controlled” by an “investment company”,
subject to regulation under the Investment Company Act of 1940, as amended.

 

SECTION 3.10.                 Environmental.  Except as in the aggregate would
not have a Material Adverse Effect, neither Viacom nor any of its Subsidiaries
has received any notice of violation, alleged violation, non-compliance or
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of its or its Subsidiaries’ Properties or business, nor does
Viacom have any knowledge that any notice will be received or is being
threatened.

 

SECTION 3.11.                 Material Subsidiaries.  The list of Material
Subsidiaries set forth in the most recently issued Form 10-K of Viacom is
complete and correct in all material respects as of the date of the issuance of
such Form 10-K.

 

ARTICLE IV

 

CONDITIONS OF EFFECTIVENESS AND LENDING

 

SECTION 4.1.                       Effectiveness.  The effectiveness of this
Agreement is subject to the satisfaction of the following conditions:

 

(a)                                  Credit Agreement.  The Administrative Agent
shall have received this Agreement, executed and delivered by a duly authorized
officer of Viacom and Viacom International.

 

(b)                                 Closing Certificate.  The Administrative
Agent shall have received a Closing Certificate, substantially in the form of
Exhibit E, of Viacom and Viacom International, with appropriate insertions and
attachments.

 

(c)                                  Termination of Existing Credit Agreements. 
The Existing Credit Agreements shall have been paid in full and all obligations
thereunder shall have been terminated.

 

(d)                                 Opinion of Counsel.  The Administrative
Agent shall have received an opinion of the general counsel of Viacom and Viacom
International in form and substance satisfactory to the Administrative Agent and
customary for transactions of this type.

 

(e)                                  Amendment to Existing $1.5 Billion
Five-Year Credit Agreement.  All conditions to effectiveness specified in
Section 2(b) of Amendment No. 3 to the Existing $1.5 Billion Five-Year Credit
Agreement, the form of which is attached hereto as Exhibit G, shall have been
satisfied.

 

SECTION 4.2.                       Initial Loans to Subsidiary Borrowers.  The
obligation of each Lender to make its initial Loan to a particular Subsidiary
Borrower, if designated as such after the Closing Date, is subject to the
satisfaction of the conditions that (a) Viacom shall have delivered to the
Administrative Agent a Subsidiary Borrower Designation for such Subsidiary
Borrower and (b) such Subsidiary Borrower shall have furnished to the
Administrative Agent (i)

 

--------------------------------------------------------------------------------


 

50

 

 

a Subsidiary Borrower Request, (ii) a Closing Certificate of such Subsidiary
Borrower, with appropriate insertions and attachments and (iii) one or more
executed legal opinions with respect to such Subsidiary Borrower, in form and
substance reasonably satisfactory to the Administrative Agent.  Viacom may from
time to time deliver a subsequent Subsidiary Borrower Designation with respect
to any Subsidiary Borrower, countersigned by such Subsidiary Borrower, for the
purpose of terminating such Subsidiary Borrower’s designation as such, so long
as, on the effective date of such termination, all Subsidiary Borrower
Obligations in respect of such Subsidiary Borrower shall have been paid in
full.  In addition, if on any date a Subsidiary Borrower shall cease to be a
Subsidiary, all Subsidiary Borrower Obligations in respect of such Subsidiary
Borrower shall automatically become due and payable on such date and no further
Loans may be borrowed by such Subsidiary Borrower hereunder.

 

SECTION 4.3.                       All Credit Events  The obligation of each
Lender to make each Loan, and the obligation of each Issuing Lender to issue
each Letter of Credit, are subject to the satisfaction of the following
conditions:

 

(a)                                  The Administrative Agent shall have
received a request for, or notice of, such Credit Event if and as required by
Section 2.3, 2.4, 2.6 or 2.7, as applicable;

 

(b)                                 Each of the representations and warranties
made by Viacom and, in the case of a borrowing by a Subsidiary Borrower, by such
Subsidiary Borrower, in Sections 3.1, 3.2, 3.4, 3.5 and 3.6 shall be true and
correct in all material respects on and as of the date of such Credit Event with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date;

 

(c)                                  At the time of and immediately after giving
effect to such Credit Event no Default or Event of Default shall have occurred
and be continuing; and

 

(d)                                 After giving effect to such Credit Event,
(i) with respect to Revolving Credit Loans, (A) the Outstanding Revolving
Extensions of Credit of each Lender shall not exceed such Lender’s Commitment
then in effect and (B) the Total Facility Exposure shall not exceed the Total
Commitment then in effect, and (ii) with respect to Multi-Currency Revolving
Loans, (A) the outstanding Multi-Currency Revolving Loans in a particular
Multi-Currency shall not exceed the Multi-Currency Sublimit for such currency
and (B) the aggregate outstanding Multi-Currency Revolving Loans shall not
exceed the Total Multi-Currency Sublimit.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
Viacom on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.3.

 

ARTICLE V

 

COVENANTS

 

Viacom covenants and agrees with each Lender that, as long as the Commitments
shall be in effect or the principal of or interest on any Loan shall be unpaid,
or there shall be any Aggregate LC Exposure, unless the Required Lenders shall
otherwise consent in writing:

 

--------------------------------------------------------------------------------


 

51

 

 

SECTION 5.1.                       Financial Statements.  Viacom shall deliver
to each of the Lenders:

 

(a)                                  within 60 days after the end of each of the
first three quarterly fiscal periods of each fiscal year of Viacom, consolidated
statements of income and cash flows of Viacom and its Consolidated Subsidiaries
for such period and for the period from the beginning of the respective fiscal
year to the end of such period, and the related consolidated balance sheet as at
the end of such period, setting forth in each case in comparative form the
corresponding consolidated figures for the corresponding period in the preceding
fiscal year, accompanied by a certificate of a Financial Officer of Viacom which
certificate shall state that such financial statements fairly present the
consolidated financial condition and results of operations of Viacom and its
Consolidated Subsidiaries in accordance with GAAP as at the end of, and for,
such period, subject to normal year-end audit adjustments; provided, that the
requirement herein for the furnishing of such quarterly financial statements may
be fulfilled by providing to the Lenders the report of Viacom to the SEC on Form
10-Q for the applicable quarterly period, accompanied by the officer’s
certificate described in the last sentence of this Section 5.1;

 

(b)                                 within 120 days after the end of each fiscal
year of Viacom, consolidated statements of income and cash flows of Viacom and
its Consolidated Subsidiaries for such year and the related consolidated balance
sheet as at the end of such year, setting forth in comparative form the
corresponding consolidated figures for the preceding fiscal year, and
accompanied by an opinion thereon (unqualified as to the scope of the audit) of
independent certified public accountants of recognized national standing, which
opinion shall state that such consolidated financial statements fairly present
the consolidated financial condition and results of operations of Viacom and its
Consolidated Subsidiaries as at the end of, and for, such fiscal year; provided,
that the requirement herein for the furnishing of annual financial statements
may be fulfilled by providing to the Lenders the report of Viacom to the SEC on
Form 10-K for the applicable fiscal year;

 

(c)                                  promptly upon their becoming publicly
available, copies of all registration statements and regular periodic reports
(including without limitation any and all reports on Form 8-K), if any, which
Viacom or any of its Subsidiaries shall have filed with the SEC or any national
securities exchange;

 

(d)                                 promptly upon the mailing thereof to the
shareholders of Viacom generally, copies of all financial statements, reports
and proxy statements so mailed;

 

(e)                                  within 30 days after a Responsible Officer
of Viacom knows or has reason to believe that any of the events or conditions
specified below with respect to any Plan or Multiemployer Plan have occurred or
exist which would reasonably be expected to result in a Material Adverse Effect,
a statement signed by a senior financial officer of Viacom setting forth details
respecting such event or condition and the action, if any, which Viacom or its
ERISA Affiliate proposes to take with respect thereto (and a copy of any report
or notice required to be filed with or given to PBGC by Viacom or an ERISA
Affiliate with respect to such event or condition):

 

--------------------------------------------------------------------------------


 

52

 

 

(i)                                     any reportable event, as defined in
Section 4043(b) of ERISA and the regulations issued thereunder, with respect to
a Plan, as to which PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event; provided, that a failure to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA shall be a reportable event
regardless of the issuance of any waiver in accordance with Section 412(d) of
the Code;

 

(ii)                                  the filing under Section 4041 of ERISA of
a notice of intent to terminate any Plan or the termination of any Plan;

 

(iii)                               the institution by PBGC of proceedings under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or the receipt by Viacom or any ERISA Affiliate of a
notice from a Multiemployer Plan that such action has been taken by PBGC with
respect to such Multiemployer Plan;

 

(iv)                              the complete or partial withdrawal by Viacom
or any ERISA Affiliate under Section 4201 or 4204 of ERISA from a Multiemployer
Plan, or the receipt by Viacom or any ERISA Affiliate of notice from a
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;

 

(v)                                 the institution of a proceeding by a
fiduciary of any Multiemployer Plan against Viacom or any ERISA Affiliate to
enforce Section 515 of ERISA, which proceeding is not dismissed within 30 days;
and

 

(vi)                              a failure to make a required installment or
other payment with respect to a Plan (within the meaning of Section 412(n) of
the Code), in which case the notice required hereunder shall be provided within
10 days after the due date for filing notice of such failure with PBGC;

 

(f)                                    promptly after a Responsible Officer of
Viacom knows or has reason to believe that any Default or Event of Default has
occurred, a notice of such Default or Event of Default describing it in
reasonable detail and, together with such notice or as soon thereafter as
possible, a description of the action that Viacom has taken and proposes to take
with respect thereto;

 

(g)                                 promptly after a Responsible Officer of
Viacom knows that any change has occurred in Viacom’s Debt Rating by either
Rating Agency, a notice describing such change; and

 

(h)                                 promptly from time to time such other
information regarding the financial condition, operations or business of Viacom
or any of its Subsidiaries (including, without limitation, any Plan or
Multiemployer Plan and any reports or other information required to be filed
under ERISA) as any Lender through the Administrative Agent may reasonably
request.

 

Viacom will furnish to the Administrative Agent and each Lender, at the time it
furnishes each set of financial statements pursuant to paragraph (a) or (b)
above, a certificate (which may be a

 

--------------------------------------------------------------------------------


 

53

 

 

copy in the case of each Lender) of a Financial Officer of Viacom (a “Compliance
Certificate”) (i) to the effect that no Default or Event of Default has occurred
and is continuing (or, if any Default or Event of Default has occurred and is
continuing, describing it in reasonable detail and describing the action that
Viacom has taken and proposes to take with respect thereto), and (ii) setting
forth in reasonable detail the computations (including any pro forma
calculations as described in Section 1.2(c)) necessary to determine whether
Viacom is in compliance with the Financial Covenant as of the end of the
respective quarterly fiscal period or fiscal year.  Each Lender hereby agrees
that Viacom may, in its discretion, provide any notice, report or other
information to be provided pursuant to this Section 5.1 to such Lender by (i)
electronic mail to the electronic mail address provided by such Lender and/or
(ii) through access to a web site, including, without limitation, www.sec.gov.

 

SECTION 5.2.                       Corporate Existence, Etc.  Viacom will, and
will cause each of its Material Subsidiaries to, preserve and maintain its legal
existence and all of its material rights, privileges and franchises (provided
that (a) nothing in this Section 5.2 shall prohibit any transaction expressly
permitted under Section 5.4, (b) the corporate existence of any Subsidiary
(other than a Subsidiary Borrower or Viacom International) may be terminated if,
in the good faith judgment of the board of directors or the chief financial
officer of Viacom, such termination is in the best interests of Viacom and such
termination would not have a Material Adverse Effect, and (c)Viacom or such
Material Subsidiary shall not be required to preserve or maintain any such
right, privilege or franchise if the board of directors of Viacom or such
Material Subsidiary, as the case may be, shall determine that the preservation
or maintenance thereof is no longer desirable in the conduct of the business of
Viacom or such Material Subsidiary, as the case may be); comply with the
requirements of all applicable laws, rules, regulations and orders of
Governmental Authorities (including, without limitation, all Environmental Laws)
and with all contractual obligations if failure to comply with such requirements
or obligations would reasonably be expected to result in a Material Adverse
Effect; pay and discharge all material taxes, assessments, governmental charges,
levies or other obligations of whatever nature imposed on it or on its income or
profits or on any of its Property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge, levy or other obligation
the payment of which is being contested in good faith and by proper proceedings
and against which adequate reserves are being maintained; maintain all its
Property used or useful in its business in good working order and condition,
ordinary wear and tear excepted, all as in the judgment of Viacom or such
Material Subsidiary may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times
(provided that Viacom or such Material Subsidiary shall not be required to
maintain any such Property if the failure to maintain any such Property is, in
the judgment of Viacom or such Material Subsidiary, desirable in the conduct of
the business of Viacom or such Material Subsidiary); keep proper books of
records and accounts in which entries that are full, true and correct in all
material respects shall be made in conformity with GAAP; and permit
representatives of any Lender, during normal business hours upon reasonable
advance notice, to inspect any of its books and records and to discuss its
business and affairs with its Financial Officers or their designees, all to the
extent reasonably requested by such Lender.

 

SECTION 5.3.                       Insurance.  Viacom will, and will cause each
of its Material Subsidiaries to, keep insured by financially sound and reputable
insurers all Property of a character usually insured by corporations engaged in
the same or similar business and similarly

 

--------------------------------------------------------------------------------


 

54

 

 

situated against loss or damage of the kinds and in the amounts consistent with
prudent business practice and carry such other insurance as is consistent with
prudent business practice (it being understood that self-insurance shall be
permitted to the extent consistent with prudent business practice).

 

SECTION 5.4.                       Prohibition of Fundamental Changes.  Viacom
will not, and will not permit any of its Material Subsidiaries to, (i) enter
into any transaction of merger, consolidation, liquidation or dissolution or
(ii) Dispose of, in one transaction or a series of related transactions, all or
a substantial part of the consolidated assets of Viacom and its Subsidiaries
taken as a whole, whether now owned or hereafter acquired (excluding (x)
financings by way of sales of receivables or inventory, (y) inventory or other
Property Disposed of in the ordinary course of business and (z) obsolete or
worn-out Property, tools or equipments no longer used or useful in its
business).  Notwithstanding the foregoing provisions of this Section 5.4:

 

(a)                                  Viacom may consummate the Blockbuster
Event;

 

(b)                                 any Subsidiary of Viacom may be merged or
consolidated with or into: (i) Viacom if Viacom shall be the continuing or
surviving corporation or (ii) any other such Subsidiary; provided, that (x) if
any such transaction shall be between a Subsidiary and a Wholly Owned
Subsidiary, such Wholly Owned Subsidiary shall be the continuing or surviving
corporation and (y) if any such transaction shall be between a Subsidiary and a
Subsidiary Borrower, the continuing or surviving corporation shall be a
Subsidiary Borrower;

 

(c)                                  any Subsidiary of Viacom may distribute,
dividend or Dispose of any of or all its Property (upon voluntary liquidation or
otherwise) to Viacom or a Wholly Owned Subsidiary of Viacom;

 

(d)                                 Viacom may merge or consolidate with or into
any other Person (including, without limitation, Viacom International) if (i)
either (x) Viacom is the continuing or surviving corporation or (y) the
corporation formed by such consolidation or into which Viacom is merged shall be
a corporation organized under the laws of the United States of America, any
State thereof or the District of Columbia and shall expressly assume the
obligations of Viacom hereunder pursuant to a written agreement and shall have
delivered to the Administrative Agent such agreement and a certificate of a
Responsible Officer and an opinion of counsel to the effect that such merger or
consolidation complies with this Section 5.4(d), and (ii) after giving effect
thereto and to any repayment of Loans to be made upon consummation thereof (it
being expressly understood that no repayment of Loans is required solely by
virtue thereof), no Default or Event of Default shall have occurred and be
continuing;

 

(e)                                  any Subsidiary of Viacom may merge or
consolidate with or into any other Person if, after giving effect thereto and to
any repayment of Loans to be made upon the consummation thereof (it being
expressly understood that, except as otherwise expressly provided in Section 4.2
with respect to Subsidiary Borrowers, no repayment of Loans is required solely
by virtue thereof), no Default or Event of Default shall have occurred and be
continuing;

 

--------------------------------------------------------------------------------


 

55

 

 

(f)                                    Viacom or any Subsidiary of Viacom may
Dispose of its Property if, after giving effect thereto and to any repayment of
Loans to be made upon the consummation thereof (it being expressly understood
that, except as otherwise expressly provided in Section 4.2 with respect to
Subsidiary Borrowers, no repayment of Loans is required solely by virtue
thereof), no Default or Event of Default shall have occurred and be continuing;
and

 

(g)                                 Blockbuster Inc. may pay a dividend to its
shareholders in contemplation of the Blockbuster Event.

 

SECTION 5.5.                       Limitation on Liens.  Viacom shall not,
directly or indirectly, create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien upon or with respect to any
of its Properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, in each case to
secure or provide for the payment of any Indebtedness of any Person, except:

 

(a)                                  purchase money Liens or purchase money
security interests upon or in any Property acquired or held by Viacom or any
Subsidiary of Viacom in the ordinary course of business to secure the purchase
price of such Property or to secure Indebtedness incurred solely for the purpose
of financing the acquisition of such Property;

 

(b)                                 Liens existing on Property at the time of
its acquisition (other than any such Lien created in contemplation of such
acquisition);

 

(c)                                  Liens on Property of Persons which become
or became Subsidiaries securing Indebtedness existing, with respect to any such
Person, on the date such Person becomes or became a Subsidiary (other than any
such Lien created in contemplation of such Person becoming a Subsidiary);

 

(d)                                 Liens securing Indebtedness incurred by
Viacom or any Subsidiary of Viacom; provided, however, that the aggregate
principal amount of Indebtedness referred to in this clause (d) secured by Liens
shall not exceed $30,000,000 at any time outstanding;

 

(e)                                  any Lien securing the renewal, extension or
refunding of any Indebtedness secured by any Lien permitted by clause (a), (b),
(c) or (d) above that does not extend to Indebtedness other than that which is
being renewed, extended or refunded; and

 

(f)                                    Liens securing Indebtedness permitted
under Section 5.6(h), provided, that such Liens shall be non-recourse to Viacom
and Viacom International and shall extend solely to the Property of Blockbuster
Inc. and its Subsidiaries.

 

SECTION 5.6.                       Limitation on Subsidiary Indebtedness. 
Viacom will not permit any of its Subsidiaries to create, incur, assume or
suffer to exist any Indebtedness (which includes, for the purposes of this
Section 5.6, any preferred stock), except:

 

(a)                                  Indebtedness of any Person which is
acquired by Viacom or any of its Subsidiaries after the Closing Date, which
Indebtedness was outstanding prior to the date of acquisition of such Person and
was not created in anticipation thereof;

 

--------------------------------------------------------------------------------


 

56

 

 

(b)                                 any Indebtedness owing by Viacom or any of
its Subsidiaries to Viacom or any of its Subsidiaries (including any
intercompany Indebtedness created by the declaration of any dividend (including
a note payable dividend) by any Subsidiary to Viacom or any of its other
Subsidiaries);

 

(c)                                  Indebtedness (including backed-up
commercial paper) of any Subsidiary Borrower or Viacom International under this
Agreement;

 

(d)                                 Indebtedness (including backed-up commercial
paper) existing at any time under the Existing $1.5 Billion Five-Year Credit
Agreement;

 

(e)                                  Indebtedness outstanding on the Closing
Date, with such Indebtedness outstanding as of September 30, 2003 being set
forth on Schedule 5.6;

 

(f)                                    any replacement, renewal, refinancing or
extension of any Indebtedness permitted by Section 5.6(a) through (d) or set
forth on Schedule 5.6 that does not exceed the aggregate principal amount (plus
associated fees and expenses) of the Indebtedness being replaced, renewed,
refinanced or extended (except that accrued and unpaid interest may be part of
any refinancing);

 

(g)                                 Indebtedness incurred after the Closing
Date; provided, that after giving effect thereto the aggregate principal amount
of Indebtedness incurred pursuant to this paragraph (g) that is outstanding on
such date (it being understood that, for the purposes of this paragraph (g), the
term “Indebtedness” does not include Indebtedness excepted by any of clauses (a)
through (f) inclusive) does not exceed the greater of (i) an aggregate principal
amount in excess of 5% of Consolidated Tangible Assets (measured by reference to
the then latest financial statements delivered pursuant to Section 5.1(a) or
(b), as applicable) and (ii) $800,000,000 at any time; and

 

(h)                                 Indebtedness of Blockbuster Inc. and its
Subsidiaries incurred after the Closing Date in contemplation of, or otherwise
in connection with, the Blockbuster Event, provided that such Indebtedness shall
be non-recourse to Viacom and its Subsidiaries (other than Blockbuster Inc. and
its Subsidiaries).

 

SECTION 5.7.                       Consolidated Coverage Ratio.  Viacom will not
permit the Consolidated Coverage Ratio for any period of four consecutive fiscal
quarters to be less than 3.00 to 1.00.

 

SECTION 5.8.                       Use of Proceeds.  On and after the Closing
Date, each Borrower will use the proceeds of the Loans and will use the Letters
of Credit hereunder solely for general corporate purposes, including, without
limitation, acquisitions and commercial paper backup (in each case in compliance
with all applicable legal and regulatory requirements, including, without
limitation, Regulation U and the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and the regulations thereunder);
provided, that neither any Agent nor any Lender shall have any responsibility as
to the use of any of such proceeds.

 

--------------------------------------------------------------------------------


 

57

 

 

SECTION 5.9.                       Transactions with Affiliates.  Excepting
transactions directly or indirectly entered into pursuant to any agreement
entered into prior to the Closing Date, or transactions contemplated by any
agreement directly or indirectly entered into prior to the Closing Date, Viacom
will not, and will not permit any of its Material Subsidiaries to, directly or
indirectly enter into any material transaction with any Affiliate of Viacom
except on terms at least as favorable to Viacom or such Subsidiary as it could
obtain on an arm’s-length basis.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

In case of the happening of any of the following events (“Events of Default”);

 

(a)                                  (i) any Borrower shall default in the
payment when due of any principal of any Loan or (ii) any Borrower shall default
in the payment when due of any interest on any Loan, any reimbursement
obligation in respect of any LC Disbursement, any Fee or any other amount
payable by it hereunder and, in the case of this clause (ii), such default shall
continue unremedied for a period of five Business Days;

 

(b)                                 any representation, warranty or
certification made or deemed made herein (or in any modification or supplement
hereto) by any Borrower, or any certificate furnished to any Lender or the
Administrative Agent pursuant to the provisions hereof, shall prove to have been
false or misleading in any material respect as of the time made, deemed made or
furnished;

 

(c)                                  (i) Viacom shall default in the performance
of any of its obligations under Sections 5.7 or 5.8, (ii) Viacom shall default
in the performance of any of its obligations under Section 5.4 and, in the case
of this clause (ii), such default shall continue unremedied for a period of 5
days after notice thereof to Viacom by the Administrative Agent or the Required
Lenders (through the Administrative Agent), or (iii) Viacom shall default in the
performance of any of its other obligations under this Agreement and, in the
case of this clause (iii), such default shall continue unremedied for a period
of 15 days after notice thereof to Viacom by the Administrative Agent or the
Required Lenders (through the Administrative Agent);

 

(d)                                 Viacom or any of its Subsidiaries shall (i)
fail to pay at final maturity any Indebtedness in an aggregate amount in excess
of $250,000,000, or (ii) fail to make any payment (whether of principal,
interest or otherwise), regardless of amount, due in respect of, or fail to
observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing, any such Indebtedness, in
excess of $250,000,000 if the effect of any failure referred to in this clause
(ii) has caused such Indebtedness to become due prior to its stated maturity (it
being agreed that for purposes of this paragraph (d) only, the term
“Indebtedness” shall include obligations under any interest rate protection
agreement, foreign currency exchange agreement or other interest or exchange
rate hedging agreement and that the amount of any Person’s obligations under any
such agreement shall be the net amount that such Person could be required to pay
as a result of a termination thereof by reason of a default thereunder);

 

(e)                                  Viacom or any of its Material Subsidiaries
shall admit in writing its inability, or be generally unable, to pay its debts
as such debts become due;

 

--------------------------------------------------------------------------------


 

58

 

 

(f)                                    Viacom or any of its Material
Subsidiaries shall (i) apply for or consent to the appointment of, or the taking
of possession by, a receiver, trustee or liquidator of itself or of all or a
substantial part of its Property, (ii) make a general assignment for the benefit
of its creditors, (iii) commence a voluntary case under the Bankruptcy Code (as
now or hereafter in effect), (iv) file a petition seeking to take advantage of
any other law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing;

 

(g)                                 a proceeding or a case shall be commenced,
without the application or consent of Viacom or any of its Material
Subsidiaries, in any court of competent jurisdiction, seeking (i) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of Viacom or such Material Subsidiary or of
all or any substantial part of its assets or (iii) similar relief in respect of
Viacom or such Material Subsidiary under any law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
and such proceeding or case shall continue undismissed, or an order, judgment or
decree approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 or more days; or an order for relief
against Viacom or such Material Subsidiary shall be entered in an involuntary
case under the Bankruptcy Code;

 

(h)                                 subject to Schedule VI(h), a final judgment
or judgments for the payment of money in excess of $250,000,000 in the aggregate
shall be rendered by one or more courts, administrative tribunals or other
bodies having jurisdiction against Viacom and/or any of its Material
Subsidiaries and the same shall not be paid or discharged (or provision shall
not be made for such discharge), or a stay of execution thereof shall not be
procured, within 60 days from the date of entry thereof and Viacom or the
relevant Material Subsidiary shall not, within said period of 60 days, or such
longer period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal;

 

(i)                                     an event or condition specified in
Section 5.1(e) shall occur or exist with respect to any Plan or Multiemployer
Plan and, as a result of such event or condition, together with all other such
events or conditions, Viacom or any ERISA Affiliate shall incur or shall be
reasonably likely to incur a liability to a Plan, a Multiemployer Plan or PBGC
(or any combination of the foregoing) which would constitute a Material Adverse
Effect; or

 

(j)                                     the guarantee (i) by Viacom contained in
Section 8.1 shall cease, for any reason, to be in full force and effect or
Viacom shall so assert or (ii) by Viacom International contained in Section 8.2
shall cease, for any reason except pursuant to Section 8.2(g), to be in full
force and effect or Viacom International shall so assert;

 

then and in every such event (other than an event with respect to Viacom
described in paragraph (f) or (g) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Viacom, take any or all of the
following actions, at the same or different times: (I) terminate forthwith the
Commitments, (II) declare the Loans then outstanding to be forthwith due and

 

--------------------------------------------------------------------------------


 

59

 

 

payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of each Borrower accrued hereunder, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by each
Borrower, anything contained herein to the contrary notwithstanding, and (III)
require that Viacom deposit cash with the Administrative Agent, in an amount
equal to the Aggregate LC Exposure, as collateral security for the repayment of
any future LC Disbursements; and in any event with respect to any Borrower
described in paragraph (f) or (g) above, (A) if such Borrower is Viacom, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of each Borrower accrued hereunder, shall
automatically become due and payable and Viacom shall be required to deposit
cash with the Administrative Agent, in an amount equal to the Aggregate LC
Exposure, as collateral security for the repayment of any future drawings under
the Letters of Credit and (B) if such Borrower is a Subsidiary Borrower, the
principal of the Loans made to such Subsidiary Borrower then outstanding,
together with accrued interest thereon and all other liabilities of such
Subsidiary Borrower accrued hereunder, shall automatically become due and
payable and such Subsidiary Borrower shall be required to deposit cash with the
Administrative Agent, in an amount equal to the outstanding Letters of Credit
issued to such Subsidiary Borrower, as collateral security for the repayment of
any future drawings under the Letters of Credit, in each case without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by each Borrower, anything contained herein to the
contrary notwithstanding.

 

ARTICLE VII

 

THE AGENTS

 

In order to expedite the transactions contemplated by this Agreement, each Agent
is hereby appointed to act as Agent on behalf of the Lenders.  Each of the
Lenders and the Issuing Lenders hereby irrevocably authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
specifically delegated to the Administrative Agent by the terms and provisions
hereof, together with such actions and powers as are reasonably incidental
thereto.  The Administrative Agent is hereby expressly authorized by the Lenders
and the Issuing Lenders, without hereby limiting any implied authority, (a) to
receive on behalf of the Lenders and Issuing Lenders all payments of principal
of and interest on the Loans and the LC Disbursements and all other amounts due
to the Lenders and the Issuing Lenders hereunder, and promptly to distribute to
each Lender and Issuing Lender its proper share of each payment so received; (b)
to give notice on behalf of each of the Lenders to the Borrowers of any Event of
Default specified in this Agreement of which the Administrative Agent has actual
knowledge acquired in connection with its agency hereunder; and (c) to
distribute to each Lender and Issuing Lender copies of all notices, financial
statements and other materials delivered by any Borrower pursuant to this
Agreement as received by the Administrative Agent.

 

Neither any Agent nor any of its directors, officers, employees or agents shall
be liable as such for any action taken or omitted by any of them except for its
or his own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to

 

--------------------------------------------------------------------------------


 

60

 

 

ascertain or to make any inquiry concerning the performance or observance by any
Borrower of any of the terms, conditions, covenants or agreements contained in
this Agreement.  The Agents shall not be responsible to the Lenders for the due
execution, genuineness, validity, enforceability or effectiveness of this
Agreement or other instruments or agreements.  The Administrative Agent shall in
all cases be fully protected in acting, or refraining from acting, in accordance
with written instructions signed by the Required Lenders (or, when expressly
required hereby, all the Lenders) and, except as otherwise specifically provided
herein, such instructions and any action or inaction pursuant thereto shall be
binding on all the Lenders and the Issuing Lenders.  The Administrative Agent
shall, in the absence of knowledge to the contrary, be entitled to rely on any
instrument or document believed by it in good faith to be genuine and correct
and to have been signed or sent by the proper Person or Persons.  Neither the
Agents nor any of their directors, officers, employees or agents shall have any
responsibility to any Borrower on account of the failure of or delay in
performance or breach by any Lender or Issuing Lender of any of its obligations
hereunder or to any Lender or Issuing Lender on account of the failure of or
delay in performance or breach by any other Agent, any other Lender or Issuing
Lender or any Borrower of any of their respective obligations hereunder or in
connection herewith.  The Administrative Agent may execute any and all duties
hereunder by or through agents or employees and shall be entitled to rely upon
the advice of legal counsel selected by it with respect to all matters arising
hereunder and shall not be liable for any action taken or suffered in good faith
by it in accordance with the advice of such counsel.

 

The Lenders and the Issuing Lenders hereby acknowledge that the Administrative
Agent shall be under no duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement unless it shall be
requested in writing to do so by the Required Lenders.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Lenders and the Borrowers.  Upon any such resignation, the
Required Lenders shall have the right to appoint from the Lenders a successor. 
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint from the Lenders a successor
Administrative Agent which shall be a bank with an office in New York, New York,
having a combined capital and surplus of at least $500,000,000 or an affiliate
of any such bank, which successor shall be acceptable to Viacom (such acceptance
not to be unreasonably withheld).  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 9.5
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

 

With respect to the Loans made by them and their LC Exposure hereunder, the
Agents in their individual capacity and not as Agents shall have the same rights
and powers as any other Lender and may exercise the same as though they were not
Agents, and the Agents and their affiliates may accept deposits from, lend money
to and generally engage in any kind of

 

--------------------------------------------------------------------------------


 

61

 

 

business with the Borrowers or any of their respective Subsidiaries or any
Affiliate thereof as if they were not Agents.

 

Each Lender and Issuing Lender agrees (i) to reimburse the Administrative Agent
in the amount of its pro rata share (based on its Total Facility Percentage or,
after the date on which the Loans shall have been paid in full, based on its
Total Facility Percentage immediately prior to such date) of any reasonable,
out-of-pocket expenses incurred for the benefit of the Lenders or the Issuing
Lenders by the Administrative Agent, including reasonable counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Lenders or the Issuing Lenders, which shall not have been reimbursed by or on
behalf of any Borrower and (ii) to indemnify and hold harmless the
Administrative Agent and any of its directors, officers, employees or agents, in
the amount of such pro rata share, from and against any and all liabilities,
taxes, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against it in its capacity as Administrative
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by it under this Agreement, to the extent the same shall not
have been reimbursed by or on behalf of Viacom; provided, that no Lender or
Issuing Lender shall be liable to the Administrative Agent or any such director,
officer, employee or agent for any portion of such liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent or any of its directors, officers,
employees or agents.

 

Each Lender and Issuing Lender acknowledges that it has, independently and
without reliance upon the Agents or any other Lender or Issuing Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender and
Issuing Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or Issuing Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

 

Neither the Co-Documentation Agents, the Syndication Agent, the Joint Lead
Arrangers nor any managing agent shall have any duties or responsibilities
hereunder in its capacity as such.

 

ARTICLE VIII

 

GUARANTEES

 

SECTION 8.1.                       Viacom Guarantee.  (a)                  
Guarantee.  In order to induce the Administrative Agent and the Lenders to
become bound by this Agreement and to make the Loans hereunder to the Subsidiary
Borrowers, and in consideration thereof, Viacom hereby unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, to the
Administrative Agent, for the ratable benefit of the Lenders, the prompt and
complete payment and performance by each Subsidiary Borrower when due (whether
at stated maturity, by acceleration or otherwise) of the Subsidiary Borrower
Obligations, and Viacom further agrees to pay any and all expenses (including,
without limitation, all reasonable fees, charges and

 

--------------------------------------------------------------------------------


 

62

 

 

disbursements of counsel) which may be paid or incurred by the Administrative
Agent or by the Lenders in enforcing, or obtaining advice of counsel in respect
of, any of their rights under the guarantee contained in this Section 8.1(a). 
The guarantee contained in this Section 8.1(a), subject to Section 8.1(e), shall
remain in full force and effect until the Subsidiary Borrower Obligations are
paid in full and the Commitments are terminated, notwithstanding that from time
to time prior thereto any Subsidiary Borrower may be free from any Subsidiary
Borrower Obligations.  Viacom agrees that whenever, at any time, or from time to
time, it shall make any payment to the Administrative Agent or any Lender on
account of its liability under this Section 8.1, it will notify the
Administrative Agent and such Lender in writing that such payment is made under
the guarantee contained in this Section 8.1 for such purpose.  No payment or
payments made by any Subsidiary Borrower or any other Person or received or
collected by the Administrative Agent or any Lender from any Subsidiary Borrower
or any other Person by virtue of any action or proceeding or any setoff or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Subsidiary Borrower Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of Viacom under this
Section 8.1 which, notwithstanding any such payment or payments, shall remain
liable for the unpaid and outstanding Subsidiary Borrower Obligations until,
subject to Section 8.1(e), the Subsidiary Borrower Obligations are paid in full
and the Commitments are terminated.  Notwithstanding any other provision herein,
the maximum liability of Viacom under this Section 8.1 shall in no event exceed
the amount which can be guaranteed by Viacom under applicable law.

 

(b)                                 No Subrogation, etc.  Notwithstanding any
payment or payments made by Viacom hereunder, or any setoff or application of
funds of Viacom by the Administrative Agent or any Lender, Viacom shall not be
entitled to be subrogated to any of the rights of the Administrative Agent or
any Lender against any Subsidiary Borrower or against any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Subsidiary Borrower Obligations, nor shall Viacom seek or be
entitled to seek any contribution, reimbursement, exoneration or indemnity from
or against any Subsidiary Borrower in respect of payments made by Viacom
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by the Subsidiary Borrowers on account of the Subsidiary Borrower Obligations
are paid in full and the Commitments are terminated.  So long as the Subsidiary
Borrower Obligations remain outstanding, if any amount shall be paid by or on
behalf of any Subsidiary Borrower or any other Person to Viacom on account of
any of the rights waived in this Section 8.1, such amount shall be held by
Viacom in trust, segregated from other funds of Viacom, and shall, forthwith
upon receipt by Viacom, be turned over to the Administrative Agent in the exact
form received by Viacom (duly indorsed by Viacom to the Administrative Agent, if
required), to be applied against the Subsidiary Borrower Obligations, whether
matured or unmatured, in such order as the Administrative Agent may determine.

 

(c)                                  Amendments, etc. with respect to the
Subsidiary Borrower Obligations.  Viacom shall remain obligated under this
Section 8.1 notwithstanding that, without any reservation of rights against
Viacom, and without notice to or further assent by Viacom, any demand for
payment of or reduction in the principal amount of any of the Subsidiary
Borrower Obligations made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender, and any of the Subsidiary
Borrower Obligations continued, and the Subsidiary Borrower Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect

 

--------------------------------------------------------------------------------


 

63

 

 

thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and this Agreement and any other
documents executed and delivered in connection herewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Required
Lenders (or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Subsidiary
Borrower Obligations may be sold, exchanged, waived, surrendered or released. 
Neither the Administrative Agent nor any Lender shall have any obligation to
protect, secure, perfect or insure any lien at any time held by it as security
for the Subsidiary Borrower Obligations or for the guarantee contained in this
Section 8.1 or any property subject thereto.

 

(d)                                 Guarantee Absolute and Unconditional. 
Viacom waives any and all notice of the creation, renewal, extension or accrual
of any of the Subsidiary Borrower Obligations and notice of or proof of reliance
by the Administrative Agent or any Lender upon the guarantee contained in this
Section 8.1 or acceptance of the guarantee contained in this Section 8.1; the
Subsidiary Borrower Obligations shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 8.1; and all dealings
between Viacom or the Subsidiary Borrowers, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 8.1.  Viacom waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon
Viacom or any Subsidiary Borrower with respect to the Subsidiary Borrower
Obligations.  The guarantee contained in this Section 8.1 shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of this Agreement, any of the Subsidiary
Borrower Obligations or any collateral security therefor or guarantee or right
of offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) the legality under applicable
requirements of law of repayment by the relevant Subsidiary Borrower of any
Subsidiary Borrower Obligations or the adoption of any requirement of law
purporting to render any Subsidiary Borrower Obligations null and void, (c) any
defense, setoff or counterclaim (other than a defense of payment or performance
by the applicable Subsidiary Borrower) which may at any time be available to or
be asserted by Viacom against the Administrative Agent or any Lender, or (d) any
other circumstance whatsoever (with or without notice to or knowledge of Viacom
or any Subsidiary Borrower) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Subsidiary Borrower for any
of its Subsidiary Borrower Obligations, or of Viacom under the guarantee
contained in this Section 8.1, in bankruptcy or in any other instance.  When the
Administrative Agent or any Lender is pursuing its rights and remedies under
this Section 8.1 against Viacom, the Administrative Agent or any Lender may, but
shall be under no obligation to, pursue such rights and remedies as it may have
against any Subsidiary Borrower or any other Person or against any collateral
security or guarantee for the Subsidiary Borrower Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Lender to pursue such other rights or remedies or to collect any payments from
any Subsidiary Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any Subsidiary Borrower or any such other Person or of any such
collateral security, guarantee or right of offset, shall not relieve Viacom of
any liability under this Section 8.1, and shall not

 

--------------------------------------------------------------------------------


 

64

 

 

impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent and the Lenders against Viacom.

 

(e)                                  Reinstatement.  The guarantee contained in
this Section 8.1 shall continue to be effective, or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any of the Subsidiary
Borrower Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Subsidiary Borrower or upon or
as a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Subsidiary Borrower or any substantial part
of its property, or otherwise, all as though such payments had not been made.

 

(f)                                    Payments.  Viacom hereby agrees that any
payments in respect of the Subsidiary Borrower Obligations pursuant to this
Section 8.1 will be paid to the Administrative Agent without setoff or
counterclaim in Dollars at the office of the Administrative Agent specified in
Section 9.1.  Notwithstanding the foregoing, any payments in respect of the
Subsidiary Borrower Obligations pursuant to this Section 8.1 with respect to any
Loan denominated in any Foreign Currency (including principal of or interest on
any such Loan or other amounts) hereunder shall be made without setoff or
counterclaim to the Administrative Agent at its offices at J.P. Morgan Europe
Limited, 125 London Wall, London, England EC2Y 5AJ, United Kingdom, in the
relevant Foreign Currency and in immediately available funds.

 

SECTION 8.2.                       Viacom International Guarantee.  (a) 
Guarantee.  In order to induce the Administrative Agent and the Lenders to
become bound by this Agreement and to make the Loans hereunder to Viacom, and in
consideration thereof, Viacom International hereby unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, to the
Administrative Agent, for the ratable benefit of the Lenders, the prompt and
complete payment and performance by Viacom when due (whether at stated maturity,
by acceleration or otherwise) of the Viacom Obligations, and Viacom
International further agrees to pay any and all expenses (including, without
limitation, all reasonable fees, charges and disbursements of counsel) which may
be paid or incurred by the Administrative Agent or by the Lenders in enforcing,
or obtaining advice of counsel in respect of, any of their rights under the
guarantee contained in this Section 8.2(a).  The guarantee contained in this
Section 8.2(a), subject to Section 8.2(e), shall remain in full force and effect
until the Viacom Obligations are paid in full and the Commitments are
terminated, notwithstanding that from time to time prior thereto Viacom may be
free from any Viacom Obligations.  Viacom International agrees that whenever, at
any time, or from time to time, it shall make any payment to the Administrative
Agent or any Lender on account of its liability under this Section 8.2, it will
notify the Administrative Agent and such Lender in writing that such payment is
made under the guarantee contained in this Section 8.2 for such purpose.  No
payment or payments made by Viacom or any other Person or received or collected
by the Administrative Agent or any Lender from Viacom or any other Person by
virtue of any action or proceeding or any setoff or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Viacom Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of Viacom International under this Section 8.2 which,
notwithstanding any such payment or payments, shall remain liable for the unpaid
and outstanding Viacom Obligations until, subject to Section 8.2(e), the Viacom
Obligations are paid in full and the Commitments are terminated. 
Notwithstanding any other provision herein, the

 

--------------------------------------------------------------------------------


 

65

 

 

maximum liability of Viacom International under this Section 8.2 shall in no
event exceed the amount which can be guaranteed by Viacom International under
applicable law.

 

(b)                                 No Subrogation, etc.  Notwithstanding any
payment or payments made by Viacom International hereunder, or any setoff or
application of funds of Viacom International by the Administrative Agent or any
Lender, Viacom International shall not be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against Viacom or against
any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Viacom Obligations,
nor shall Viacom International seek or be entitled to seek any contribution,
reimbursement, exoneration or indemnity from or against Viacom in respect of
payments made by Viacom International hereunder, until all amounts owing to the
Administrative Agent and the Lenders by Viacom on account of the Viacom
Obligations are paid in full and the Commitments are terminated.  So long as the
Viacom Obligations remain outstanding, if any amount shall be paid by or on
behalf of Viacom or any other Person to Viacom International on account of any
of the rights waived in this Section 8.2, such amount shall be held by Viacom
International in trust, segregated from other funds of Viacom International, and
shall, forthwith upon receipt by Viacom International, be turned over to the
Administrative Agent in the exact form received by Viacom International (duly
indorsed by Viacom International to the Administrative Agent, if required), to
be applied against the Viacom Obligations, whether matured or unmatured, in such
order as the Administrative Agent may determine.

 

(c)                                  Amendments, etc. with respect to the Viacom
Obligations.  Viacom International shall remain obligated under this Section 8.2
notwithstanding that, without any reservation of rights against Viacom
International, and without notice to or further assent by Viacom International,
any demand for payment of or reduction in the principal amount of any of the
Viacom Obligations made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender, and any of the Viacom
Obligations continued, and the Viacom Obligations, or the liability of any other
party upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and this Agreement and any other documents executed and delivered in
connection herewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Required Lenders (or all Lenders, as the case may be)
may deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Administrative Agent or any Lender for
the payment of the Viacom Obligations may be sold, exchanged, waived,
surrendered or released.  Neither the Administrative Agent nor any Lender shall
have any obligation to protect, secure, perfect or insure any lien at any time
held by it as security for the Viacom Obligations or for the guarantee contained
in this Section 8.2 or any property subject thereto.

 

(d)                                 Guarantee Absolute and Unconditional. 
Viacom International waives any and all notice of the creation, renewal,
extension or accrual of any of the Viacom Obligations and notice of or proof of
reliance by the Administrative Agent or any Lender upon the guarantee contained
in this Section 8.2 or acceptance of the guarantee contained in this
Section 8.2; the Viacom Obligations shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this

 

--------------------------------------------------------------------------------


 

66

 

 

Section 8.2; and all dealings between Viacom International or Viacom, on the one
hand, and the Administrative Agent and the Lenders, on the other, shall likewise
be conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 8.2.  Viacom International waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Viacom International or Viacom with respect to the Viacom Obligations. 
The guarantee contained in this Section 8.2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of this Agreement, any of the Viacom Obligations or
any collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) the legality under applicable requirements of law of repayment by
Viacom of any Viacom Obligations or the adoption of any requirement of law
purporting to render any Viacom Obligations null and void, (c) any defense,
setoff or counterclaim (other than a defense of payment or performance by
Viacom) which may at any time be available to or be asserted by Viacom
International against the Administrative Agent or any Lender, or (d) any other
circumstance whatsoever (with or without notice to or knowledge of Viacom
International or Viacom) which constitutes, or might be construed to constitute,
an equitable or legal discharge of Viacom for any of its Viacom Obligations, or
of Viacom International under the guarantee contained in this Section 8.2, in
bankruptcy or in any other instance.  When the Administrative Agent or any
Lender is pursuing its rights and remedies under this Section 8.2 against Viacom
International, the Administrative Agent or any Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against Viacom or
any other Person or against any collateral security or guarantee for the Viacom
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to pursue such other rights or remedies or to
collect any payments from Viacom or any such other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of Viacom or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve Viacom International
of any liability under this Section 8.2, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Administrative Agent and the Lenders against Viacom International.

 

(e)                                  Reinstatement.  The guarantee contained in
this Section 8.2 shall continue to be effective, or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any of the Viacom
Obligations is rescinded or must otherwise be restored or returned by the
Administrative Agent or any Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Viacom or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Viacom or any substantial part of its property, or otherwise, all
as though such payments had not been made.

 

(f)                                    Payments.  Viacom International hereby
agrees that any payments in respect of the Viacom Obligations pursuant to this
Section 8.2 will be paid to the Administrative Agent without setoff or
counterclaim in Dollars at the office of the Administrative Agent specified in
Section 9.1.  Notwithstanding the foregoing, any payments in respect of the
Viacom Obligations pursuant to this Section 8.2 with respect to any Loan
denominated in any Foreign Currency (including principal of or interest on any
such Loan or other amounts) hereunder shall be made without setoff or
counterclaim to the Administrative Agent at its offices at J.P. Morgan

 

--------------------------------------------------------------------------------


 

67

 

 

Europe Limited, 125 London Wall, London, England EC2Y 5AJ, United Kingdom, in
the relevant Foreign Currency and in immediately available funds.

 

(g)                                 Release of Guarantee.  Notwithstanding the
foregoing, the guarantee contained in this Section 8.2 shall be released on the
earlier of the date on which (i) all notes, debentures and bonds now or
hereafter issued by Viacom which carry a Viacom International guarantee (the
“Bonds”) are paid in full and (ii) the guarantee of Viacom International with
respect to the Bonds is released.  On such date, this Section 8.2, including
without limitation Section 8.2(e), shall be deemed to have no legal effect
whatsoever.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.1.                       Notices.  Notices and other communications
provided for herein shall be in writing (or, where permitted to be made by
telephone, shall be confirmed promptly in writing) and shall be delivered by
hand or overnight courier service, mailed or sent by telecopier as follows:

 

(a)                                  if to Viacom, to it at Viacom Inc., 1515
Broadway, New York, New York 10036, Attention of Treasurer (Telecopy No. (212)
846-1896), with a copy to General Counsel (Telecopy No. (212) 258-6099):

 

(b)                                 if to Viacom International, to it c/o Viacom
Inc., 1515 Broadway, New York, New York 10036, Attention of Treasurer (Telecopy
No. (212) 846-1896), with a copy to General Counsel (Telecopy No. (212)
258-6099);

 

(c)                                  if to the Administrative Agent, to it at
JPMorgan Chase Bank, 270 Park Avenue, New York, New York 10017, Attention: James
Stone (Telecopy No. (212) 270-4584), with a copy to (i) JPMorgan Chase Bank,
Loan and Agency Services, 1111 Fannin Street, 10th Floor, Houston, Texas 77002,
Attention: Valerie Grandinetti (Telecopy No. (713) 750-2358) and (ii) if such
notice or other communication relates to a Multi-Currency Revolving Loan
(including any Revolving Credit Borrowing Request for a Multi-Currency Revolving
Loan), J.P. Morgan Europe Limited, 125 London Wall, London, England EC2Y 5AJ,
United Kingdom, Attention:  Caroline Walsh (Telecopy No. 011-44-207-777-2360);

 

(d)                                 if to any Issuing Lender, to it at the
address for notices specified in the applicable Issuing Lender Agreement;

 

(e)                                  if to a Lender, to it at its address (or
telecopy number) set forth in Schedule 1.1 or in the Assignment and Acceptance
pursuant to which such Lender shall have become a party hereto; and

 

(f)                                    if to a Subsidiary Borrower, to it at its
address set forth in the relevant Subsidiary Borrower Request.

 

Notwithstanding the foregoing, each of Viacom, any other Borrower, the
Administrative Agent, any Issuing Lender and any Lender may, in its discretion,
provide any notice, report or other

 

--------------------------------------------------------------------------------


 

68

 

 

information to be provided under this Agreement to a Lender by (i) electronic
mail to the electronic mail address provided by such Lender in its
Administrative Questionnaire and/or (ii) through access to a web site.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on (A) the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or electronic mail, (B) the date of posting if given by web site
access, (C) the date of such telephone call, if permitted by the terms hereof
and if promptly confirmed in writing, or (D) on the date five Business Days
after dispatch by registered mail if mailed, in each case delivered, sent or
mailed (properly addressed) to such party as provided in this Section 9.1 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 9.1.

 

SECTION 9.2.                       Survival of Agreement.  All representations
and warranties made hereunder and in any certificate delivered pursuant hereto
or in connection herewith shall be considered to have been relied upon by the
Agents and the Lenders and shall survive the execution and delivery of this
Agreement and the making of the Loans and other extensions of credit hereunder,
regardless of any investigation made by the Agents or the Lenders or on their
behalf.

 

SECTION 9.3.                       Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of each Borrower, each Agent and each
Lender and their respective successors and assigns, except that Viacom shall not
have the right to assign its rights or obligations hereunder or any interest
herein without the prior consent of all the Lenders.

 

SECTION 9.4.                       Successors and Assigns.  (a)  Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of each Borrower, any Agent or any
Lender that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.

 

(b)                                 Each Lender may assign to one or more
assignees all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment or Swingline Commitment
and the Loans at the time owing to it); provided, however, that (i) except in
the case of an assignment to a Lender or a Lender Affiliate (other than if at
the time of such assignment, such Lender or Lender Affiliate would be entitled
to require any Borrower to pay greater amounts under Section 2.20(a) than if no
such assignment had occurred, in which case such assignment shall be subject to
the consent requirement of this clause (i)), Viacom, the Administrative Agent
and each Issuing Lender must give their prior written consent to such assignment
(which consent shall not be unreasonably withheld or delayed), (ii) (x) except
in the case of assignments to any Person that is a Lender prior to giving effect
to such assignment, the amount of the aggregate Commitments and/or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 (or, if applicable, the
Dollar equivalent thereof) (or such lesser amount as may be agreed by the
Administrative Agent) and (y) the amount of the aggregate Commitments and/or
Loans retained by any assigning Lender (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 (or, if applicable, the
Dollar equivalent thereof) (or

 

--------------------------------------------------------------------------------


 

69

 

 

such lesser amount as may be agreed by the Administrative Agent), unless (in the
case of clause (x) or (y) above) the assigning Lender’s Commitment and Loans
(other than any Competitive Loans) are being reduced to $0 pursuant to such
assignment, (iii) the assignor and assignee shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 and (iv) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.  Upon acceptance and recording pursuant to Section 9.4(e), from
and after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least five Business Days after the execution thereof
(or any lesser period to which the Administrative Agent and Viacom may agree),
(A) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto (but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.20 and 9.5, as well as to any Fees accrued
for its account hereunder and not yet paid)).  Notwithstanding the foregoing,
any Lender or Issuing Lender assigning its rights and obligations under this
Agreement may maintain any Competitive Loans or Letters of Credit made or issued
by it outstanding at such time, and in such case shall retain its rights
hereunder in respect of any Loans or Letters of Credit so maintained until such
Loans or Letters of Credit have been repaid or terminated in accordance with
this Agreement.

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim created by such assigning Lender, (ii) except as set forth in
clause (i) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other
instrument or document furnished pursuant hereto, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto or the financial
condition of Viacom or any of its Subsidiaries or the performance or observance
by Viacom or any of its Subsidiaries of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto; (iii)
such assignee represents and warrants that it is legally authorized to enter
into such Assignment and Acceptance; (iv) such assignee confirms that it has
received a copy of this Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 3.2 and 5.1 and such other
documents and information as it has deemed appropriate to make it own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
such assigning Lender or any other Agent or Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement; (vi)
such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in

 

--------------------------------------------------------------------------------


 

70

 

 

accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(d)                                 The Administrative Agent, acting for this
purpose as agent of each Borrower, shall maintain at one of its offices in The
City of New York a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive in the absence of manifest error and each Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by any Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(e)                                  Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above and, if required, the written consent of
Viacom, the Administrative Agent and each Issuing Lender to such assignment, the
Administrative Agent shall (i) accept such Assignment and Acceptance, (ii)
record the information contained therein in the Register and (iii) give prompt
notice thereof to Viacom.

 

(f)                                    Each Lender may without the consent of
any Borrower, the Agents or any Issuing Lender sell participations to one or
more banks, other financial institutions or other entities (provided, that any
such other entity is a not a competitor of Viacom or any Affiliate of Viacom)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided,
however, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the participating banks,
financial institutions or other entities shall be entitled to the benefit of the
cost protection provisions contained in Sections 2.15, 2.16 and 2.20 to the same
extent as if they were Lenders (provided, that additional amounts payable to any
Lender pursuant to Section 2.20 shall be determined as if such Lender had not
sold any such participations) and (iv) the Borrowers, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of each
Borrower relating to the Loans and the Letters of Credit and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the Loans
or LC Disbursements, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans or LC Disbursements or of LC Fees
or Facility Fees, increasing the amount of or extending the Commitments or
releasing the guarantee contained in Section 8.1 or 8.2 (except in accordance
with Section 8.2(g)), in each case to the extent the relevant participant is
directly affected thereby).

 

(g)                                 Any Lender or participant may, in connection
with any assignment or participation or proposed assignment or participation
pursuant to this Section 9.4, disclose to the

 

--------------------------------------------------------------------------------


 

71

 

 

assignee or participant or proposed assignee or participant any information
relating to any Borrower furnished to such Lender by or on behalf of such
Borrower; provided, that, prior to any such disclosure of information designated
by such Borrower as confidential, each such assignee or participant or proposed
assignee or participant shall execute a Confidentiality Agreement whereby such
assignee or participant shall agree (subject to the exceptions set forth
therein) to preserve the confidentiality of such confidential information.  A
copy of each such Confidentiality Agreement executed by an assignee shall be
promptly furnished to Viacom.  It is understood that confidential information
relating to the Borrowers would not ordinarily be provided in connection with
assignments or participations of Competitive Loans.

 

(h)                                 Notwithstanding the limitations set forth in
paragraph (b) above, (i) any Lender may at any time assign or pledge all or any
portion of its rights under this Agreement to a Federal Reserve Bank and (ii)
any Lender which is a “fund” may at any time assign or pledge all or any portion
of its rights under this Agreement to secure such Lender’s indebtedness, in each
case without the prior written consent of any Borrower, the Administrative Agent
or any Issuing Lender; provided, that each such assignment shall be made in
accordance with applicable law and no such assignment shall release a Lender
from any of its obligations hereunder.  In order to facilitate any such
assignment, each Borrower shall, at the request of the assigning Lender, duly
execute and deliver to the assigning Lender a registered promissory note or
notes evidencing the Loans made to such Borrower by the assigning Lender
hereunder.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Bank”) may grant to a special purpose
funding vehicle (an “SPC”), identified as such in writing from time to time by
the Granting Bank to the Administrative Agent and the relevant Borrower, the
option to provide to such Borrower all or any part of any Loan that such
Granting Bank would otherwise be obligated to make to such Borrower pursuant to
this Agreement; provided, that (i) nothing herein shall constitute a commitment
by any SPC to make any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to provide all or any part of such Loan, the Granting
Bank shall be obligated to make such Loan pursuant to the terms hereof.  The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Bank to the same extent, and as if, such Loan were made by such
Granting Bank.  Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Bank).  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this Section, any SPC may (i) with notice to, but without
the prior written consent of, the relevant Borrower, the Administrative Agent
and the Issuing Lenders and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Bank or to any
financial institutions (consented to by such Borrower, the Administrative Agent
and each Issuing Lender) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.  This section may not
be

 

--------------------------------------------------------------------------------


 

72

 

 

amended without the written consent of any SPC which has been identified as such
by the Granting Bank to the Administrative Agent and the relevant Borrower and
which then holds any Loan pursuant to this paragraph (i).

 

(j)                                     Neither Viacom nor any Subsidiary
Borrower shall assign or delegate any of its rights or duties hereunder without
the prior consent of all the Lenders; provided, Viacom may assign or delegate
any of its rights or duties hereunder (excepting its rights and duties pursuant
to Section 8.1) to any Subsidiary Borrower and any Subsidiary Borrower may
assign or delegate any of its rights or duties hereunder to Viacom or (excepting
Viacom International’s rights and duties pursuant to 8.2) to any other
Subsidiary Borrower, in each case without the prior consent of the Lenders
unless such assignment would adversely affect the Lenders; provided, further,
Viacom may and any Subsidiary Borrower may assign or delegate any of its rights
and duties hereunder pursuant to a merger or consolidation permitted by
Section 5.4(b) or (d) without the prior consent of the Lenders.

 

SECTION 9.5.                       Expenses; Indemnity.  (a)  Viacom agrees to
pay all reasonable legal and other out-of-pocket expenses incurred by JPMorgan
Securities Inc., in its capacity as a Joint Lead Arranger and in its capacity as
Sole Bookrunner, and by the Administrative Agent and their respective affiliates
in connection with the preparation, negotiation, execution and delivery of this
Agreement or in connection with any amendments, modifications or waivers of the
provisions hereof (whether or not the transactions hereby contemplated shall be
consummated) or incurred by any Agent, any Lender or any Issuing Lender in
connection with the enforcement or protection of the rights of the Agents, the
Lenders or the Issuing Lenders under this Agreement or in connection with the
Loans made or the Letters of Credit issued hereunder, including, without
limitation, the reasonable fees, charges and disbursements of Hughes Hubbard &
Reed LLP, counsel for JPMorgan Securities Inc., in its capacity as a Joint Lead
Arranger and in its capacity as Sole Bookrunner, and the Administrative Agent,
and, in connection with any such enforcement or protection, the reasonable fees,
charges and disbursements of any other counsel for any Agent, Lender or Issuing
Lender.

 

(b)                                 Viacom agrees to indemnify and hold harmless
each Agent, each Lender, each Issuing Lender and each of their respective
directors, officers, employees, affiliates and agents (each, an “Indemnified
Person”) against, and to reimburse each Indemnified Person, upon its demand,
for, any losses, claims, damages, liabilities or other expenses (“Losses”), to
which such Indemnified Person becomes subject insofar as such Losses arise out
of or in any way relate to or result from (i) the execution or delivery of this
Agreement, any Letter of Credit or any agreement or instrument contemplated
hereby (and any amendment hereto or thereto), the performance by the parties
hereto or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby or (ii) the use
(or proposed use) of the proceeds of the Loans or other extensions of credit
hereunder, including, without limitation, Losses consisting of reasonable legal,
settlement or other expenses incurred in connection with investigating,
defending or participating in any legal proceeding relating to any of the
foregoing (whether or not such Indemnified Person is a party thereto); provided,
that the foregoing will not apply to any Losses to which an Indemnified Person
becomes subject to the extent they are found by a final decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Person.  No Indemnified Person shall be liable
for any damages arising from the use by others of

 

--------------------------------------------------------------------------------


 

73

 

 

information or other materials obtained through electronic, telecommunications
or other information transmission systems (provided, that the foregoing will not
apply to any Losses to the extent they are found by a final decision of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Person).

 

(c)                                  The provisions of this Section 9.5 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the invalidity or unenforceability of
any term or provision of this Agreement or any investigation made by or on
behalf of any Agent or Lender.  All amounts under this Section 9.5 shall be
payable on written demand therefor.

 

SECTION 9.6.                       Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Agent and each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Agent or Lender to or for the credit or the account of any
Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement or the Administrative Agent Fee Letter
held by such Agent or Lender which shall be due and payable.  The rights of each
Agent and each Lender under this Section 9.6 are in addition to other rights and
remedies (including other rights of setoff) which such Agent or Lender may have.

 

SECTION 9.7.                       APPLICABLE LAW.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.8.                       Waivers; Amendment.  (a)  No failure or delay
of any Agent, any Issuing Lender or any Lender in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Agents, the Issuing Lenders and the Lenders hereunder are cumulative and are
not exclusive of any rights or remedies which they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by any
Borrower from any such provision shall in any event be effective unless the same
shall be permitted by paragraph (b) below, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given. 
No notice or demand on any Borrower in any case shall entitle any Borrower to
any other or further notice or demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement in
writing entered into by the Borrowers and the Required Lenders; provided,
however, that no such agreement shall (i) reduce the amount or extend the
scheduled date of maturity of any Loan or of any installment thereof, or reduce
the stated amount of any LC Disbursement, interest or fee payable hereunder or
extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Commitment of any Lender, in each case without
the prior written consent of each Lender directly affected thereby; (ii) amend,
modify or waive any provision of this Section 9.8(b), or

 

--------------------------------------------------------------------------------


 

74

 

 

reduce the percentage specified in the definition of “Required Lenders”, release
the guarantee contained in Section 8.1 or 8.2 (except in accordance with
Section 8.2(g)) or consent to the assignment or delegation by Viacom or any
Subsidiary Borrower of any of its rights and obligations under this Agreement
(except (A) by Viacom (excepting its rights and duties pursuant to Section 8.1)
to any Subsidiary Borrower or (B) by any Subsidiary Borrower to Viacom or
(excepting Viacom International’s rights and duties pursuant to Section 8.2) to
any other Subsidiary Borrower and as set forth in Section 9.4(j)), in each case
without the prior written consent of all the Lenders; (iii) amend, modify or
waive Section 2.17(a) in a manner that would alter the pro rata allocation of
payments required thereby without the prior written consent of all the Lenders;
or (iv) amend, modify or waive any provision of Article VII without the prior
written consent of each Agent affected thereby; provided, further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Swingline Lenders or the Issuing Lenders hereunder in
such capacity without the prior written consent of the Administrative Agent,
each Swingline Lender directly affected thereby or each Issuing Lender directly
affected thereby, as the case may be.

 

SECTION 9.9.                       Entire Agreement.  This Agreement (together
with the Issuing Lender Agreements, the Subsidiary Borrower Designations and the
Subsidiary Borrower Requests) constitutes the entire contract between the
parties relative to the subject matter hereof.  Any previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Agreement.  Nothing in this Agreement, expressed or implied, is intended to
confer upon any party other than the parties hereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

SECTION 9.10.                 Waiver of Jury Trial.  Each party hereto hereby
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any litigation directly or indirectly arising
out of, under or in connection with this Agreement.  Each party hereto (a)
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 9.10.

 

SECTION 9.11.                 Severability.  In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.  The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 9.12.                 Counterparts.  This Agreement may be executed in
two or more counterparts, each of which constitute an original but all of which
when taken together shall constitute but one contract, and shall become
effective as provided in Section 9.3.

 

SECTION 9.13.                 Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and

 

--------------------------------------------------------------------------------


 

75

 

 

are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

SECTION 9.14.                 Jurisdiction; Consent to Service of Process.  (a) 
Each Borrower hereby irrevocably and unconditionally submits, for itself and its
Property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Each Subsidiary Borrower designates and directs Viacom at its offices at 1515
Broadway, New York, New York 10036, as its agent to receive service of any and
all process and documents on its behalf in any legal action or proceeding
referred to in this Section 9.14 in the State of New York and agrees that
service upon such agent shall constitute valid and effective service upon such
Subsidiary Borrower and that failure of Viacom to give any notice of such
service to any Subsidiary Borrower shall not affect or impair in any way the
validity of such service or of any judgment rendered in any action or proceeding
based thereon.  Nothing in this Agreement shall affect any right that any Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against any Borrower or its Properties in the courts of any
jurisdiction.

 

(b)                                 Each Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any New York State or Federal court.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.1.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.15.                 Confidentiality.  (a)  Each Lender agrees to keep
confidential and not to disclose (and to cause its affiliates, officers,
directors, employees, agents and representatives to keep confidential and not to
disclose) and, at the request of Viacom (except as provided below or if such
Lender is required to retain any Confidential Information (as defined below)
pursuant to customary internal or banking practices, bank regulations or
applicable law), promptly to return to Viacom or destroy the Confidential
Information and all copies thereof, extracts therefrom and analyses or other
materials based thereon, except that such Lender shall be permitted to disclose
Confidential Information (i) to such of its officers, directors, employees,
agents, affiliates and representatives as need to know such Confidential
Information in connection with such Lender’s participation in this Agreement,
each of whom shall be informed by such Lender of the confidential nature of the
Confidential Information and shall agree to be bound by the terms of this
Section 9.15; (ii) to the extent required by applicable laws and

 

--------------------------------------------------------------------------------


 

76

 

 

regulations or by any subpoena or similar legal process or requested by any
Governmental Authority or agency having jurisdiction over such Lender; provided,
however, that, except in the case of disclosure to bank regulators or examiners
in accordance with customary banking practices, if legally permitted written
notice of each instance in which Confidential Information is required or
requested to be disclosed shall be furnished to Viacom not less than 30 days
prior to the expected date of such disclosure or, if 30 days’ notice is not
practicable under the circumstances, as promptly as practicable under the
circumstances; (iii) to the extent such Confidential Information (A) is or
becomes publicly available other than as a result of a breach of this Agreement,
(B) becomes available to such Lender on a non-confidential basis from a source
other than a party to this Agreement or any other party known to such Lender to
be bound by an agreement containing a provision similar to this Section 9.15 or
(C) was available to such Lender on a non-confidential basis prior to this
disclosure to such Lender by a party to this Agreement or any other party known
to such Lender to be bound by an agreement containing a provision similar to
this Section 9.15; (iv) as permitted by Section 9.4(g); or (v) to the extent
Viacom shall have consented to such disclosure in writing.  As used in this
Section 9.15, “Confidential Information” shall mean any materials, documents or
information furnished by or on behalf of any Borrower in connection with this
Agreement designated by or on behalf of such Borrower as confidential.

 

(b)                                 Each Lender (i) agrees that, except to the
extent the conditions referred to in subclause (A), (B) or (C) of clause (iii)
of paragraph (a) above have been met and as provided in paragraph (c) below, (A)
it will use the Confidential Information only in connection with its
participation in this Agreement and (B) it will not use the Confidential
Information in connection with any other matter or in a manner prohibited by any
law, including, without limitation, the securities laws of the United States and
(ii) understands that breach of this Section 9.15 might seriously prejudice the
interest of the Borrowers and that the Borrowers are entitled to equitable
relief, including an injunction, in the event of such breach.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Section 9.15, each Agent and each Lender shall be entitled to
retain all Confidential Information for so long as it remains an Agent or a
Lender to use solely for the purposes of servicing the credit and protecting its
rights hereunder.

 

SECTION 9.16.                 Waiver of Notice of Termination Period.  By its
execution of this Agreement, each Lender hereby waives any right to notice of
termination, or any notice period with respect to the termination, of any
Existing Credit Agreement that such Lender may have had under such Existing
Credit Agreement.

 

SECTION 9.17.                 Consent to Amendment to Existing $1.5 Billion
Five-Year Credit Agreement.  By its execution of this Agreement, each Lender
hereby consents to and approves Amendment No. 3 to the Existing $1.5 Billion
Five-Year Credit Agreement, the form of which is attached hereto as Exhibit G,
and hereby authorizes JPMorgan Chase Bank, in its capacity as Administrative
Agent under the Existing $1.5 Billion Five-Year Credit Agreement, to execute
such Amendment No. 3 on behalf of such Lender.

 

[Remainder of the page left blank intentionally; Signature page to follow.]

 

--------------------------------------------------------------------------------


 

S-1

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

VIACOM INC.

 

 

 

 

 

 

By:

  /s/ ROBERT G. FREEDLINE

 

 

 

Name:  Robert G. Freedline

 

 

Title:  Senior Vice President and Treasurer

 

 

 

 

 

 

 

VIACOM INTERNATIONAL INC.

 

 

 

 

 

 

By:

  /s/ ROBERT G. FREEDLINE

 

 

 

Name:  Robert G. Freedline

 

 

Title::  Senior Vice President and Treasurer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, as
Administrative Agent and as a Lender

 

 

 

 

 

 

By:

  /s/ THOMAS H. KOZLARK

 

 

 

Name:  Thomas H. Kozlark

 

 

Title:  Vice President

 

 

 

 

 

 

 

CITIBANK, N.A., as Syndication Agent
and as a Lender

 

 

 

 

 

 

By:

  /s/ CAROLYN A. KEE

 

 

 

Name:  Carolyn A. Kee

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

S-2

 

 

 

BANK OF AMERICA, N.A., as Co-Documentation
Agent and as a Lender

 

 

 

 

 

 

By:

  /S/ THOMAS J. KANE

 

 

 

Name:  Thomas J. Kane

 

 

Title:  Principal

 

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES, INC., as
Co-Documentation Agent

 

 

 

 

 

 

By:

  /s/ PETER ESCHMANN

 

 

 

Name:  Peter Eschmann

 

 

Title:  Vice President

 

 

 

 

 

 

 

By:

  /s/ WILLIAM W. MCGINTY

 

 

 

Name:  William W. McGinty

 

 

Title:  Director

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI, LTD., NEW
YORK BRANCH, as Co-Documentation Agent and
as a Lender

 

 

 

 

 

 

By:

  /s/ LINDA TAM

 

 

 

Name:  Linda Tam

 

 

Title:  Authorized signatory

 

--------------------------------------------------------------------------------


 

S-3

 

 

 

Lenders

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as
a Lender

 

 

 

 

 

 

By:

  /s/ DAVID G. DICKINSON, JR.

 

 

 

Name:  David G. Dickinson, Jr.

 

 

Title:  Director

 

 

 

 

 

 

By:

  /s/ WILLIAM W. MCGINTY

 

 

 

Name:  William W. McGinty

 

 

Title:  Director

 

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

By:

  /s/ L. PETER YETMAN

 

 

 

Name:  L. Peter Yetman

 

 

Title:  Director

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,
as a Lender

 

 

 

 

 

 

By:

  /s/ LEO E. PAGARIGAN

 

 

 

Name:  Leo G. Pagarigan

 

 

Title:  Senior Vice President

 

--------------------------------------------------------------------------------


 

S-4

 

 

 

MIZUHO CORPORATE BANK, LTD., as a Lender

 

 

 

 

 

 

By:

  /s/ MARK GRONICH

 

 

 

Name:  Mark Gronich

 

 

Title:  Vice President

 

 

 

 

THE BANK OF NEW YORK, as a Lender

 

 

 

 

 

 

By:

  /s/ CYNTHIA L. ROGERS

 

 

 

Name:  Cynthia L. Rogers

 

 

Title:  Vice President

 

 

 

 

WESTLB AG, as a Lender

 

 

 

 

 

 

By:

  /s/ LUCIE L. GUERNSEY

 

 

 

Name:  Lucie L. Guernsey

 

 

Title:  Executive Director

 

 

 

 

By:

  /s/ RICHARD J. PEARSE

 

 

 

 

Name:  Richard J. Pearse

 

 

Title:  Executive Director

 

 

 

 

ABN AMRO BANK N.V., as a Lender

 

 

 

 

 

 

By:

  /s/ FRANCES O’R. LOGAN

 

 

 

Name:  Frances O’R. Logan

 

 

Title:  Managing Director

 

 

 

 

By:

  SHILPA PARANDEKAR

 

 

 

Name:  Shilpa Parandekar

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

S-5

 

 

 

BANK ONE, NA, as a Lender

 

 

 

 

 

 

By:

  /s/ JOHN E. GLISSON

 

 

 

Name:  John E. Glisson

 

 

Title:  Associate Director

 

 

 

 

DRESDNER BANK A.G., NEW YORK AND
GRAND CAYMAN BRANCHES, as a Lender

 

 

 

 

 

 

By:

  /s/ BRIAN SMITH

 

 

 

Name:  Brian Smith

 

 

Title:  Director

 

 

 

 

By:

  /s/ BRIAN SCHNEIDER

 

 

 

Name:  Brian Schneider

 

 

Title:  Vice President

 

 

 

 

FLEET NATIONAL BANK, as a Lender

 

 

 

 

 

 

By:

  /s/ LAURA NEENAN

 

 

 

Name:  Laura Neenan

 

 

Title:  Vice President

 

 

 

 

LEHMAN BROTHERS BANK, FSB, as a Lender

 

 

 

 

 

 

By:

  /S/ GARY TAYLOR

 

 

 

Name:  Gary Taylor

 

 

Title:  Vice President

 

 

 

 

 

 

 

MELLON BANK, N.A., as a Lender

 

 

 

 

 

 

By:

  /s/ THOMAS J. TARASOVICH, JR.

 

 

 

Name:  Thomas J. Tarasovich, Jr.

 

 

Title:  Assistant Vice President

 

--------------------------------------------------------------------------------


 

S-6

 

 

 

MERRILL LYNCH BANK USA, as a Lender

 

 

 

 

 

 

By:

  /s/ LOUIS ALDER

 

 

 

Name:  Louis Alder

 

 

Title:  Director

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

 

 

 

 

 

 

By:

  /s/ DAVID A. LUCAS

 

 

 

Name:  David A. Lucas

 

 

Title:  Senior Vice President

 

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

By:

  /s/ BRENDA S. INSULL

 

 

 

Name:  Brenda S. Insull

 

 

Title:  Authorized Signatory

 

 

 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

 

By:

  /s/ WILFRED V. SAINT

 

 

 

Name:  Wilfred V. Saint

 

 

Title:  Associate Director
Banking Products Services, US

 

 

 

 

 

 

 

By:

  /s/ JUAN ZOOLGA

 

 

 

Name:  Juan Zoolga

 

 

Title:  Associate Director
Banking Products Services, US

 

 

 

 

WACHOVIA BANK, N.A., as a Lender

 

 

 

 

 

 

By:

  /s/ RUSSELL J. LYONS

 

 

 

Name:  Russell J. Lyons

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

S-7

 

 

 

CREDIT SUISSE FIRST BOSTON acting through its
CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

 

By:

  /s/ BILL O’DALY

 

 

 

Name:  Bill O’Daly

 

 

Title:  Director

 

 

 

 

By:

  /s/ CASSANDRA DROOGAN

 

 

 

Name:  Cassandra Droogan

 

 

Title:  Associate

 

 

 

 

LLOYDS TSB BANK PLC, as a Lender

 

 

 

 

 

 

By:

  /s/ RICHARD  M. HEATH

 

 

 

Name:  Richard M. Heath

 

 

Title:  Vice President, Corporate Banking

 

 

 

 

By:

  /s/ PETER T. DOYLE

 

 

 

Name:  Peter T. Doyle

 

 

Title:  Vice President, Corporate Banking

 

 

 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

 

By:

  /s/ ELAINE KHALIL

 

 

 

Name:  Elaine Khalil

 

 

Title:  Director

 

 

 

 

UFJ BANK LIMITED, as a Lender

 

 

 

 

 

 

By:

  /s/ RUSSELL BOHNER

 

 

 

Name:  Russell Bohner

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

S-8

 

 

 

 

 

NATIONAL AUSTRALIA BANK LIMITED, as a
Lender

 

 

 

 

 

 

By:

  /s/ EDUARDO SALAZAR

 

 

 

Name:  Eduardo Salazar

 

 

Title:  Senior Vice President

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a
Lender

 

 

 

 

 

 

By:

  /s/ THOMAS G. GUNDER

 

 

 

Name:  Thomas G. Gunder

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------

